Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

among

TSI HOLDINGS II, LLC,

TOWN SPORTS INTERNATIONAL, LLC,

VARIOUS LENDERS

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT

 

 

Dated as of November 15, 2013

 

 

DEUTSCHE BANK SECURITIES INC.

and

KEYBANK NATIONAL ASSOCIATION

as JOINT LEAD ARRANGERS and JOINT BOOK RUNNING MANAGERS,

and

KEYBANK NATIONAL ASSOCIATION,

as SYNDICATION AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

Definitions and Accounting Terms

     1   

1.01

  

Defined Terms

     1   

1.02

  

Other Interpretive Provisions

     34   

1.03

  

Available Amount Transactions

     34   

1.04

  

Rounding

     34   

1.05

  

References to Agreements, Laws, Etc.

     34   

1.06

  

Times of Day

     34   

SECTION 2.

  

Amount and Terms of Credit

     35   

2.01

  

The Commitments

     35   

2.02

  

Minimum Amount of Each Borrowing

     37   

2.03

  

Notice of Borrowing

     37   

2.04

  

Disbursement of Funds

     38   

2.05

  

Notes

     38   

2.06

  

Conversions

     39   

2.07

  

Pro Rata Borrowings

     39   

2.08

  

Interest

     40   

2.09

  

Interest Periods

     40   

2.10

  

Increased Costs, Illegality, etc.

     41   

2.11

  

Compensation

     43   

2.12

  

Change of Lending Office

     44   

2.13

  

Replacement of Lenders

     44   

2.14

  

Incremental Term Loan Commitments

     45   

2.15

  

Incremental RL Commitments

     48   

2.16

  

Extension of Term Loans and Revolving Loan Commitments

     49   

2.17

  

Borrower Repurchases

     52   

2.18

  

Defaulting Lenders

     53   

SECTION 3.

  

Letters of Credit

     55   

3.01

  

Letters of Credit

     55   

3.02

  

Maximum Letter of Credit Outstandings; Final Maturities

     55   

3.03

  

Letter of Credit Requests; Minimum Stated Amount

     56   

3.04

  

Letter of Credit Participations

     56   

3.05

  

Agreement to Repay Letter of Credit Drawings

     58   

3.06

  

Increased Costs

     59   

3.07

  

Extended Revolving Loan Commitments

     59   

SECTION 4.

  

Commitment Commission; Fees; Reductions of Commitment

     60   

4.01

  

Fees

     60   

4.02

  

Voluntary Termination of Unutilized Revolving Loan Commitments

     61   

4.03

  

Mandatory Reduction of Commitments

     62   

 

(i)



--------------------------------------------------------------------------------

SECTION 5.

  

Prepayments; Payments; Taxes

     62   

5.01

  

Voluntary Prepayments

     62   

5.02

  

Mandatory Repayments

     63   

5.03

  

Method and Place of Payment

     68   

5.04

  

Net Payments

     68   

SECTION 6.

  

Conditions Precedent to Credit Events on the Initial Borrowing Date

     71   

6.01

  

Effective Date; Notes

     71   

6.02

  

Officer’s Certificate

     71   

6.03

  

Opinions of Counsel

     71   

6.04

  

Corporate Documents; Proceedings; etc.

     71   

6.05

  

PATRIOT Act

     72   

6.06

  

Refinancing

     72   

6.07

  

Adverse Change, Approvals

     72   

6.08

  

Litigation

     72   

6.09

  

Pledge Agreement

     73   

6.10

  

Security Agreement

     73   

6.11

  

Subsidiaries Guaranty

     73   

6.12

  

Financial Statements; Pro Forma Financials; Projections; etc.

     73   

6.13

  

Solvency Certificate; Insurance Certificates

     73   

6.14

  

Fees, etc.

     74   

6.15

  

Public Debt Ratings

     74   

SECTION 7.

  

Conditions Precedent to All Credit Events

     74   

7.01

  

No Default; Representations and Warranties

     74   

7.02

  

Notice of Borrowing; Letter of Credit Request

     74   

SECTION 8.

  

Representations, Warranties and Agreements

     75   

8.01

  

Organizational Status

     75   

8.02

  

Power and Authority

     75   

8.03

  

No Violation

     75   

8.04

  

Approvals

     76   

8.05

  

Financial Statements; Financial Condition; Undisclosed Liabilities; Holdings’
Projections

     76   

8.06

  

Litigation

     77   

8.07

  

True and Complete Disclosure

     77   

8.08

  

Use of Proceeds; Margin Regulations

     77   

8.09

  

Tax Returns and Payments

     78   

8.10

  

Compliance with ERISA

     78   

8.11

  

The Security Documents

     79   

8.12

  

Properties

     80   

8.13

  

Capitalization

     80   

8.14

  

Subsidiaries

     80   

8.15

  

Compliance with Statutes, etc.

     80   

8.16

  

Investment Company Act

     81   

8.17

  

Environmental Matters

     81   

8.18

  

Labor Relations

     81   

 

(ii)



--------------------------------------------------------------------------------

8.19

 

Intellectual Property, etc.

     82   

8.20

 

Indebtedness

     82   

8.21

 

Insurance

     82   

8.22

 

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.

     82   

8.23

 

Anti-Terrorism Laws

     82   

SECTION 9.

 

Affirmative Covenants

     83   

9.01

 

Information Covenants

     83     

(a)

  

Quarterly Financial Statements

     83     

(b)

  

Annual Financial Statements

     83     

(c)

  

Management Letters

     84     

(d)

  

Budgets

     84     

(e)

  

Officer’s Certificates

     84     

(f)

  

Notice of Default, Litigation and Material Adverse Effect

     84     

(g)

  

Environmental Matters

     84     

(h)

  

PATRIOT Act

     85     

(i)

  

Other Information

     85   

9.02

 

Books, Records and Inspections

     85   

9.03

 

Maintenance of Property; Insurance

     86   

9.04

 

Existence; Franchises

     86   

9.05

 

Compliance with Statutes, etc.

     86   

9.06

 

Compliance with Environmental Laws

     87   

9.07

 

ERISA

     87   

9.08

 

End of Fiscal Years; Fiscal Quarters

     88   

9.09

 

Contributions

     88   

9.10

 

Payment of Taxes

     88   

9.11

 

Use of Proceeds

     88   

9.12

 

Additional Security; Further Assurances; etc.

     88   

9.13

 

Ownership of Subsidiaries; etc.

     90   

9.14

 

Maintenance of Ratings

     90   

9.15

 

Permitted Acquisitions

     90   

9.16

 

Cash on Hand at the Captive Insurance Company

     91   

SECTION 10.

 

Negative Covenants

     91   

10.01

 

Liens

     91   

10.02

 

Consolidation, Merger, Purchase or Sale of Assets, etc.

     93   

10.03

 

Dividends

     95   

10.04

 

Indebtedness

     96   

10.05

 

Advances, Investments and Loans

     98   

10.06

 

Transactions with Affiliates

     100   

10.07

 

Total Leverage Ratio

     101   

10.08

 

Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.

     101   

10.09

 

Limitation on Certain Restrictions on Subsidiaries

     102   

10.10

 

Limitation on Issuance of Capital Stock

     103   

10.11

 

Business, etc.

     103   

10.12

 

Change of Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization etc.

     103   

 

(iii)



--------------------------------------------------------------------------------

SECTION 11.

  

Events of Default

     104   

11.01

  

Payments

     104   

11.02

  

Representations, etc.

     104   

11.03

  

Covenants

     104   

11.04

  

Default Under Other Agreements

     104   

11.05

  

Bankruptcy, etc.

     105   

11.06

  

ERISA

     105   

11.07

  

Security Documents

     106   

11.08

  

Guaranties

     106   

11.09

  

Judgments

     106   

11.10

  

Change of Control

     106   

SECTION 12.

  

The Administrative Agent

     107   

12.01

  

Appointment

     107   

12.02

  

Nature of Duties

     107   

12.03

  

Lack of Reliance on the Administrative Agent

     108   

12.04

  

Certain Rights of the Administrative Agent

     108   

12.05

  

Reliance

     108   

12.06

  

Indemnification

     108   

12.07

  

The Administrative Agent in its Individual Capacity

     108   

12.08

  

Holders

     109   

12.09

  

Resignation by the Administrative Agent

     109   

12.10

  

Collateral Matters

     110   

SECTION 13.

  

Miscellaneous

     111   

13.01

  

Payment of Expenses, etc.

     111   

13.02

  

Right of Setoff

     112   

13.03

  

Notices

     112   

13.04

  

Benefit of Agreement; Assignments; Participations

     113   

13.05

  

No Waiver; Remedies Cumulative

     115   

13.06

  

Payments Pro Rata

     116   

13.07

  

Calculations; Computations

     116   

13.08

  

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     117   

13.09

  

Counterparts

     118   

13.10

  

Effectiveness

     118   

13.11

  

Headings Descriptive

     118   

13.12

  

Amendment or Waiver; etc.

     118   

13.13

  

Survival

     120   

13.14

  

Domicile of Loans

     120   

13.15

  

Register

     120   

13.16

  

Confidentiality

     121   

13.17

  

PATRIOT Act

     121   

13.18

  

No Advisory or Fiduciary Responsibility

     122   

13.19

  

Interest Rate Limitation

     122   

 

(iv)



--------------------------------------------------------------------------------

SECTION 14.

  

Credit Agreement Parties Guaranty

     122   

14.01

  

Guaranty

     122   

14.02

  

Bankruptcy

     123   

14.03

  

Nature of Liability

     123   

14.04

  

Independent Obligation

     123   

14.05

  

Authorization

     124   

14.06

  

Reliance

     124   

14.07

  

Subordination

     124   

14.08

  

Waiver

     125   

14.09

  

Payments

     126   

14.10

  

Maximum Liability

     126   

14.11

  

Keepwell

     126   

SCHEDULES

 

SCHEDULE I   

Commitments

SCHEDULE II   

Lender Addresses

SCHEDULE III   

Existing Letters of Credit

SCHEDULE IV   

Real Property

SCHEDULE V   

Plans

SCHEDULE VI   

Subsidiaries

SCHEDULE VII   

Existing Indebtedness

SCHEDULE VIII   

Insurance

SCHEDULE IX   

Legal Names, Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.

SCHEDULE X   

Existing Liens

SCHEDULE XI   

Existing Investments

SCHEDULE XII   

Reverse Dutch Auction Procedures

EXHIBITS

 

EXHIBIT A-1   

Notice of Borrowing

EXHIBIT A-2   

Notice of Conversion/Continuation

EXHIBIT B-1   

Initial Term Note

EXHIBIT B-2   

Revolving Note

EXHIBIT B-3   

Swingline Note

EXHIBIT B-4   

Incremental Term Note

EXHIBIT C   

Letter of Credit Request

EXHIBIT D   

Section 5.04(d)(ii) Certificate

EXHIBIT E   

Opinion of Simpson Thacher & Bartlett LLP

EXHIBIT F   

Officers’ Certificate

EXHIBIT G   

Pledge Agreement

EXHIBIT H   

Security Agreement

EXHIBIT I   

Subsidiaries Guaranty

EXHIBIT J   

Solvency Certificate

EXHIBIT K   

Compliance Certificate

EXHIBIT L   

Assignment and Assumption Agreement

EXHIBIT M   

Joinder Agreement

EXHIBIT N   

Subordination Provisions

EXHIBIT O-1   

Incremental Term Loan Commitment Agreement

EXHIBIT O-2   

Incremental RL Commitment Agreement

EXHIBIT P   

License Subsidiary Subordination Agreement

 

(v)



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of November 15, 2013, among TSI HOLDINGS II, LLC, a
Delaware limited liability company (“Holdings”), TOWN SPORTS INTERNATIONAL, LLC,
a New York limited liability company (the “Borrower”), the Lenders party hereto
from time to time, and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(in such capacity, the “Administrative Agent”). All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“86th Street Property” shall mean the Real Property owned by the Borrower or a
Subsidiary Guarantor and located at 151 East 86th Street, New York, New York
10028.

“86th Street Asset Sale” shall have the meaning provided in Section 5.02(d).

“Acquired Entity or Business” shall mean either (x) the assets and liabilities
constituting a business, division or product line of any Person not already a
Subsidiary of the Borrower or (y) 100% of the Equity Interests of any such
Person, which Person shall, as a result of such stock acquisition, become a
Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Subsidiary Guarantor, with the Borrower or such
Subsidiary Guarantor being the surviving Person); provided that any foreign
operations of any such Person may be held by one or more Foreign Subsidiaries of
such Person to the extent otherwise permitted under this Agreement.

“Additional Security Documents” shall have the meaning provided in Section 9.12.

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax
expense, non-cash interest expense and non-cash stock or stock option
compensation expense) and net non-cash losses which were included in arriving at
Consolidated Net Income for such period, less the amount of all net non-cash
gains and non-cash credits which were included in arriving at Consolidated Net
Income for such period.

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities at such time.



--------------------------------------------------------------------------------

“Administrative Agent” shall mean DBNY, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Affiliate thereof shall be
considered an Affiliate of Holdings or any Subsidiary thereof.

“Agent-Related Person” shall have the meaning provided in Schedule XII.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.23.

“Applicable Excess Cash Flow Repayment Percentage” shall mean 50%; provided
that, (i) if the Secured Leverage Ratio as of the last day of the respective
Excess Cash Flow Payment Period is less than 2.50:1.00 but greater than or equal
to 2.00:1.00, then the Applicable Excess Cash Flow Repayment Percentage instead
shall be 25%, and (ii) if the Secured Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is less than 2.00:1.00, then the
Applicable Excess Cash Flow Repayment Percentage instead shall be 0%.

“Applicable Margin” shall mean a percentage per annum equal to: (i) in the case
of Initial Term Loans maintained as (x) Base Rate Loans, 2.50%, and
(y) Eurodollar Loans, 3.50%; (ii) in the case of Revolving Loans maintained as
(x) Base Rate Loans, 2.50%, and (y) Eurodollar Loans, 3.50%; (iii) in the case
of Swingline Loans, 2.50%; and (iv) in the case of any Type of Incremental Term
Loan of a given Tranche that is not an Initial Term Loan, that percentage per
annum set forth in, or calculated in accordance with, Section 2.14 and the
respective Incremental Term Loan Commitment Agreement.

Notwithstanding anything to the contrary contained above in this definition,
(A) the Applicable Margins in respect of any Tranche of Term Loans shall be
increased as, and to the extent, necessary to comply with Section 2.14(a),
(B) the Applicable Margins in respect of Revolving Loans and Swingline Loans
shall be increased as, and to the extent, necessary to comply with
Section 2.15(a), (C) the Applicable Margins in respect of any Tranche of
Revolving Loans and Swingline Loans made pursuant to any Extended Revolving
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Offer and (D) the Applicable Margins in respect of any
Tranche of Extended Term Loans shall be the applicable percentages per annum set
forth in the relevant Extension Offer.

“Applicable Threshold Price” shall have the meaning provided in Schedule XII.

“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or any of its Wholly-Owned Subsidiaries of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person) other than sales of assets pursuant to
Sections 10.02(ii), (vi), (vii), (viii), (x), (xi), (xii) and (xiii).

 

-2-



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L (appropriately completed).

“Auction” shall have the meaning provided in Section 2.17.

“Auction Amount” shall have the meaning provided in Schedule XII.

“Auction Assignment and Assumption” shall have the meaning provided in Schedule
XII.

“Auction Manager” shall have the meaning provided in Section 2.17.

“Auction Notice” shall have the meaning provided in Schedule XII.

“Authorized Financial Officer” of any Person shall mean the chief financial
officer, the vice-president finance, the treasurer or assistant treasurer of
such Person or, if there is no chief financial officer, vice-president finance,
treasurer or assistant treasurer of such Person, any other senior executive
officer of such Person designated by the president of such Person as being a
financial officer authorized to deliver and certify financial information under
this Agreement.

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent, the Swingline
Lender or the respective Issuing Lender, (ii) delivering financial information
and officer’s certificates pursuant to this Agreement, an Authorized Financial
Officer of Holdings or the Borrower, and (iii) any other matter in connection
with this Agreement or any other Credit Document, any officer (or a person or
persons so designated by any two officers) of Holdings or the Borrower.

“Available Amount” shall mean, at any time, the remainder of (a) the sum of
(I) the Cumulative Retained Excess Cash Flow Amount at such time and (II) the
Permitted Equity Proceeds Basket Amount at such time minus (b) the sum of
(I) the aggregate amount of all Dividends theretofore paid or made pursuant to
Section 10.03(vii), (II) the aggregate amount of all Investments theretofore
made pursuant to Section 10.05(xiv) and (III) the aggregate amount of all cash
payments theretofore made pursuant to Section 10.08(i)(z).

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time, (iii) the Eurodollar Rate for a Eurodollar Loan with a one-month
Interest Period commencing on such day plus 1.00%, (iv) with respect to Initial
Term Loans only, 2.00% (as such percentage may be increased as, and to the
extent, necessary to comply with Section 2.14(a)) and (v) with respect to any
Tranche of Incremental Term Loans, such percentage as may be agreed to in the
respective Incremental Term Loan Commitment Agreement (as such percentage may be
increased as, and to the extent necessary, to comply with Section 2.14(a)). For
purposes of this definition, the Eurodollar Rate shall be determined using the
Eurodollar Rate as otherwise determined by the Administrative Agent in
accordance with the definition of Eurodollar Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the Eurodollar Rate for such day shall be the
rate determined by the Administrative Agent pursuant to preceding clause (x) for
the most recent Business Day preceding such day. Any change in the Base Rate due
to a change in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate,
respectively.

 

-3-



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto as provided herein.

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

“BRS” shall mean Bruckmann, Rosser, Sherrill & Co. Management, L.P, a Delaware
limited partnership.

“BRS Investors” shall mean collectively: BRS; Bruce Bruckmann, an individual and
his family members; Elizabeth McShane, an individual; Beverly Place, an
individual; Kurt Bruckmann, an individual; William Bruckmann, an individual; BCB
Family Partners, L.P.; NAZ Family Partners, L.P.; Bruce C. Bruckmann Family 1996
Trust; Bruce C. Bruckmann 1999 Gift Trust; Bruce C. Bruckmann 2007 Gift Trust;
Nancy Zweng, an individual; Harold O. Rosser, an individual, his family members
and any trust, the beneficiaries of which include only him, his spouse, parents,
siblings, or direct lineal descendants; Stephen Sherrill, an individual, his
family members and any trust, the beneficiaries of which include only him, his
spouse, parents, siblings, or direct lineal descendants; Paul D. Kaminski, an
individual; and Merrill Lynch Pierce Fenner & Smith, Custodian for the Benefit
of Paul D. Kaminski IRA.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank Eurodollar market.

“Calculation Period” shall mean, with respect to any Permitted Acquisition, any
Significant Asset Sale or any other event expressly required to be calculated on
a Pro Forma Basis pursuant to the terms of this Agreement, the Test Period most
recently ended prior to the date of any such Permitted Acquisition, Significant
Asset Sale or other event for which financial statements have been delivered
pursuant to this Agreement.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of Capitalized Lease
Obligations incurred by such Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person (but
otherwise subject to Section 13.07(a)(iv)), all rental obligations of such
Person which, under generally accepted accounting principles, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles.

 

-4-



--------------------------------------------------------------------------------

“Captive Insurance Company” shall mean TSI Insurance, Inc., a New York captive
insurance company and a Wholly-Owned Domestic Subsidiary of the Borrower.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than six
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within six months from the date
of acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (iii) Dollar denominated
time deposits, certificates of deposit and bankers acceptances of any Lender or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than six months from the date of acquisition
by such Person, (iv) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause
(iii) above, (v) commercial paper issued by any Person incorporated in the
United States rated at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
six months after the date of acquisition by such Person, (vi) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (v) above, and (vii) in the case
of Foreign Subsidiaries of the Borrower only (in addition to instruments
referred to in clauses (i) through (vi) above), instruments equivalent to those
referred to in clauses (i) through (vi) above denominated in a foreign currency,
which are substantially equivalent in credit quality and tenor to those referred
to above and customarily used by businesses for short term cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Foreign Subsidiary of
the Borrower organized in such jurisdiction.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean any of (i) from and after the Effective Date
(x) any “Person” or “Group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the Effective Date), other than BRS, the BRS
Investors and their Permissible Transferees, (A) is or shall become the
“beneficial owners” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act as in effect on the Effective Date), directly or indirectly, of 35% or more
on a fully diluted basis of the Voting Equity Interests of Parent, unless BRS,
the BRS Investors and their Permissible Transferees are the “beneficial owners”
(as so defined) of at least a majority of such Voting Equity Interests on a
fully diluted basis, or (B) shall have obtained the power (whether or not
exercised) to elect a majority of Parent’s directors or (y) the board of
directors of Parent shall cease to consist of a majority of Continuing
Directors, (ii) Parent shall cease to own (directly or indirectly) 100% of the
Equity Interests of Holdings, (iii) Holdings shall cease to directly own 100% of
the Equity Interests of the Borrower, or (iv) a “change of control” (or similar
term) pursuant to, and as defined in, any Permitted Unsecured Debt Document in
respect of any Permitted Unsecured Debt with an aggregate principal amount of
$10,000,000 or more shall occur.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

-5-



--------------------------------------------------------------------------------

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral and all cash and Cash
Equivalents delivered as collateral pursuant to Section 2.18(a), 4.02(c), 5.02
or 11.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Term Loan Commitment, an Incremental Term Loan Commitment or a Revolving Loan
Commitment.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings and its Subsidiaries at such time.

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings and its Subsidiaries at such time, but excluding
the current portion of any Indebtedness under this Agreement and the current
portion of any other long-term Indebtedness which would otherwise be included
therein.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (w) any extraordinary, non-recurring or
unusual gains or losses, (x) any non-cash income or gains (other than any
non-cash income that may be recognized over time in accordance with generally
accepted accounting principles in the U.S. in the ordinary course of business of
the Borrower and its Subsidiaries on a basis consistent with past practices
where cash payments to the Borrower and its Subsidiaries are made upfront in
respect of initiation fees, personal training coupons and similar types of
programs), (y) any after-tax effect of income or loss from the early
extinguishment of (i) Indebtedness (including obligations under any Interest
Rate Protection Agreements or Other Hedging Agreements) or (ii) other derivative
instruments, and (z) any gains or losses from sales of assets other than
inventory sold in the ordinary course of business), adjusted by (A) adding
thereto (in each case to the extent deducted in determining Consolidated Net
Income for such period and not otherwise excluded from the calculation of
Consolidated EBITDA pursuant to clauses (w), (x), (y) and (z) above in this
definition), without duplication, the amount of (i) total interest expense
(inclusive of amortization of deferred financing fees and other original issue
discount and banking fees, charges and commissions (e.g., letter of credit fees
and commitment fees)) of Holdings and its Subsidiaries determined on a
consolidated basis for such period, (ii) provision for taxes based on income and
foreign withholding taxes for Holdings and its Subsidiaries determined on a
consolidated basis for such period (including, for this purpose (to the extent
not otherwise included therein), any cash Dividends (including through payments
under any tax sharing agreement) paid by Holdings to Parent (or any other Parent
Entity) pursuant to Section 10.03(viii)(y)), (iii) all depreciation and
amortization expense of Holdings and its Subsidiaries determined on a
consolidated basis for such period, (iv) the amount of all Transaction Expenses
for such period, (v) the amount of all deferred rent expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period, (vi) the amount
of all non-cash deferred compensation expense of Holdings and its Subsidiaries
determined on a consolidated basis for such period resulting from the issuance
of capital stock, stock

 

-6-



--------------------------------------------------------------------------------

options or stock appreciation rights to former or current directors, officers or
employees of Holdings or any Subsidiary of Holdings, or the exercise of such
options or rights, (vii) the amount of all non-cash deferred compensation
expense of Holdings and its Subsidiaries determined on a consolidated basis for
such period resulting from the repurchase of capital stock, options and rights
described in preceding clause (vi), (viii) the amount of all non-cash charges of
Holdings and its Subsidiaries determined on a consolidated basis for such period
resulting from discontinued operations to the extent otherwise permitted by FAS
141 to the extent that same were deducted in arriving at Consolidated Net Income
for such period, (ix) the amount of all non-cash charges relating to the
impairment or write-down of fixed assets, intangible assets or goodwill for such
period, (x) the amount of all other non-cash charges of Holdings and its
Subsidiaries determined on a consolidated basis for such period, (xi) the amount
of all prepayment premiums paid in connection with any retirement of
Indebtedness, (xii) the aggregate amount of the Dividend Bonus Payments expensed
during such period, (xiii) the aggregate amount of fees, costs and expenses
incurred in connection with any amendment, modification or waiver of any Credit
Document, any Permitted Acquisition or similar Investment, any Asset Sale, or
any equity or debt issuance (in each case, (a) not prohibited under this
Agreement and (b) whether or not consummated) during such period and (xiv) the
amount of all charges and expenses incurred during such period in respect of
restructurings, store closings, headcount reductions or other similar actions,
including severance charges in respect of employee terminations during such
period, in an aggregate amount not to exceed 10% of Consolidated EBITDA for such
period (calculated before giving effect to any increase in Consolidated EBITDA
pursuant to this clause (xiv)) and (B) subtracting therefrom (to the extent not
otherwise deducted in determining Consolidated Net Income for such period)
(i) the amount of any payment of rent during such period that was deferred in a
previous period and (ii) the amount of all cash payments and cash charges made
during such period relating to any non-cash charges taken in a previous period
pursuant to preceding clause (A)(viii) or (x). For the avoidance of doubt, it is
understood and agreed that, to the extent any amounts are excluded from
Consolidated Net Income by virtue of the proviso to the definition thereof
contained herein, add backs to Consolidated Net Income in determining
Consolidated EBITDA as provided above shall be limited (or denied) in a fashion
consistent with the proviso to the definition of Consolidated Net Income
contained herein.

“Consolidated Indebtedness” shall mean, at any time, the remainder of (A) the
sum of (without duplication) (i) all Indebtedness of Holdings and its
Subsidiaries (on a consolidated basis) in respect of borrowed money, notes or
similar instruments, purchase money Indebtedness, Seller Financing and
Capitalized Lease Obligations, (ii) reimbursement obligations in respect of all
Indebtedness of Holdings and its Subsidiaries of the type described in clause
(ii) of the definition of Indebtedness and (iii) all Contingent Obligations of
Holdings and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clauses (i) and (ii); provided that, for the
avoidance of doubt, the aggregate amount available to be drawn (i.e., unfunded
amounts) under all letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar obligations issued for the account of Holdings or any
of its Subsidiaries (but excluding, for avoidance of doubt, all unpaid drawings
or other matured monetary obligations owing in respect of such letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
obligations) shall not be included in any determination of “Consolidated
Indebtedness” minus (B) the lesser of (x) the aggregate amount of all
Unrestricted cash and Cash Equivalents (including, for the avoidance of doubt,
cash and Cash Equivalents restricted in favor of the Administrative Agent or the
Collateral Agent) on hand of Holdings and its Subsidiaries at such time and
(y) $50,000,000.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests); provided that (i) in
determining Consolidated Net Income, the net income of any other Person which is
not a Subsidiary of Holdings or is accounted for by Holdings by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by

 

-7-



--------------------------------------------------------------------------------

such other Person to Holdings or a Subsidiary thereof during such period,
(ii) the net income of any Subsidiary of Holdings (other than the Borrower)
shall be excluded to the extent that the declaration or payment of cash
dividends or similar cash distributions by that Subsidiary of that net income is
not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Subsidiary, (iii) the
consolidated net income of Holdings for any period shall be reduced (to the
extent not otherwise reduced under U.S. generally accepted accounting
principles) by the aggregate amount of cash Dividends (including through
payments under any tax sharing agreement) paid to Parent (or any other Parent
Entity) during such period pursuant to Sections 10.03(v) and (viii) and
(iv) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or all or substantially all of the property
or assets of such Person are acquired by a Subsidiary of the Borrower.

“Consolidated Secured Indebtedness” shall mean, at any time, the aggregate
amount of all Consolidated Indebtedness of Holdings and its Subsidiaries at such
time that is secured by a Lien on any asset of Holdings and/or any of its
Subsidiaries (including, without limitation, the Obligations).

“Contingent Obligation” shall mean, as to any Person, without duplication, any
obligation of such Person as a result of such Person being a general partner of
any other Person, unless the underlying obligation is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Directors” shall mean the directors of Parent on the Effective Date
and each other director of Parent if such director’s nomination for election to
the board of directors of Parent is recommended by a majority of the then
Continuing Directors.

“Credit Agreement Party” shall mean and include Holdings and the Borrower.

“Credit Agreement Party Guaranty” shall mean the guaranty of the Credit
Agreement Parties pursuant to Section 14.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Subsidiaries Guaranty, each Security Document, the License Subsidiary
Subordination Agreement, each Joinder Agreement, each Incremental Term Loan
Commitment Agreement and each Incremental RL Commitment Agreement.

 

-8-



--------------------------------------------------------------------------------

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall mean, an amount, not less
than zero, equal to the remainder of (A) the aggregate amount of Excess Cash
Flow for all Excess Cash Flow Payment Periods for which financial statements
have been required to be delivered pursuant to Section 9.01(b), commencing with
the Excess Cash Flow Payment Period in respect of Holdings’ fiscal year ending
December 31, 2014 minus the sum of (I) the aggregate amount of prepayments
required to be made in respect of such Excess Cash Flow pursuant to
Section 5.02(e) and (II) the aggregate amount by which the applicable prepayment
required pursuant to Section 5.02(e) for the respective Excess Cash Flow Payment
Period has been reduced by operation of clause (B) of such Section 5.02(e).

“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation thereto by merger, consolidation or otherwise.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Insured Risks” shall mean those categories of risks that are not
covered by the Borrower’s and its Subsidiaries third party insurance coverage
required to be maintained pursuant to Section 9.03 (such as, but not limited to,
war, sabotage, terrorism, reputation and deceptive practices and other coverages
in excess of those amounts required to be maintained by such Section 9.03) and
which are not generally available at commercially reasonable rates as determined
in good faith by the board of directors of the Borrower.

“Discount Range” shall have the meaning provided in Schedule XII.

“Dividend” shall mean any dividend or other distribution (whether in cash,
securities or other property (other than common Equity Interests of the
respective Person paying such dividend or distribution) with respect to any
Equity Interest of Holdings or any of its Subsidiaries, or any payment (whether
in cash, securities or other property (other than common Equity Interests of the
respective Person paying such dividend or distribution)) including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the stockholders, partners or members (or
the equivalent Person thereof) of Holdings or any of its Subsidiaries.

“Dividend Bonus Payments” shall mean the cash bonus payments made by the
Borrower and/or its Subsidiaries to certain directors, officers and other
employees of Parent or any of its Subsidiaries who hold options to purchase
common stock of Parent in an aggregate amount not to exceed $5,000,000 for all
such directors, officers and other employees.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of Holdings incorporated or
organized in the United States, any State thereof or the District of Columbia.

 

-9-



--------------------------------------------------------------------------------

“Drawing” shall have the meaning provided in Section 3.05(b).

“Effective Date” shall have the meaning provided in Section 13.10.

“Effective Yield” shall mean, as to any Tranche of Term Loans or any term loans
incurred by the Borrower or any of its Subsidiaries in connection with a
Repricing Event, the effective yield on such Tranche of Term Loans or such term
loans, as applicable, as reasonably determined by the Administrative Agent in
consultation with the Borrower, taking into account the applicable interest rate
margins, any interest rate floors or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (x) the life of such term loans and (y) the four years following the date of
incurrence thereof) payable generally to lenders making such Tranche of Term
Loans or term loans, as applicable, but excluding any arrangement, structuring
or other similar fees payable in connection therewith that are not generally
shared with the relevant lenders and, if applicable, customary consent fees for
an amendment paid generally to consenting lenders.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but excluding individuals, Parent, Holdings and their
respective Subsidiaries (except to the limited extent permitted by Section 2.17)
and Affiliates; provided, however, notwithstanding the foregoing, one or more
Affiliates of Parent (including, for the avoidance of doubt, all directors and
officers of Parent, Holdings or any of their respective Subsidiaries) that are
neither Parent, Holdings nor any of their respective Subsidiaries, but may
include individuals, may be an Eligible Transferee for up to $3,000,000 in the
aggregate of outstanding Term Loans at any time for all such Affiliates so long
as any such Affiliate shall have waived its right to (x) receive (and by
becoming a Lender hereunder hereby waives its right to receive) information
(other than administrative information such as notifications under Section 2)
not prepared by (or on behalf of) Parent, Holdings or any of their respective
Subsidiaries from the Administrative Agent or any Lender (or any advisor, agent
or counsel thereof) under or in connection with the Credit Documents and
(y) attend (and by becoming a Lender hereunder hereby waives its right to
attend) any meeting or conference call (or any portion thereof) with the
Administrative Agent or any Lender but in which neither Parent, Holdings nor any
of their respective Subsidiaries participates.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

“Environmental Law” shall mean any federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, employee health and safety (to
the extent relating to the environment or Hazardous Materials) or Hazardous
Materials, including, without limitation, CERCLA; the Resource Conservation and
Recovery Act, 42 U.S.C § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the

 

-10-



--------------------------------------------------------------------------------

Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Interests” of any Person shall mean any and all capital stock, shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, any preferred stock, any limited or general
partnership interest and any limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or a Subsidiary of Holdings is deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.

“Eurodollar Rate” shall mean, with respect to any Borrowing of Eurodollar Loans
for any Interest Period, the highest of (i) (a) the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m. (London Time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the Reuters Screen LIBOR01 for deposits in Dollar (or such other
comparable page as may, in the opinion of the Administrative Agent, replace such
page for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period, divided by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D), (ii) with respect to Initial Term Loans only, 1.00% (as such
percentage may be increased as, and to the extent, necessary to comply with
Section 2.14(a)), and (iii) with respect to any Tranche of Incremental Term
Loans, such percentage as may be agreed to in the respective Incremental Term
Loan Commitment Agreement (as such percentage may be increased as, and to the
extent, necessary to comply with Section 2.14(a)).

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by
Holdings and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
asset sale proceeds (other than sales of inventory in the ordinary course of
business), insurance proceeds or Indebtedness (other than Revolving Loans and
Swingline Loans)), (ii) the aggregate amount of permanent principal payments of
Indebtedness of Holdings and its Subsidiaries

 

-11-



--------------------------------------------------------------------------------

(including the permanent repayment of the principal component of Capitalized
Lease Obligations) during such period (other than (1) repayments made with the
proceeds of asset sales (other than sales of inventory in the ordinary course of
business), sales or issuances of Equity Interests, insurance or Indebtedness,
(2) repayments pursuant to Section 10.08(i)(y) or (z) and (3) payments of Loans
and/or other Obligations; provided that repayments of Loans shall be deducted in
determining Excess Cash Flow to the extent such repayments were required as a
result of a Scheduled Term Loan Repayment pursuant to Section 5.02(b)),
(iii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, (iv) the aggregate amount of all cash
payments made in respect of all Permitted Acquisitions and all Investments made
pursuant to Section 10.05(xiii) (other than intercompany Investments among or
between Holdings and its Subsidiaries) consummated by Holdings and its
Subsidiaries during such period (other than any such payments to the extent
financed with equity proceeds, asset sale proceeds, insurance proceeds,
Indebtedness or the Available Amount), and (v) the amount of all gains during
such period from the 86th Street Asset Sale.

“Excess Cash Flow Payment Date” shall mean the date occurring 95 days after the
last day of each fiscal year of Holdings (commencing with the fiscal year of
Holdings ending December 31, 2014).

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of Holdings.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Subsidiary” shall mean: (a) each Subsidiary of the Borrower that is
not a Wholly-Owned Subsidiary (for so long as such Subsidiary remains a
non-Wholly-Owned Subsidiary); (b) any Subsidiary of the Borrower that is not
organized in the United States, any State thereof or the District of Columbia;
(c) each Subsidiary of the Borrower acquired after the Initial Borrowing Date
that is prohibited by any applicable contractual obligation existing on the date
any such Subsidiary is acquired so long as such prohibition in respect of such
contract did not arise as part of such acquisition (or in contemplation or
anticipation thereof) (for so long as such contractual prohibition remains in
effect) or to the extent that a guaranty or grant by such Subsidiary could
reasonably be expected to result in material adverse tax consequences as
reasonably determined by the Administrative Agent; (d) any Immaterial Subsidiary
(for so long as such Subsidiary remains an Immaterial Subsidiary); (e) the
Captive Insurance Company; and (f) (i) any Subsidiary of the Borrower that is
(x) a “controlled foreign corporation” within the meaning of Section 957 of the
Code or (y) a Domestic Subsidiary of such a “controlled foreign corporation”
(the Subsidiaries mentioned in preceding sub-clauses (x) and (y), “Excluded
CFCs”) and (ii) any Domestic Subsidiary that owns no material assets other than
the capital stock of one or more Subsidiaries that are Excluded CFCs.

“Excluded Swap Obligation” shall mean any obligation of any Guarantor to pay or
perform under any Swap Obligation if, and to the extent that, all or a portion
of the Guaranty of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal.

 

-12-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean (i) any Tax imposed on or measured by the net income
or net profits of a Lender, franchise Taxes and branch profit Taxes, in each
case, (a) imposed pursuant to the laws of the Unites States of America or the
jurisdiction in which such Lender is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein or (b) that are Other Connection Taxes, (ii) in
the case of a Foreign Lender, any United States federal withholding Taxes
(x) resulting from a requirement of law on the date such Foreign Lender becomes
a party to this Agreement (or designates a new lending office), other than
pursuant to any assignment request by the Borrower under Section 2.13, except to
the extent such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Taxes
pursuant to Section 5.04(a), or (y) is attributable to such Foreign Lender’s
failure to comply with Section 5.04(d), (iii) any U.S. federal withholding Taxes
imposed pursuant to FATCA and (iv) any United States federal backup withholding
Taxes.

“Executive Order” shall have the meaning provided in Section 8.23.

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of May 11,
2011, among Parent, the Borrower, the lenders party thereto and Deutsche Bank
Trust Company Americas, as administrative agent (as amended prior to the Initial
Borrowing Date).

“Existing GAAP” shall have the meaning provided in Section 13.07(a).

“Existing Indebtedness” shall have the meaning provided in Section 8.20.

“Existing Letter of Credit” shall have the meaning provided in Section 3.02(b).

“Expiration Time” shall have the meaning provided in Schedule XII.

“Extended Revolving Commitment” shall have the meaning provided in Section 2.16.

“Extended Term Loans” shall have the meaning provided in Section 2.16.

“Extending RL Lender” shall have the meaning provided in Section 2.16.

“Extending Term Lender” shall have the meaning provided in Section 2.16.

“Extension” shall have the meaning provided in Section 2.16.

“Extension Offer” shall have the meaning provided in Section 2.16.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“FATCA” shall mean Sections 1471 through 1474 of the Code (as enacted on or
prior to the Effective Date, and any amended or successor provisions that are
substantially comparable; provided that any such amended or successor provisions
impose criteria that are not materially more onerous than those contained in
such provisions as enacted on or prior to the Effective Date) and the
regulations promulgated thereunder or published administrative guidance
implementing such provisions and any agreements entered into pursuant to
Section 1471(b) of the Code.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with

 

-13-



--------------------------------------------------------------------------------

members of the Federal Reserve System arranged by Federal Funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Foreign Asset Sale” shall have the meaning provided in Section 5.02(j).

“Foreign Recovery Event” shall have the meaning provided in Section 5.02(j).

“Foreign Lender” shall have the meaning provided in Section 5.04(d).

“Foreign Pension Plan” shall mean any defined benefit plan, fund (including,
without limitation, any superannuation fund) or other similar program
established or maintained outside the United States of America by Holdings or
any one or more of its Subsidiaries primarily for the benefit of employees of
Holdings or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code,
but which is comparable to a Pension Plan.

“Foreign Subsidiary” shall mean each Subsidiary of Holdings that is not a
Domestic Subsidiary.

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Lenders, the Swingline Lender and
each party (other than any Credit Party) party to an Interest Rate Protection
Agreement or Other Hedging Agreement to the extent such party constitutes a
Secured Creditor under the Security Documents.

“Guaranteed Obligations” shall mean (A) as to Holdings, (i) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the principal, premium and interest on each Note issued by, and all Loans
made to, the Borrower under this Agreement and all reimbursement obligations and
Unpaid Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of the Borrower to any Guaranteed Creditor now existing or hereafter
incurred under, arising out of or in connection with this Agreement and each
other Credit Document to which the Borrower is a party and the due performance
and compliance by the Borrower with all the terms, conditions and agreements
contained in the Credit Agreement and in each such other Credit Document and
(ii) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations (including obligations which, but
for the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of the Borrower and each other Guaranteed Party
owing under any Interest Rate Protection Agreement or Other Hedging Agreement
entered into by the Borrower or such Guaranteed Party with any Guaranteed
Creditor (even if such Guaranteed Creditor subsequently ceases to be a Lender
under this Agreement for any reason) so long as such Guaranteed Creditor or
affiliate

 

-14-



--------------------------------------------------------------------------------

participates in such Interest Rate Protection Agreement or Other Hedging
Agreement and their subsequent assigns, if any, whether now in existence or
hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein and (B) as to the Borrower, the full
and prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of each Guaranteed Party owing under any Interest
Rate Protection Agreement or Other Hedging Agreement entered into by such
Guaranteed Party with any Guaranteed Creditor (even if such Guaranteed Creditor
subsequently ceases to be a Lender under this Agreement for any reason) so long
as such Guaranteed Creditor or affiliate participates in such Interest Rate
Protection Agreement or Other Hedging Agreement and their subsequent assigns, if
any, whether now in existence or hereafter arising, and the due performance and
compliance with all terms, conditions and agreements contained therein.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, in no event will the Guaranteed Obligations include any Excluded Swap
Obligations.

“Guaranteed Party” shall mean the Borrower and each Subsidiary of the Borrower
party to an Interest Rate Protection Agreement or Other Hedging Agreement with
any Guaranteed Creditor.

“Guarantor” shall mean each of Holdings, the Borrower and each Subsidiary
Guarantor.

“Guaranty” shall mean each of the Credit Agreement Parties Guaranty and the
Subsidiaries Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.

“Holdings” shall have the meaning set forth in the first paragraph of this
Agreement.

“Immaterial Subsidiary” shall mean Subsidiaries of the Borrower, in the
aggregate, whose revenues at any time are 5% or less of the consolidated
revenues of the Borrower and its Subsidiaries for the twelve month period ending
on the last day of the most recently ended month on or prior to such time.

“Incremental Commitment” shall mean either an Incremental Term Loan Commitment
or an Incremental RL Commitment.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of Incremental Term Loan Commitments on an Incremental Term Loan Borrowing Date
or Incremental RL Commitments on any Incremental RL Commitment Date, the
satisfaction of each of the following conditions on any such date: (i) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Loans in an aggregate principal
amount equal to the full amount of Incremental Term Loan Commitments and/or
Incremental RL Commitments then provided had been incurred, and the proceeds of
such Loans had been applied, on any such date) and all

 

-15-



--------------------------------------------------------------------------------

of the representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects at such time (it being
understood that (x) any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be required to be true and correct
in all respects and (y) any representation and warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects (or all respects, as the case may be) as of such earlier
date); (ii) Holdings shall be in compliance with the financial covenant
contained in Section 10.07 (whether or not such covenant is applicable at such
time in accordance with its terms) for the Calculation Period most recently
ended on or prior to the respective Incremental Term Loan Borrowing Date or
Incremental RL Commitment Date, as the case may be, on a Pro Forma Basis, as if
the relevant Loans to be made pursuant to the Incremental Commitments (assuming
the full utilization thereof), and the proceeds of such Loans had been applied,
on the first day of such Calculation Period; (iii) the delivery by Holdings or
the Borrower to the Administrative Agent on or prior to such date of an
officer’s certificate executed by an Authorized Financial Officer of Holdings or
the Borrower and certifying as to compliance with preceding clauses (i) and
(ii) and containing the calculations (in reasonable detail) required by
preceding clause (ii); (iv) the delivery by Holdings or the Borrower to the
Administrative Agent on or prior to such date of an acknowledgement in form
reasonably satisfactory to the Administrative Agent and executed by Holdings and
each Subsidiary Guarantor, acknowledging that such Incremental Commitments and
all Loans to be incurred pursuant thereto shall constitute (and be included in
the definition of) “Guaranteed Obligations” hereunder and under the Subsidiaries
Guaranty; (v) the delivery by Holdings or the Borrower to the Administrative
Agent of a customary opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
reasonably satisfactory to the Administrative Agent and dated such date,
covering such of the matters set forth in the opinions of counsel delivered to
the Administrative Agent on the Initial Borrowing Date pursuant to Section 6.03
as may be reasonably requested by the Administrative Agent, and such other
matters incident to the transactions contemplated thereby as the Administrative
Agent may reasonably request; (vi) the delivery by Holdings or the Borrower to
the Administrative Agent of such officers’ certificates, board of director
resolutions and, solely with respect to Holdings and the Borrower, evidence of
good standing as the Administrative Agent shall reasonably request; and
(vii) the completion by the Borrower and the other Credit Parties by such date
of such other actions as the Administrative Agent may reasonably request in
connection with such Incremental Commitments.

“Incremental RL Commitment” shall mean, for any Lender, any commitment by such
Lender to make Revolving Loans pursuant to Section 2.01(b) as agreed to by such
Lender in the respective Incremental RL Commitment Agreement delivered pursuant
to Section 2.15; it being understood, however, that on each date upon which an
Incremental RL Commitment of any Lender becomes effective, such Incremental RL
Commitment of such Lender shall be added to (and thereafter become a part of)
the Revolving Loan Commitment of such Lender for all purposes of this Agreement
as contemplated by Section 2.15.

“Incremental RL Commitment Agreement” shall mean each Incremental RL Commitment
Agreement substantially in the form of Exhibit O-2 (appropriately completed)
executed in accordance with Section 2.15.

“Incremental RL Commitment Date” shall mean each date upon which an Incremental
RL Commitment under an Incremental RL Commitment Agreement becomes effective as
provided in Section 2.15(b).

“Incremental RL Lender” shall have the meaning specified in Section 2.15(b).

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

 

-16-



--------------------------------------------------------------------------------

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(c) and as otherwise permitted by
Section 2.14.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule I (as modified in accordance with Section 2.14) directly below the
column entitled “Incremental Term Loan Commitment”, as the same may be
terminated or reduced pursuant to Section 4.03 or 11.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement substantially in the form of Exhibit O-1
(appropriately completed) executed in accordance with Section 2.14.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement;
provided that the final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, accrued interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v) or (vi) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all Contingent Obligations of such Person in respect of Indebtedness
of the types described in clauses (i) through (iv) above and clause (vi) below,
and (vi) all obligations under any Interest Rate Protection Agreement, any Other
Hedging Agreement or under any similar type of agreement. Notwithstanding the
foregoing, Indebtedness shall not include trade payables and accrued expenses
incurred by any Person in the ordinary course of business of such Person.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under this Agreement or any
Note.

“Individual RL Exposure” of any RL Lender shall mean, at any time, the sum of
(x) the aggregate principal amount of all Revolving Loans made by such RL Lender
and then outstanding, (y) such RL Lender’s RL Percentage in each then
outstanding Letter of Credit multiplied by the sum of the Stated Amount of the
respective Letter of Credit and any Unpaid Drawings relating thereto and
(z) such RL Lender’s RL Percentage multiplied by the aggregate principal amount
of all then outstanding Swingline Loans.

 

-17-



--------------------------------------------------------------------------------

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

“Initial Borrowing Distribution” shall mean the cash Dividend made by the
Borrower to Holdings, and the subsequent cash Dividend made by Holdings to
Parent, on or within one Business Day following the Initial Borrowing Date in an
aggregate amount equal to $45,000,000.

“Initial Revolving Loan Maturity Date” shall mean November 15, 2018.

“Initial Term Loan” shall have the meaning provided in Section 2.01(a).

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Section 4.03 or 11.

“Initial Term Loan Maturity Date” shall mean November 15, 2020.

“Initial Term Note” shall have the meaning provided in Section 2.05(a).

“Intellectual Property” shall have the meaning provided in Section 8.19.

“Intercompany Loan” shall have the meaning provided in Section 10.05(vii).

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean each of DBNY (except as otherwise provided in
Section 12.09) and any other Lender reasonably acceptable to the Administrative
Agent which agrees to issue Letters of Credit hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender; provided that, if any Extension or
Extensions of Revolving Loan Commitments is or are effected in accordance with
Section 2.16, then upon the occurrence of the Initial Revolving Loan Maturity
Date and on each later date which is or was at any time a Revolving Loan
Maturity Date with respect to Revolving Loan Commitments (each, an “Issuing
Lender Termination Date”), each Issuing Lender (other than the Administrative
Agent except as otherwise provided below) at such time shall have the right to
resign as an Issuing Lender on, or on any date within 20 Business Days after,
the respective Issuing Lender Termination Date, in each case upon not less than
10 days’ prior written notice thereof to the Borrower and the Administrative
Agent and, in the event of any such resignation and upon the effectiveness
thereof, the respective entity so resigning shall retain all of its rights
hereunder and under the other Credit Documents as an Issuing Lender with respect
to all Letters of Credit theretofore issued by it (which Letters of Credit shall
remain outstanding in accordance with the terms hereof until their respective
expirations) but shall not be required to issue any further Letters of Credit
hereunder. If at any time and for any reason (including as a result of
resignations as contemplated by the proviso to the preceding sentence), each
Issuing Lender has resigned in such

 

-18-



--------------------------------------------------------------------------------

capacity in accordance with the preceding sentence, then no Person shall be an
Issuing Lender hereunder obligated to issue Letters of Credit unless and until
(and only for so long as) a Lender (or an affiliate of a Lender) reasonably
satisfactory to the Administrative Agent and the Borrower agrees to act as an
Issuing Lender hereunder. Any Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by one or more Affiliates of such
Issuing Lender (and such Affiliate shall be deemed to be an “Issuing Lender” for
all purposes of the Credit Documents). Nothing in this definition shall limit
the right of the Administrative Agent to resign hereunder (including in its
capacity as an Issuing Lender) in accordance with the provisions of
Section 12.09.

“Issuing Lender Termination Date” shall have the meaning provided in the
definition of “Issuing Lender” contained herein.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit M (appropriately completed).

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries with respect to workers’ compensation, surety bonds and
other similar statutory obligations, (ii) rental obligations of the Borrower or
any of its Subsidiaries under Real Property leases to which the Borrower or any
of its Subsidiaries are a party to and (iii) such other obligations of the
Borrower or any of its Subsidiaries as are permitted to exist pursuant to the
terms of this Agreement (other than obligations in respect of (x) any Permitted
Unsecured Debt, (y) any Indebtedness that is subordinated to any of the
Obligations and (z) and any Equity Interests).

“Lead Arrangers” shall mean, collectively, Deutsche Bank Securities Inc. and
KeyBank National Association, in their capacities as joint lead arrangers and
joint book-running managers, and any successor thereto.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution or other Person listed on
Schedule I, as well as any Person that becomes a “Lender” hereunder pursuant to
Section 2.13 or 13.04(b).

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the failure of such Lender (which has
not been cured) to make available its portion of any Borrowing (including any
Mandatory Borrowing) or to fund its portion of any unreimbursed payment with
respect to a Letter of Credit pursuant to Section 3.04(c), (ii) such Lender
having been deemed insolvent or having become the subject of a bankruptcy or
insolvency proceeding or a takeover by a regulatory authority, or (iii) such
Lender having notified the Administrative Agent, the Swingline Lender, any
Issuing Lender and/or any Credit Party (x) that it does not intend to comply
with its obligations under Section 2.01(b) or 2.01(e) or Section 3, as the case
may be, in circumstances where such non-compliance would constitute a breach of
such Lender’s obligations under the respective Section or (y) of the events
described in preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 2.18 and any documentation entered into pursuant to the
Letter of Credit Back-Stop Arrangements (and the term “Defaulting Lender” as
used therein), the term “Lender Default” shall also include, as to any Lender,
(i) any Affiliate of such Lender that has “control” (within the meaning provided
in the definition of “Affiliate”) of such Lender having been deemed insolvent or
having become the subject of a bankruptcy or insolvency proceeding or a takeover
by a regulatory authority, (ii) any previously cured “Lender Default” of such RL
Lender under this Agreement, unless such Lender Default has ceased to exist for
a period of at least 90 consecutive days, (iii) any default by such Lender with
respect to its obligations under any other credit facility to which it is a
party and which the Swingline

 

-19-



--------------------------------------------------------------------------------

Lender, any Issuing Lender or the Administrative Agent reasonably believes in
good faith has occurred and is continuing, and (iv) the failure of such Lender
to make available its portion of any Borrowing (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment with respect to a
Letter of Credit pursuant to Section 3.04(c) within one Business Day of the date
(x) the Administrative Agent (in its capacity as a Lender) or (y) Lenders
constituting the Majority Lenders with Revolving Loan Commitments has or have,
as applicable, funded its or their portion thereof.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.18(a).

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any RL Lender at any time shall be its RL
Percentage of the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“License Subsidiary” shall mean TSI Holdings (IP), LLC, a Delaware limited
liability company and a Wholly-Owned Domestic Subsidiary of the Borrower.

“License Subsidiary Subordination Agreement” shall mean that certain
Subordination Agreement, dated as of November 15, 2013, among the License
Subsidiary, the Administrative Agent and the Collateral Agent substantially in
the form of Exhibit P (as the same may be amended, restated, supplemented and/or
otherwise modified from time to time).

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, liabilities or condition (financial or
otherwise) of Holdings and its Subsidiaries taken

 

-20-



--------------------------------------------------------------------------------

as a whole or (ii) a material adverse effect (x) on the rights or remedies of
the Lenders or the Administrative Agent hereunder or under any other Credit
Document or (y) on the ability of the Credit Parties taken as a whole to perform
their payment obligations to the Lenders or Administrative Agent hereunder or
under any other Credit Document.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Term Loan Maturity Date, each Incremental Term Loan Maturity Date, the
Revolving Loan Maturity Date or the Swingline Expiry Date, as the case may be;
provided that, with respect to any Tranche of Extended Term Loans, the Maturity
Date with respect thereto shall be the final maturity date as specified in the
applicable Extension Offer accepted by the respective Extending Term Lenders.

“Maximum Incremental Commitment Amount” shall mean, at any date of
determination, the sum of (I) the remainder of (a) $60,000,000 minus (b) the sum
of (i) the aggregate principal amount of all Incremental Term Loans incurred
pursuant to Section 2.14 prior to such date (other than Incremental Term Loans
incurred in reliance on clause (II) below) and (ii) the aggregate amount of all
Incremental RL Commitments incurred pursuant to Section 2.15 prior to such date
plus (II) in the case of Incremental Term Loans only, an additional amount if,
after giving effect to the incurrence of such additional amount (as well as any
other Incremental Term Loans or Incremental RL Commitments then being incurred
or obtained on such date), Holdings would be in compliance with a Secured
Leverage Ratio of less than 2.50:1.00 for the Calculation Period most recently
ended prior to the respective Incremental Term Loan Borrowing Date, on a Pro
Forma Basis, as if the relevant Incremental Term Loans to be made pursuant to
the applicable Incremental Term Loan Commitments (assuming the full utilization
thereof), and the proceeds thereof had been applied, on the first day of such
Calculation Period.

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Maximum Swingline Amount” shall mean $5,000,000.

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $1,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.

“Minimum Extension Condition” shall mean (x) with respect to any Extension of
any Tranche of Term Loans pursuant to Section 2.16, that Lenders, the sum of
whose aggregate outstanding principal amount of Term Loans of such Tranche at
such time equal 50% or more of the aggregate outstanding principal amount of all
Term Loans of such Tranche at such time, shall have accepted the respective
Extension Offer, and (y) with respect to any Extension of any Tranche of
Revolving Loan Commitments pursuant to Section 2.16, that Lenders, the sum of
whose Revolving Loan Commitments of such Tranche at such time equal 50% or more
of the aggregate Revolving Loan Commitments of such Tranche at such time, shall
have accepted the respective Extension Offer.

“Minimum Liquidity Condition” shall mean that the sum of (I) the aggregate
amount of Unrestricted cash and Cash Equivalents (including, for the avoidance
of doubt, cash and Cash Equivalents restricted in favor of the Administrative
Agent or the Collateral Agent) of Holdings and its Subsidiaries at such time
plus (II) the Total Unutilized Revolving Loan Commitment at such time shall
equal or exceed $50,000,000. For purposes of this definition only, the amount of
the Total Unutilized Revolving Loan Commitment at any time shall be limited to
that amount thereof (if any) that the Borrower is permitted to incur at such
time in accordance with the terms of this Agreement and any amount in excess
thereof shall not be treated as part of the Total Unutilized Revolving Loan
Commitment at such time.

“Minimum Tranche Amount” shall have the meaning provided in Section 2.16.

 

-21-



--------------------------------------------------------------------------------

“MNPI” shall mean material non-public information with respect to Parent,
Holdings or its Subsidiaries, or the respective securities of any of the
foregoing.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, deed of trust, deed to secure debt,
or similar security instrument.

“Mortgaged Property” shall mean any Real Property owned by Holdings or any of
its Subsidiaries which is encumbered (or required to be encumbered) by a
Mortgage pursuant to the terms hereof.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Holdings, any Subsidiary of Holdings, or
any ERISA Affiliate has, or within the past five years has had, an obligation to
contribute.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Debt Proceeds” shall mean, with respect to any incurrence of Indebtedness
for borrowed money, the cash proceeds (net of underwriting discounts and
commissions, fees and other costs associated therewith, including, without
limitation, those of attorneys, accountants and other professionals) received by
the respective Person from the respective incurrence of such Indebtedness for
borrowed money.

“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
Equity Interests by Holdings to Parent (or any other Parent Entity) or any
capital contribution to Holdings by Parent (or any other Parent Entity), the
cash proceeds (net of underwriting discounts and commissions, fees and other
costs associated therewith, including, without limitation, those of attorneys,
accountants and other professionals) received by Holdings from the respective
sale or issuance of the respective Equity Interests or from the respective
capital contribution (other than from sales or issuances of Parent Capital Stock
(or Equity Interests of any other Parent Entity) to, or capital contributions to
Parent (or any other Parent Entity) from, employees, officers and/or directors
of Parent, Holdings or any of their respective Subsidiaries).

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the cash proceeds (net of costs, expenses and taxes incurred in connection with
such Recovery Event) received by the respective Person in connection with such
Recovery Event.

“Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash or Cash
Equivalent proceeds (including any cash or Cash Equivalents received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such sale of assets, net of the costs
and expenses of such sale (including fees and commissions, payments of unassumed
liabilities relating to the assets sold and required payments of any
Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were sold), and the
incremental taxes paid or reasonably expected to be payable as a result of such
Asset Sale.

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

 

-22-



--------------------------------------------------------------------------------

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is not
a Subsidiary Guarantor.

“Note” shall mean each Initial Term Note, each Incremental Term Note, Revolving
Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: MaryKay Coyle, Telephone No.: (212) 250-6039, and Telecopier No.:
(212) 797-5690, and (ii) for operational notices, the office of the
Administrative Agent located at 5022 Gate Parkway, Suite 100, Jacksonville, FL
32256, Attention: Maxeen Jacques, Telephone No.: (904) 527-6411, and Telecopier
No.: (904) 494-6852, or, in each case, such other office or person as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document, including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in
this Agreement, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements (including Unpaid Drawings with
respect to Letters of Credit), damages and other liabilities, and guarantees of
the foregoing amounts. Notwithstanding anything to the contrary contained herein
or in any other Credit Document, in no event will the Obligations include any
Excluded Swap Obligations

“Other Connection Taxes” shall mean, with respect to any Lender, Issuing Lender
or Participant, Taxes imposed as a result of a present or former connection
between such Person and the jurisdiction imposing such Taxes (other than a
connection arising from such Person having executed, delivered, enforced, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, this Agreement or any Note, or sold or assigned an
interest in this Agreement or any Note).

“OFAC” shall have the meaning provided in Section 8.23.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13).

“Parent” shall mean Town Sports International Holdings, Inc., a Delaware
corporation and the direct or indirect parent company of Holdings.

 

-23-



--------------------------------------------------------------------------------

“Parent Capital Stock” shall mean any Equity Interests of Parent.

“Parent Entity” shall mean any direct or indirect parent company of Holdings
that is a Subsidiary of Parent.

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“PATRIOT Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Suite 100, Jacksonville, FL 32256 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Plan” shall mean a Plan which is subject to Title IV of ERISA or
Sections 412 or 430 of the Code or Section 302 of ERISA.

“Permissible Transferees” shall mean in the case of BRS or any BRS Investor,
(A) any Affiliate of BRS, (B) any managing director, general partner, limited
partner (but, in the case of any limited partner, only to the extent that such
limited partner receives its Equity Interests in Parent through a pro rata
in-kind distribution from the existing fund through which such limited partner’s
investment in Parent is held), director, officer or employee of BRS or any
Affiliate thereof (collectively, “BRS Associates”), and his or her spouse,
parents, siblings, members of his or her immediate family (including adopted
children) and/or direct lineal descendants or (C) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any BRS
Associate and (D) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a BRS
Associate, his or her spouse, parents, siblings, or direct lineal descendants.

“Permitted Acquired Debt” shall have the meaning provided in Section 10.04(v).

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Subsidiary Guarantor of an Acquired Entity or Business (including by way of
merger of such Acquired Entity or Business with and into the Borrower (so long
as the Borrower is the surviving Person) or a Subsidiary Guarantor (so long as a
Subsidiary Guarantor is the surviving Person)); provided that (in each case)
(A) in the case of the acquisition of 100% of the Equity Interests of any Person
(including way of merger), such Person shall own no Equity Interests of any
other Person (excluding de minimis amounts) unless either (x) such Person owns
100% of the Equity Interests of such other Person or (y) (1) such Person and/or
its Wholly-Owned Subsidiaries own at least 80% of the consolidated assets of
such Person and its Subsidiaries and (2) any non-Wholly-Owned Subsidiary of such
Person was non-wholly-owned prior to the date of such Permitted Acquisition of
such Person, (B) at least 90% of the consolidated assets and consolidated
revenues of the business, division or product line acquired pursuant to the
respective Permitted Acquisition, or of the business of the Person acquired
pursuant to the respective Permitted Acquisition and its Subsidiaries taken as a
whole, is in the United States, (C) the Acquired Entity or Business acquired
pursuant to the respective Permitted Acquisition is in a business permitted by
Section 10.11, (D) such Permitted Acquisition shall not be hostile and shall
have been approved by the board of directors (or similar body) and/or the equity
holders of the Acquired Entity or Business and (E) all requirements of Sections
9.15 and 10.02 applicable to Permitted Acquisitions are satisfied.

 

-24-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

“Permitted Equity Proceeds Basket Amount” shall mean, initially, $0, which
amount shall be increased on each date after the Initial Borrowing Date on which
Holdings receives any Net Equity Proceeds, by an amount equal to such Net Equity
Proceeds received by Holdings on such date and contributed to the Borrower.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Unsecured Debt” shall mean any unsecured Indebtedness of Holdings or
the Borrower, which may be guaranteed on an unsecured basis by the Borrower or
one or more Subsidiary Guarantors, all of the terms and conditions of which
satisfy the requirements of Section 10.04(xi), as such Indebtedness may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

“Permitted Unsecured Debt Documents” shall mean, on and after the execution and
delivery thereof, each note, indenture, loan agreement, instrument, agreement,
guaranty and other document relating to each incurrence or issuance of Permitted
Unsecured Debt, as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA (other
than a Multiemployer Plan) in respect of which Holdings or a Subsidiary of
Holdings or an ERISA Affiliate is, or in the past five years has been (or if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” shall have the meaning provided in Section 6.09.

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness, to finance a Permitted Acquisition, to
finance a

 

-25-



--------------------------------------------------------------------------------

Dividend pursuant to Section 10.03(vii) or to finance an Investment pursuant to
Section 10.05(xiv)) after the first day of the relevant Calculation Period or
Test Period, as the case may be, as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of such Test Period or
Calculation Period, as the case may be, (y) the permanent repayment of any
Indebtedness (other than revolving Indebtedness, except to the extent
accompanied by a corresponding permanent commitment reduction) after the first
day of the relevant Test Period or Calculation Period, as the case may be, as if
such Indebtedness had been retired, repaid or redeemed on the first day of such
Test Period or Calculation Period, as the case may be, and (z) any Permitted
Acquisition or any Significant Asset Sale then being consummated as well as any
other Permitted Acquisition or any other Significant Asset Sale if consummated
after the first day of the relevant Test Period or Calculation Period, as the
case may be, and on or prior to the date of the respective Permitted Acquisition
or Significant Asset Sale, as the case may be, then being effected, with the
following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness, to finance
Permitted Acquisitions, to finance a Dividend pursuant to Section 10.03(vii) or
to finance an Investment pursuant to Section 10.05(xiv)) incurred or issued
after the first day of the relevant Test Period or Calculation Period (whether
incurred to finance a Permitted Acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired, repaid or
redeemed after the first day of the relevant Test Period or Calculation Period,
as the case may be, shall be deemed to have been retired, repaid or redeemed on
the first day of such Test Period or Calculation Period, as the case may be, and
remain retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate indebtedness, or (y) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); and

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition or any Significant Asset Sale effected
during the respective Calculation Period or Test Period (or thereafter, for
purposes of determinations of the Applicable Margins and the Incremental
Commitment Requirements and pursuant to Sections 2.17(a), 9.15, 10.03(vii),
10.04(xi), 10.05(xiv) and 10.08(i)(z) only) as if same had occurred on the first
day of the respective Calculation Period or Test Period, as the case may be,
taking into account, in the case of any Permitted Acquisition, factually
supportable and identifiable cost savings and expenses which would otherwise be
permitted to be accounted for as an adjustment pursuant to Article 11 of
Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.

“Projections” shall mean the projections that are contained in the Confidential
Information Memorandum (Private Version) dated October 2013 (the “Confidential
Information Memorandum”) and that were prepared by or on behalf of the Borrower
in connection with the Transaction and delivered to the Administrative Agent and
the Lenders prior to the Initial Borrowing Date.

 

-26-



--------------------------------------------------------------------------------

“Qualified Preferred Stock” shall mean any preferred stock of Holdings issued to
(and continued to be held by) Parent so long as, in each case, the terms of any
such preferred stock (i) do not contain any mandatory put, redemption,
repayment, sinking fund or other similar provision and (ii) do not require the
cash payment of Dividends.

“Qualifying Bid” shall have the meaning provided in Schedule XII.

“Quarterly Payment Date” shall mean the last Business Day of each June,
September, December and March occurring after the Initial Borrowing Date,
commencing on December 31, 2013.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Holdings or any of its Subsidiaries
and (ii) under any policy of insurance required to be maintained under
Section 9.03 (in either case, excluding any business interruption insurance
proceeds).

“Refinancing” shall mean the repayment of all outstanding loans and all other
obligations (and the termination of all commitments) under the Existing Credit
Agreement.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Parties” shall have the meaning provided in Section 13.01(a).

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reply Amount” shall have the meaning provided in Schedule XII.

“Reply Price” shall have the meaning provided in Schedule XII.

 

-27-



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Pension Plan other than those events as to which the 30-day
notice period is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043 as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).

“Repricing Event” shall mean (i) any prepayment or repayment of Initial Term
Loans with the proceeds of, or any conversion of Initial Term Loans into, any
new or replacement tranche of term loans incurred by the Borrower or any of its
Subsidiaries and which bear interest with an Effective Yield less than the
Effective Yield applicable to the Initial Term Loans (but excluding any such
term loans incurred in connection with a Change of Control) and (ii) any
amendment or other modification or waiver to this Agreement which effectively
reduces the Effective Yield applicable to the Initial Term Loans. Any
determination by the Administrative Agent as contemplated by preceding clauses
(i) and (ii) shall be conclusive and binding on all Lenders holding Initial Term
Loans, absent manifest error.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans of Non-Defaulting Lenders of such time and (ii) the Total
Revolving Loan Commitment in effect at such time less the Revolving Loan
Commitments of all Defaulting Lenders at such time (or, after the termination
thereof, the sum of then total outstanding Revolving Loans of Non-Defaulting
Lenders and the aggregate RL Percentages of all Non-Defaulting Lenders of the
total outstanding Swingline Loans and Letter of Credit Outstandings at such
time).

“Responsible Officer” shall mean the chief executive officer, the president, the
chief operating officer, any senior vice-president or any Authorized Financial
Officer of Holdings or the Borrower.

“Restricted” shall mean, when referring to cash or Cash Equivalents of Holdings
or any of its Subsidiaries, that such cash or Cash Equivalents (i) appear (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Holdings or of any such Subsidiary (unless such appearance is related to the
Credit Documents or Liens created thereunder), (ii) are subject to any Lien in
favor of any Person other than the Collateral Agent for the benefit of the
Secured Creditors or (iii) are not otherwise generally available for use by
Holdings or such Subsidiary.

“Return Bid” shall have the meaning provided in Schedule XII.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Credit Facility” shall mean, at any time, the aggregate amount of the
RL Lenders’ Revolving Loan Commitments at such time and all related Obligations
(including Revolving Loans, Swingline Loans and Letters of Credit).

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable,
(y) increased from time to time pursuant to Section 2.15 or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b). In addition, the Revolving Loan Commitment of each
Lender shall include, subject to the consent of such Lender, any Extended
Revolving Commitment of such Lender.

 

-28-



--------------------------------------------------------------------------------

“Revolving Loan Maturity Date” shall mean the Initial Revolving Loan Maturity
Date; provided that, with respect to any Tranche of Extended Revolving
Commitments (and related outstandings), the Revolving Loan Maturity Date with
respect thereto shall instead be the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans (or with participations in Letter of Credit
Outstandings or Swingline Loans).

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time; provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentage of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination (but otherwise giving effect to
any subsequent assignments of outstanding Revolving Loans and Letter of Credit
Outstandings); provided, further, that in the case of Section 2.18 when a
Defaulting Lender shall exist, “RL Percentage” shall mean the percentage of the
Total Revolving Loan Commitment (disregarding any Defaulting Lender’s Revolving
Loan Commitment) represented by such Lender’s Revolving Loan Commitment.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(ii).

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b)(ii).

“Scheduled Initial Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(i).

“Scheduled Initial Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(i).

“Scheduled Term Loan Repayment” shall mean each Scheduled Initial Term Loan
Repayment and each Scheduled Incremental Term Loan Repayment of a given Tranche,
as the context may require.

“Scheduled Term Loan Repayment Date” shall mean each Scheduled Initial Term Loan
Repayment Date and each Scheduled Incremental Term Loan Repayment Date of a
given Tranche, as the context may require.

“SEC” shall have the meaning provided in Section 9.01.

“Section 5.04(d)(ii) Certificate” shall have the meaning provided in
Section 5.04(d)(ii).

 

-29-



--------------------------------------------------------------------------------

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Secured Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Secured Indebtedness on such date to Consolidated EBITDA for the
Test Period or Calculation Period (as applicable) last ended on or prior to such
date; provided that, for purposes of any calculation of the Secured Leverage
Ratio pursuant to this Agreement, (i) Consolidated EBITDA shall be determined on
a Pro Forma Basis in accordance with the definition of “Pro Forma Basis”
contained herein and (ii) Consolidated Secured Indebtedness shall be determined
on a Pro Forma Basis in accordance with the requirements of the definition of
“Pro Forma Basis” contained herein.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.10.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement and, after the execution and delivery thereof, each Additional
Security Document.

“Seller Financing” shall mean Indebtedness of the Borrower or a Subsidiary
Guarantor issued as consideration to a seller of assets (including equity)
pursuant to a Permitted Acquisition.

“Settlement Service” shall have the meaning provided in Section 13.04(b).

“Significant Asset Sale” shall mean each Asset Sale (or series of related Asset
Sales) which generates Net Sale Proceeds of at least $5,000,000.

“Specified Default” shall mean any Default under Section 11.01 or 11.05 (other
than with respect to an Immaterial Subsidiary).

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.11.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower that has executed the Subsidiaries Guaranty and has not otherwise been
released therefrom in accordance with the terms hereof or thereof.
Notwithstanding anything to the contrary contained herein, no Subsidiary that is
an Excluded Subsidiary shall be required to be a Subsidiary Guarantor.

 

-30-



--------------------------------------------------------------------------------

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean DBNY for so long as DBNY is the Administrative
Agent hereunder and thereafter shall mean the successor Administrative Agent in
its individual capacity.

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any RL Lender at any time shall be its RL Percentage of the
aggregate Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Syndication Agent” shall mean KeyBank National Association, in its capacity as
syndication agent.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” shall mean each Initial Term Loan, each Incremental Term Loan and
each Extended Term Loan.

“Term Loan Commitments” shall mean, collectively, the Initial Term Loan
Commitments and the Incremental Term Loan Commitments.

“Term Loan Maturity Date” shall mean the Initial Term Loan Maturity Date or any
Incremental Term Loan Maturity Date, as applicable; provided that, with respect
to any Tranche of Extended Term Loans, the Term Loan Maturity Date with respect
thereto shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings then last ended (in each case taken as one accounting period).

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche of each of the Lenders at such time.

 

-31-



--------------------------------------------------------------------------------

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period or Calculation Period (as applicable) last ended on or prior to such
date; provided that (i) for purposes of any calculation of the Total Leverage
Ratio pursuant to this Agreement, Consolidated EBITDA shall be determined on a
Pro Forma Basis in accordance with the definition of “Pro Forma Basis” contained
herein and (ii) for purposes of any calculation of the Total Leverage Ratio in
determining the Incremental Commitment Requirements and pursuant to
Sections 2.17(a), 9.15, 10.03(vi), 10.03(vii), 10.04(xi), 10.08(i)(y) and
10.08(i)(z) only, Consolidated Indebtedness shall be determined on a Pro Forma
Basis in accordance with the requirements of the definition of “Pro Forma Basis”
contained herein.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in effect
less (y) the sum of the aggregate principal amount of all Revolving Loans and
Swingline Loans then outstanding plus the aggregate amount of all Letter of
Credit Outstandings.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches on the Effective Date
(i.e., Initial Term Loans, Revolving Loans and Swingline Loans); provided that,
for purposes of Sections 2.13, 13.04(b) and 13.12(a) and (b) and the definition
of “Majority Lenders”, Revolving Loans and Swingline Loans shall be deemed to
constitute part of a single “Tranche”. In addition, and notwithstanding the
foregoing, any Incremental Term Loans extended after the Initial Borrowing Date
shall, except to the extent provided in Section 2.14(c), be made pursuant to one
or more additional Tranches of Term Loans which shall be designated pursuant to
the respective Incremental Term Loan Commitment Agreement in accordance with the
relevant requirements specified in Section 2.14. Furthermore, after giving
effect to an Extension pursuant to Section 2.16, (x) any Revolving Loans
pursuant to Extended Revolving Commitments shall constitute a separate Tranche
of Revolving Loans from the Tranche of Revolving Loans from which they were
converted and (y) any Extended Term Loans shall constitute a separate Tranche of
Term Loans from the Tranche of Term Loans from which they were converted.

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the payment of the Initial Borrowing Distribution, (iii) the entering into
of the Credit Documents on the Initial Borrowing Date and the incurrence of
Initial Term Loans on such date and (iv) the payment of all fees and expenses in
connection with the foregoing.

“Transaction Expenses” shall mean all costs, fees and expenses incurred in
connection with the Transaction and the other transactions contemplated in
connection with the Transaction, including all closing fees paid to any of the
Lenders and the Administrative Agent hereunder, attorney’s fees, accountants’
fees, placement agents’ fees, discounts, commissions and brokerage fees and
consultant fees.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

-32-



--------------------------------------------------------------------------------

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated benefits under the Plan
as of the close of its most recent plan year exceeds the fair market value of
the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Pension Plan’s actuary in the most recent annual valuation of the Pension
Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of
Holdings or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

“Voting Equity Interests” shall mean, as to any Person, any class or classes of
outstanding Equity Interests of such Person pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the board of directors or equivalent governing body of such
Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

 

-33-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interests (other than, in the case of a Foreign Subsidiary,
director’s qualifying shares and nominal amount of shares held by local
nationals, in each case to the extent required by applicable law) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, limited liability company, association, joint venture
or other entity in which such Person and/or one or more Wholly-Owned
Subsidiaries of such Person has a 100% equity interest at such time. Unless
otherwise indicated herein, or the context otherwise requires, all references
herein to any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries shall mean
and be deemed to be references to a Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries, as the case may be, of the Borrower.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(b) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

1.03 Available Amount Transactions. If more than one action occurs on any given
date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Available Amount immediately prior to the taking
of such action, the permissibility of which taking of each such action shall be
determined independently and in no event may any two or more of such actions be
treated as occurring simultaneously.

1.04 Rounding. Any financial ratios required to be maintained or complied with
by Holdings pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

1.05 References to Agreements, Laws, Etc.. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other contractual requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any requirement of law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
requirement of law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York City (daylight saving or standard, as
applicable).

 

-34-



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit.

2.01 The Commitments. (a) Subject to and upon the terms and conditions set forth
herein, each Lender with an Initial Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Initial Term Loan” and, collectively,
the “Initial Term Loans”) to the Borrower, which Initial Term Loans (i) shall be
incurred pursuant to a single drawing on the Initial Borrowing Date, (ii) shall
be denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans; provided that, except as otherwise
specifically provided in Section 2.10(b), all Initial Term Loans comprising the
same Borrowing shall at all times be of the same Type, and (iv) shall be made by
each such Lender in that aggregate principal amount which does not exceed the
Initial Term Loan Commitment of such Lender on the Initial Borrowing Date. Once
repaid, Initial Term Loans incurred hereunder may not be reborrowed.

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each a “Revolving Loan”
and, collectively, the “Revolving Loans”) to the Borrower, which Revolving Loans
(i) shall be denominated in Dollars, (ii) shall, at the option of the Borrower,
be incurred and maintained as, and/or converted into, Base Rate Loans or
Eurodollar Loans; provided that, except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, and (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time.

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees to make a term loan or term loans (each, an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) to the Borrower,
which Incremental Term Loans (i) shall be incurred pursuant to a single drawing
of such Tranche on the applicable Incremental Term Loan Borrowing Date,
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans; provided that, except as
otherwise specifically provided in Section 2.10(b), all Incremental Term Loans
of a given Tranche made as part of the same Borrowing shall at all times consist
of Incremental Term Loans of the same Type, and (iv) shall not exceed for any
such Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche on the respective Incremental Term Loan Borrowing Date. Once repaid,
Incremental Term Loans incurred hereunder may not be reborrowed.

(d) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars, (iii) may
be repaid and reborrowed in accordance with the provisions hereof, (iv) shall
not exceed in aggregate principal amount at any time outstanding,

 

-35-



--------------------------------------------------------------------------------

when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Swingline
Loans) at such time, an amount equal to the Total Revolving Loan Commitment at
such time, and (v) shall not exceed in aggregate principal amount at any time
outstanding the Maximum Swingline Amount. Notwithstanding anything to the
contrary contained in this Section 2.01(d), the Swingline Lender shall not make
any Swingline Loan after it has received written notice from the Borrower, any
other Credit Party, the Required Lenders or the Majority Lenders with Revolving
Loans and/or Revolving Loan Commitments stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default by the Required Lenders or the
Majority Lenders with Revolving Loans and/or Revolving Loan Commitments, as
applicable.

(e) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice by 3:00 P.M. (New York time) to the RL Lenders that the Swingline
Lender’s outstanding Swingline Loans shall be funded with one or more Borrowings
of Revolving Loans (provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 11.05 or upon the exercise of any of the remedies provided in the
last paragraph of Section 11), in which case one or more Borrowings of Revolving
Loans constituting Base Rate Loans (each such Borrowing, a “Mandatory
Borrowing”) shall be made on the immediately succeeding Business Day (or on the
second succeeding Business Day to the extent that the aforementioned notice is
delivered (the to the extent required to be delivered) after 3:00 P.M. (New York
time) on a Business Day) by all RL Lenders pro rata based on each such RL
Lender’s RL Percentage (determined before giving effect to any termination of
the Revolving Loan Commitments pursuant to the last paragraph of Section 11) and
the proceeds thereof shall be applied directly by the Swingline Lender to repay
the Swingline Lender for such outstanding Swingline Loans. Each RL Lender hereby
irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11); provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.

 

-36-



--------------------------------------------------------------------------------

(f) If the Initial Revolving Loan Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then on the Initial
Revolving Loan Maturity Date all then outstanding Swingline Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swingline Loans as a result of the occurrence of the
Initial Revolving Loan Maturity Date); provided that, if on the occurrence of
the Initial Revolving Loan Maturity Date (after giving effect to any repayments
of Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 3.07), there shall exist sufficient unutilized Extended
Revolving Loan Commitments so that the respective outstanding Swingline Loans
could be incurred pursuant to Extended Revolving Loan Commitments, which will
remain in effect after the occurrence of the Initial Revolving Loan Maturity
Date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the Extended Revolving Loan Commitments and such
Swingline Loans shall not be so required to be repaid in full on the Initial
Revolving Loan Maturity Date.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than 15
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(unless a greater number of such Borrowings is agreed to by the Administrative
Agent).

2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, it shall give the Administrative Agent at the
Notice Office at least three Business Days’ prior notice of each Eurodollar Loan
to be incurred hereunder or (y) Base Rate Loans hereunder (excluding Swingline
Loans and Revolving Loans made pursuant to a Mandatory Borrowing), it shall give
the Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder; provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 12:00 Noon (New York time) on such day. Each such notice (each a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing, in the form of Exhibit A-1, appropriately completed to specify:
(i) the aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) whether the Loans being incurred pursuant to such Borrowing shall
constitute Initial Term Loans, Revolving Loans or Incremental Term Loans and, if
Incremental Term Loans, the specific Tranche thereof, and (iv) whether the Loans
being incurred pursuant to such Borrowing are to be initially maintained as Base
Rate Loans or, to the extent permitted hereunder, Eurodollar Loans and, if
Eurodollar Loans, the initial Interest Period to be applicable thereto. The
Administrative Agent shall promptly give each Lender that is required to make
Loans of the Tranche specified in the respective Notice of Borrowing, written
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York time)
on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day) and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(e).

 

-37-



--------------------------------------------------------------------------------

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed in good faith by the Administrative
Agent or the Swingline Lender, as the case may be, to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing (or (x) in the case of Swingline Loans, no
later than 3:00 P.M. (New York time) on the date specified pursuant to
Section 2.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 2.01(e)), each Lender
with a Commitment of the respective Tranche will make available its pro rata
portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof). All such amounts
will be made available in Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of any Borrowing to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such date of Borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall within one Business Day thereafter pay such corresponding amount
to the Administrative Agent. The Administrative Agent also shall be entitled to
recover on demand from such Lender or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

2.05 Notes. (a) The Borrower’s obligations to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 13.15 and shall, if requested by
such Lender, also be evidenced (i) in the case of Initial Term Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-1, with blanks appropriately completed in conformity herewith
(each an “Initial Term Note” and, collectively, the “Initial Term Notes”),
(ii) in the case of Revolving Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each a “Revolving Note” and,
collectively, the “Revolving Notes”), (iii) in the case of Swingline Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-3, with blanks appropriately completed

 

-38-



--------------------------------------------------------------------------------

in conformity herewith (the “Swingline Note”), and (iv) in the case of
Incremental Term Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-4, with blanks appropriately
completed in conformity herewith (each, an “Incremental Term Note” and,
collectively, the “Incremental Term Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.

2.06 Conversions. The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Loans (other than Swingline Loans which may not
be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan; provided that,
(i) except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) Base Rate Loans may not be converted
into Eurodollar Loans if (x) any Event of Default under Section 11.05 with
respect any Credit Party (other than an Immaterial Subsidiary) is in existence
on the proposed date of conversion or (y) any other Event of Default or any
Specified Default is in existence on the proposed date of the conversion and (in
the case of this sub-clause (y) only) the Required Lenders determine (in their
sole discretion) that such conversion would be disadvantageous to the Lenders at
such time, and (iii) no conversion pursuant to this Section 2.06 shall result in
a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 2.02. Each such conversion shall be effected by the Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York
time) (x) at least three Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) in the case of a conversion into
Eurodollar Loans and (y) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) in the case of a conversion
into Base Rate Loans (in each case, a “Notice of Conversion/Continuation”) in
the form of Exhibit A-2, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

2.07 Pro Rata Borrowings. All Borrowings of Initial Term Loans, Incremental Term
Loans and Revolving Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis

 

-39-



--------------------------------------------------------------------------------

of their Initial Term Loan Commitments, applicable Incremental Term Loan
Commitments or Revolving Loan Commitments, as the case may be; provided that all
Mandatory Borrowings shall be incurred from the RL Lenders pro rata on the basis
of their RL Percentages. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans required to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

2.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin as in effect from time to time during such Interest
Period plus the Eurodollar Rate for such Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the greater of (x) the rate which is 2% in excess of the rate then
borne by such Loans and (y) the rate which is 2% in excess of the rate otherwise
applicable to Base Rate Loans of the respective Tranche from time to time, and
all other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at a rate per annum equal to the rate which is 2% in excess
of the rate applicable to Revolving Loans that are maintained as Base Rate Loans
from time to time. Interest that accrues under this Section 2.08(c) shall be
payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of (A) any repayment or prepayment in full of all outstanding
Term Loans of any Tranche and (B) in the case of Revolving Loans, the
termination of the Total Revolving Loan Commitment, and (z) at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 Noon (New York time) on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option

 

-40-



--------------------------------------------------------------------------------

of the Borrower, be a one, three or six month period, or, to the extent agreed
to by all Lenders with Commitments and/or Loans under the relevant Tranche,
twelve month period; provided that (in each case):

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) no Interest Period may be selected at any time if (x) an Event of Default
under Section 11.05 with respect to any Credit Party (other than an Immaterial
Subsidiary) is then in existence or (y) any other Event of Default or any
Specified Default is then in existence and (in the case of this sub-clause
(y) only) the Required Lenders determine (in their sole discretion) that such
conversion would be disadvantageous to the Lenders at such time;

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans; and

(vii) no Interest Period in respect of any Borrowing of any Tranche of Term
Loans shall be selected which extends beyond any date upon which a mandatory
repayment of such Tranche of Term Loans will be required to be made under
Section 5.02(b) if the aggregate principal amount of such Tranche of Term Loans
which have Interest Periods which will expire after such date will be in excess
of the aggregate principal amount of such Tranche of Term Loans then outstanding
less the aggregate amount of such required repayment.

If by 12:00 Noon (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

 

-41-



--------------------------------------------------------------------------------

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar Loan
because of (x) any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to (A) a change that shall
subject any Lender to any Taxes (other than (1) Indemnified Taxes covered in
Section 5.04(a), (2) Excluded Taxes and (3) Connection Income Taxes) on its
Loans, loan principal, Letters of Credit, Commitments or other Obligations, or
its deposits, reserves, other liabilities or capital attributable thereto or
(B) a change in official reserve requirements, but, in all events, excluding
reserves required under Regulation D to the extent included in the computation
of the Eurodollar Rate and/or (y) other circumstances arising since the
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan; provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

 

-42-



--------------------------------------------------------------------------------

(c) If any Lender determines that after the Effective Date the introduction or
effectiveness of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrower agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital. In determining such additional amounts, each Lender will act reasonably
and in good faith and will use averaging and attribution methods which are
reasonable; provided that such Lender’s determination of compensation owing
under this Section 2.10(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change
after the Effective Date in a requirement of law or governmental rule,
regulation or order, regardless of the date enacted, adopted, issued or
implemented for all purposes under or in connection with this Agreement
(including this Section 2.10 and Section 3.06).

(e) Notwithstanding anything to the contrary in this Section 2.10, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.10 for
any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180-day period shall be extended to include the period of such
retroactive effect.

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans, or assignment of any of its Eurodollar Loans pursuant to
Section 2.13, occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
or (iv) as a consequence of (x) any other default by the Borrower to repay
Eurodollar Loans when required by the terms of this Agreement or any Note held
by such Lender or (y) any election made pursuant to Section 2.10(b).

 

-43-



--------------------------------------------------------------------------------

2.12 Change of Lending Office. Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.

2.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs under any such Section or (z) in the case of a refusal by a
Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, if no Default or Event of Default then exists
(or, in the case of preceding clause (z), will exist immediately after giving
effect to such replacement), to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent and, in the case of a replacement of
Revolving Loan Commitments, each Issuing Lender and the Swingline Lender or, in
the case of a replacement as provided in Section 13.12(b) where the consent of
the respective Lender is required with respect to less than all Tranches of its
Loans or Commitments, to replace the Commitments and/or outstanding Loans of
such Lender in respect of each Tranche where the consent of such Lender would
otherwise be individually required, with identical Commitments and/or Loans of
the respective Tranche provided by the Replacement Lender; provided that:

(a) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall be obligated to enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and with all fees payable
pursuant to said Section 13.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire all of the Commitments and
outstanding Loans (or, in the case of the replacement of only (a) the Revolving
Loan Commitment, the Revolving Loan Commitment and outstanding Revolving Loans
and participations in Letter of Credit Outstandings and/or (b) the outstanding
Term Loans of a Tranche or Tranches, the outstanding Term Loans of such Tranche
or Tranches with respect to which such Lender is being replaced) of, and in each
case (except for the replacement of only the outstanding Term Loans of the
respective Lender) all participations in Letters of Credit by, the Replaced
Lender and, in connection therewith, shall pay to (x) the Replaced Lender in
respect thereof an amount equal to the sum of (I) an amount equal to the
principal of, and all accrued and unpaid interest on, all outstanding Loans of
the respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced, (II) an amount equal to all Unpaid Drawings
(unless there are no Unpaid Drawings with respect to the Tranche being replaced)
that have been funded by (and not reimbursed to) such Replaced Lender, together
with all then accrued and unpaid interest with respect thereto at such time and
(III) an amount equal to all accrued, but theretofore unpaid, Fees owing to the
Replaced Lender (but only with respect to the relevant Tranche, in the case of
the replacement of less than all Tranches of Loans then held by the respective
Replaced Lender) pursuant to Section 4.01 (other than pursuant to
Section 4.01(h)),

 

-44-



--------------------------------------------------------------------------------

(y) except in the case of the replacement of only the outstanding Term Loans of
a Replaced Lender, each Issuing Lender an amount equal to such Replaced Lender’s
RL Percentage of any Unpaid Drawing relating to Letters of Credit issued by such
Issuing Lender (which at such time remains an Unpaid Drawing) to the extent such
amount was not theretofore funded by such Replaced Lender to such Issuing
Lender, together with all then accrued and unpaid interest with respect thereto
at such time, and (z) in the case of any replacement of Revolving Loan
Commitments, the Swingline Lender an amount equal to such Replaced Lender’s RL
Percentage of any Mandatory Borrowing to the extent such amount was not
theretofore funded by such Replaced Lender to the Swingline Lender, together
with all then accrued and unpaid interest thereon at such time; and

(b) all obligations of the Borrower due and owing to the Replaced Lender at such
time (other than those (x) specifically described in clause (a) above in respect
of which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Sections 2.11 and 4.01(h) or
(y) relating to any Tranche of Loans and/or Commitments of the respective
Replaced Lender which will remain outstanding after giving effect to the
respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (a) and (b) above and, if so requested
by the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the Borrower, (x) the Replacement Lender shall become
a Lender hereunder and, unless the respective Replaced Lender continues to have
outstanding Term Loans and/or a Revolving Loan Commitment hereunder, the
Replaced Lender shall cease to constitute a Lender hereunder and, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01), which shall
survive as to such Replaced Lender and (y) except in the case of the replacement
of only outstanding Term Loans pursuant to this Section 2.13, the RL Percentages
of the Lenders shall be automatically adjusted at such time to give effect to
such replacement.

2.14 Incremental Term Loan Commitments. (a) The Borrower shall have the right to
request, at any time after the Initial Borrowing Date, that one or more Lenders
(and/or one or more other Persons which are Eligible Transferees and which will
become Lenders) provide Incremental Term Loan Commitments to the Borrower and,
subject to the terms and conditions contained in this Agreement and in the
respective Incremental Term Loan Commitment Agreement, make Incremental Term
Loans pursuant thereto; it being understood and agreed, however, that (i) no
Lender shall be obligated to provide an Incremental Term Loan Commitment as a
result of any such request by the Borrower, and until such time, if any, as such
Lender has agreed in its sole discretion to provide an Incremental Term Loan
Commitment and executed and delivered to the Administrative Agent and the
Borrower an Incremental Term Loan Commitment Agreement as provided in clause
(b) of this Section 2.14, such Lender shall not be obligated to fund any
Incremental Term Loans, (ii) any Lender (including any Eligible Transferee who
will become a Lender) may so provide an Incremental Term Loan Commitment without
the consent of any other Lender, (iii) each Tranche of Incremental Term Loan
Commitments, and all Incremental Term Loans to be made pursuant thereto, shall
be denominated in Dollars, (iv) the amount of each Tranche of Incremental Term
Loan Commitments (whether constituting a new Tranche of Incremental Term Loans
or being added to (and thereafter constituting a part of) a then outstanding
Tranche of Term Loans) shall be in a minimum aggregate amount for all Lenders
which provide an Incremental Term Loan Commitment under such Tranche of
Incremental Term Loans (including Eligible Transferees who will become Lenders)
of at least $25,000,000 (or such lower amount as may be acceptable to the
Administrative Agent) and in integral multiples of $5,000,000 in excess thereof
(or such other integral multiple as may be acceptable to the Administrative
Agent), (v) the aggregate amount of all Incremental

 

-45-



--------------------------------------------------------------------------------

Term Loan Commitments provided pursuant to this Section 2.14 and the aggregate
principal amount of all Incremental Term Loans to be made pursuant thereto shall
not exceed the Maximum Incremental Commitment Amount at such time, (vi) the
up-front fees and, if applicable, any unutilized commitment fees and/or other
fees, payable to each Incremental Term Loan Lender in respect of each
Incremental Term Loan Commitment shall be separately agreed to by the Borrower
and each such Incremental Term Loan Lender, (vii) each Tranche of Incremental
Term Loans shall (A) have an Incremental Term Loan Maturity Date of no earlier
than the Initial Term Loan Maturity Date, (B) have a Weighted Average Life to
Maturity of no less than the Weighted Average Life to Maturity as then in effect
for the Initial Term Loans and (C) be subject to the Applicable Margins as are
set forth in the Incremental Term Loan Commitment Agreement governing such
Tranche of Incremental Term Loans; provided that, if the Effective Yield for
such Tranche of Incremental Term Loans determined as of the initial funding date
for such Tranche of Incremental Term Loans exceeds the Effective Yield relating
to the Initial Term Loans or such Incremental Term Loans immediately prior to
the effectiveness of the respective Incremental Term Loan Commitment Agreement
by more than 0.50%, then the Applicable Margins relating to the Initial Term
Loans and any Incremental Term Loans thereto incurred shall be adjusted to be
equal to the Effective Yield relating to such Tranche of Incremental Term Loans
minus 0.50% (it being understood and agreed that any increase in Effective Yield
to the Initial Term Loans or any Tranche of Incremental Term Loans required due
to the application of a Base Rate floor or Eurodollar Rate floor on any
Incremental Term Loan Facility shall be effected, at the option of the Borrower,
through an increase in (or implementation of, as applicable) any Base Rate floor
or Eurodollar Rate floor applicable to the Initial Term Loans or such Tranche of
Incremental Term Loans or an increase in the Applicable Margins with respect
thereto or a combination thereof), (viii) the proceeds of all Incremental Term
Loans shall be used only for the purposes permitted by Section 8.08(c),
(ix) each Incremental Term Loan Commitment Agreement shall specifically
designate the Tranche or Tranches of the Incremental Term Loan Commitments being
provided thereunder (which Tranche shall be a new Tranche (i.e., not the same as
the Initial Term Loans or any other then existing Tranche of Term Loans) unless
the requirements of Section 2.14(c) are satisfied), (x) all Incremental Term
Loans (and all interest, fees and other amounts payable thereon) shall be
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the Security Documents, and guaranteed under the Guaranties,
on a pari passu basis with all other Obligations secured by the Security
Documents and guaranteed under the Guaranties, and (xi) each Lender (including
any Eligible Transferee who will become a Lender) agreeing to provide an
Incremental Term Loan Commitment pursuant to an Incremental Term Loan Commitment
Agreement shall, subject to the satisfaction of the relevant conditions set
forth in this Agreement, make Incremental Term Loans under the Tranche specified
in such Incremental Term Loan Commitment Agreement as provided in
Section 2.01(c) and such Incremental Term Loans shall thereafter be deemed to be
Incremental Term Loans under such Tranche for all purposes of this Agreement and
the other applicable Credit Documents.

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with the effectiveness of the Incremental Term Loan Commitment
provided therein (and the making of the respective Incremental Term Loans
thereunder) to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent (or
any affiliate thereof)), (x) all Incremental Commitment Requirements are
satisfied, (y) all other conditions set forth in this Section 2.14 shall have
been satisfied, and (z) all other conditions precedent that may be set forth in
such Incremental Term Loan Commitment Agreement shall have been satisfied. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Commitment Agreement, and at such time,

 

-46-



--------------------------------------------------------------------------------

(i) Schedule I shall be deemed modified to reflect the Incremental Term Loan
Commitments of the affected Lenders and (ii) to the extent requested by any
Incremental Term Loan Lender, Incremental Term Notes will be issued, at the
Borrower’s expense, to such Incremental Term Loan Lender in conformity with the
requirements of Section 2.05.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.14, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e.,
A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.); provided that, with the
consent of the Administrative Agent, the parties to a given Incremental Term
Loan Commitment Agreement may specify therein that the respective Incremental
Term Loans made pursuant thereto shall constitute part of, and be added to, a
then outstanding Tranche of Term Loans so long as the following requirements are
satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added;

(ii) the new Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Scheduled Term Loan Repayment
Dates as then remain with respect to the Tranche of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same (on
a proportionate basis) as is theretofore applicable to the Tranche of Term Loans
to which such new Incremental Term Loans are being added, thereby increasing the
amount of each then remaining Scheduled Term Loan Repayments of the respective
Tranche of Term Loans proportionately); and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of the respective Tranche of Term
Loans, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Tranche and which will end on the last day of such
Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be agreed by the Borrower and the respective Lender or Lenders as
may be provided in the respective Incremental Term Loan Commitment Agreement.

The Incremental Term Loan Agreement may, with the consent of the Borrower and
the Administrative Agent, but without the consent of any other Credit Party or
the Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14.

 

-47-



--------------------------------------------------------------------------------

2.15 Incremental RL Commitments. (a) The Borrower shall have the right to
request, at any time after the Initial Borrowing Date, that one or more Lenders
(and/or one or more other Persons that are Eligible Transferees and which will
become Lenders) provide Incremental RL Commitments and, subject to the terms and
conditions contained in this Agreement and in the respective Incremental RL
Commitment Agreement, make Revolving Loans pursuant thereto; it being understood
and agreed, however, that (i) no Lender shall be obligated to provide an
Incremental RL Commitment as a result of any such request by the Borrower, and
until such time, if any, as such Lender has agreed in its sole discretion to
provide an Incremental RL Commitment and executed and delivered to the
Administrative Agent an Incremental RL Commitment Agreement as provided in
clause (b) of this Section 2.15, such Lender shall not be obligated to fund any
Revolving Loans in excess of its Revolving Loan Commitment as in effect prior to
giving effect to such Incremental RL Commitment incurred pursuant to this
Section 2.15, (ii) any Lender (including any Eligible Transferee who will become
a Lender) may so provide an Incremental RL Commitment without the consent of any
other Lender, (iii) each incurrence of Incremental RL Commitments on a given
Incremental RL Commitment Date pursuant to this Section 2.15 shall be in a
minimum aggregate amount for all Lenders which provide an Incremental RL
Commitment (including any Eligible Transferee who will become Lenders) of at
least $10,000,000 (or such lower amount as may be acceptable to the
Administrative Agent) and in integral multiples of $1,000,000 in excess thereof
(or such other integral multiple as may be acceptable to the Administrative
Agent, (iv) the aggregate amount of Incremental RL Commitments to be incurred
pursuant to this Section 2.15 at any time shall not exceed the Maximum
Incremental Commitment Amount at such time, (v) the up-front fees and, if
applicable, any unutilized commitment fees and/or other fees, payable to each
Incremental RL Lender in respect of each Incremental RL Commitment shall be
separately agreed to by the Borrower and each such Incremental RL Lender,
(vi) if the Applicable Margins with respect to Revolving Loans to be incurred
pursuant to an Incremental RL Commitment shall be higher in any respect than
those applicable to any other Revolving Loans, the Applicable Margins for such
other Revolving Loans and extension of credit hereunder shall be automatically
increased as and to the extent needed to eliminate any deficiencies in
accordance with the definition of “Applicable Margin” contained herein,
(vii) the proceeds of all Revolving Loans to be made pursuant to any Incremental
RL Commitments shall be used only for the purposes permitted by Section 8.08(b),
and (viii) all Loans subsequently incurred pursuant to such Incremental RL
Commitment (and all interest, fees and other amounts payable thereon) shall be
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the Security Documents, and guaranteed under the Guaranties,
on a pari passu basis with all other Obligations secured by the Security
Documents and guaranteed under the Guaranties.

(b) At the time of the provision of Incremental RL Commitments pursuant to this
Section 2.15, the Borrower, the Administrative Agent and each such Lender or
other Eligible Transferee which agrees to provide an Incremental RL Commitment
(each, an “Incremental RL Lender”) shall execute and deliver to the
Administrative Agent an Incremental RL Commitment Agreement, with the
effectiveness of such Incremental RL Lender’s Incremental RL Commitment to occur
on the date set forth in such Incremental RL Commitment Agreement, which date in
any event shall be no earlier than the date on which (w) all fees required to be
paid in connection therewith at the time of such effectiveness shall have been
paid (including, without limitation, any agreed upon up-front or arrangement
fees owing to the Administrative Agent (or any affiliate thereof)), (x) all
Incremental Commitment Requirements are satisfied, (y) all other conditions set
forth in this Section 2.15 shall have been satisfied, and (z) all other
conditions precedent that may be set forth in such Incremental RL Commitment
Agreement shall have been satisfied. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental RL Commitment
Agreement, and at such time (A) the Total Revolving Loan Commitment under, and
for all purposes of, this Agreement shall be increased by the aggregate amount
of

 

-48-



--------------------------------------------------------------------------------

such Incremental RL Commitments, (B) Schedule I shall be deemed modified to
reflect the revised Revolving Loan Commitments of the affected Lenders and
(C) to the extent requested by any Incremental RL Lender, Revolving Notes will
be issued, at the Borrower’s expense, to such Incremental RL Lender in
conformity with the requirements of Section 2.05.

(c) At the time of any provision of Incremental RL Commitments pursuant to this
Section 2.15, the Borrower shall, in coordination with the Administrative Agent,
repay outstanding Revolving Loans of certain of the RL Lenders, and incur
additional Revolving Loans from certain other RL Lenders (including the
Incremental RL Lenders), in each case to the extent necessary so that all of the
RL Lenders participate in each outstanding Borrowing of Revolving Loans pro rata
on the basis of their respective Revolving Loan Commitments (after giving effect
to any increase in the Total Revolving Loan Commitment pursuant to this
Section 2.15) and with the Borrower being obligated to pay to the respective RL
Lenders any costs of the type referred to in Section 2.11 in connection with any
such repayment and/or Borrowing.

2.16 Extension of Term Loans and Revolving Loan Commitments. (a) Notwithstanding
anything to the contrary in this Agreement, subject to the terms of this
Section 2.16, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders of Term Loans with a like
Maturity Date or Revolving Loan Commitments with a like Maturity Date, in each
case on a pro rata basis (based on the aggregate outstanding principal amount of
the respective Term Loans with a like Maturity Date or Revolving Loan
Commitments with a like Maturity Date, as the case may be) and on the same terms
to each such Lender, the Borrower is hereby permitted to consummate from time to
time following the Initial Borrowing Date transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the Maturity
Date of each such Lender’s Term Loans and/or Revolving Loan Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Loan Commitments
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or Revolving Loan Commitments (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans))
(each, an “Extension”, any Extended Term Loans shall constitute a separate
Tranche of Term Loans from the Tranche of Term Loans from which they were
converted, and any Extended Revolving Commitments shall constitute a separate
Tranche of Revolving Loan Commitments from the Tranche of Revolving Loan
Commitments from which they were converted), so long as the following terms are
satisfied:

(i) except as to interest rates, fees and final maturity, the Revolving Loan
Commitment of any RL Lender (an “Extending RL Lender”) extended pursuant to an
Extension (an “Extended Revolving Loan Commitment”), and the related
outstandings, shall be a Revolving Loan Commitment (or related outstandings, as
the case may be) with the same terms as the original Revolving Loan Commitments
(and related outstandings) (except for covenants or other provisions contained
herein applicable only to periods after the then latest Maturity Date then in
effect); provided that (x) subject to the provisions of Sections 2.01(f) and
3.07 to the extent dealing with Swingline Loans and Letters of Credit which
mature or expire after the Initial Revolving Loan Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Loan Commitments in accordance with their RL Percentages
(and, except as provided in Sections 2.01(f) and 3.07, without giving effect to
changes thereto on the Initial Revolving Loan Maturity Date, with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued) and all
borrowings and commitment reductions under Revolving Loan Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Loan Commitments
(and related outstandings) and (B) repayments required upon the Revolving Loan
Maturity Date of the non-extending Revolving Loan Commitments) and (y) at no

 

-49-



--------------------------------------------------------------------------------

time shall there be Revolving Loan Commitments hereunder (including extended
Revolving Loan Commitments and any original Revolving Loan Commitments) which
have more than two different Revolving Loan Maturity Dates;

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Tranche of Term Loans subject to
such Extension Offer (except for covenants or other provisions contained herein
applicable only to periods after the then latest Maturity Date then in effect);

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the latest Maturity Date then in effect hereunder and the amortization
schedule applicable to Term Loans pursuant to Section 5.02(b) for periods prior
to the Initial Term Loan Maturity Date may not be increased;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(vi) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Loan Commitments, as the case may be, in respect of
which Lenders with Term Loans or Revolving Loan Commitments, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Loan Commitments, as the
case may be, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Loan Commitments, as the case may be, of
such Lenders with Term Loans or Revolving Loan Commitments, as the case may be,
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Lenders with Term Loans or Revolving Loan Commitments, as the case
may be, have accepted such Extension Offer;

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and otherwise reasonably satisfactory to the Administrative
Agent;

(viii) the applicable Minimum Extension Condition shall be satisfied;

(ix) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent; and

(x) the Extension shall not become effective unless, on the proposed effective
date of the Extension, the Borrower shall have delivered to the Administrative
Agent a certificate of an Authorized Officer of each Credit Party dated the
applicable date of the Extension and executed

 

-50-



--------------------------------------------------------------------------------

by an Authorized Officer of such Credit Party certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to such
Extension. In connection with each Extension Offer, each relevant Lender, acting
in its sole and individual discretion, shall determine whether it wishes to
participate in the respective Extension contemplated by such Extension Offer.
Any relevant Lender that does not respond to an Extension Offer within the time
period contemplated by the applicable Extension Offer shall be deemed to have
rejected such Extension Offer. The election of any relevant Lender to agree to
an Extension shall not obligate any other Lender to so agree.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.16, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5.01, 5.02, 13.02 or 13.06 and
(ii)(x) no Tranche of Extended Term Loans shall be in an amount of less than
$25,000,000 and (y) no Tranche of Extended Revolving Commitments shall be in an
amount less than $20,000,000 (in either case, the “Minimum Tranche Amount”),
unless such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.16 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans and/or Extended Revolving Commitments on such terms as may
be set forth in the relevant Extension Offer) and hereby waive the requirements
of any provision of this Agreement (but otherwise subject to Section 13.12(a))
or any other Credit Document that may otherwise prohibit any such Extension or
any other transaction contemplated by this Section 2.16; provided that such
consent shall not be deemed to be an acceptance of an Extension Offer.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Credit Documents with the
Borrower (and the other applicable Credit Parties) as (and to the extent) may be
necessary in order establish new Tranches in respect of Revolving Loan
Commitments or Term Loans so extended and such technical amendments as may be
necessary in connection with the establishment of such new Tranches, in each
case on terms consistent with this Section 2.16. Without limiting the foregoing,
in connection with any Extensions the respective Credit Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a Maturity Date prior to the then latest Maturity Date so that
such maturity date is extended to the then latest Maturity Date (or such later
date as may be advised by local counsel to the Administrative Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16.

 

-51-



--------------------------------------------------------------------------------

2.17 Borrower Repurchases. (a) Notwithstanding anything to the contrary
contained in this Agreement or any other Credit Document, the Borrower may, at
any time and from time to time after the occurrence of the Initial Borrowing
Date, (x) purchase Term Loans through open market purchases and/or (y) conduct
reverse Dutch auctions in order to purchase Term Loans (each reverse Dutch
auction, an “Auction” and each such Auction to be managed exclusively by an
investment bank of recognized standing selected by the Borrower following
consultation with the Administrative Agent, such investment bank in such
capacity, the “Auction Manager”), in either case so long as the following
conditions are satisfied (to the extent applicable):

(i) each Auction and each open market purchase shall be conducted in accordance
with the procedures, terms and conditions set forth in this Section 2.17 and
Schedule XII, as applicable;

(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Auction or any open market purchase;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such Auction shall be
no less than $25,000,000 (unless another amount is agreed to by the
Administrative Agent);

(iv) the Minimum Liquidity Condition has been satisfied at such time and
immediately after giving effect to the purchase of Term Loans pursuant to such
Auction or open market purchase;

(v) the Borrower shall be in compliance, on a Pro Forma Basis, with the
financial covenant in Section 10.07 (whether or not such covenant is applicable
at such time in accordance with its terms) for the Calculation Period most
recently ended on or prior to the date of the respective purchase of Term Loans
pursuant to such Auction or open market purchase;

(vi) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower in such Auction or open market
purchase shall automatically be cancelled and retired by the Borrower on the
settlement date of the relevant purchase (and may not be resold);

(vii) no more than one Auction may be ongoing at any one time;

(viii) no more than three Auctions may be effected in any twelve month period
unless otherwise agreed by the Administrative Agent;

(ix) each Auction shall be open and offered to all Lenders of the relevant
Tranche of Term Loans on a pro rata basis;

(x) the Borrower represents and warrants that, as of the date of the delivery of
each Auction Notice and at the time of purchase of any Term Loans in connection
with any Auction or open market purchase, no Credit Party shall have any MNPI
that both (A) has not been previously disclosed in writing to the Administrative
Agent and the Lenders (other than because such Lender does not wish to receive
such MNPI) prior to such time and (B) could reasonably be expected to have a
material effect upon, or otherwise be material to, a Lender’s decision to
participate in the Auction or sell Term Loans to the Borrower pursuant to an
open market purchase;

(xi) at the time of each purchase of Term Loans through an Auction or an open
market purchase, the Borrower shall have delivered to the Auction Manager (in
the case of an Auction), the Administrative Agent and each applicable selling
Lender (in the case of an open market purchase) an officer’s certificate of an
Authorized Officer of the Borrower certifying as to compliance with preceding
clauses (ii), (iv), (v) and (x) (and containing the calculations (in reasonable
detail) required by preceding clauses (iv) and (v)); and

(xii) no purchase of Term Loans pursuant to this Section 2.17 shall be made with
proceeds received from the incurrence of Revolving Loans or Swingline Loans.

 

-52-



--------------------------------------------------------------------------------

(b) The Borrower must terminate an Auction if it fails to satisfy one or more of
the conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans made by
the Borrower pursuant to this Section 2.17, (x) the Borrower shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Term Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Sections 5.01,
5.02 or 13.06 (although the par principal amount of Term Loans of the respective
Tranche so purchased pursuant to this Section 2.17 shall be applied to reduce
the remaining Scheduled Term Loan Repayments of such Tranche of Term Loans of
the applicable Lenders being repaid on a pro rata basis).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions,
open market purchases and the other transactions contemplated by this
Section 2.17 (provided that no Lender shall have an obligation to participate in
any such Auctions or open market purchases) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Sections 5.01,
5.02 and 13.06 (it being understood and acknowledged that purchases of the Term
Loans by the Borrower contemplated by this Section 2.17 shall not constitute
Investments by the Borrower)) or any other Credit Document that may otherwise
prohibit any Auction, open market purchase or any other transaction contemplated
by this Section 2.17. The Auction Manager acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Section 12 and
Section 13.01 mutatis mutandis as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any RL Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such RL Lender is a Defaulting Lender:

(a) if any Swingline Loan Exposure or Letter of Credit Exposure exists at the
time an RL Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the RL Lenders that are Non-Defaulting RL
Lenders in accordance with their respective RL Percentages but only to the
extent (x) the sum of all RL Lenders’ that are Non-Defaulting RL Lenders
Individual RL Exposures plus such Defaulting Lender’s Swingline Loan Exposure
and Letter of Credit Exposure does not exceed the aggregate amount of all
Non-Defaulting RL Lenders’ Revolving Loan Commitments and (y) immediately
following the reallocation to an RL Lender that is a Non-Defaulting Lender, the
Individual RL Exposure of such RL Lender does not exceed its Revolving Loan
Commitment at such time;

 

-53-



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Loan
Exposure and (y) second, cash collateralize in a manner reasonably satisfactory
to the applicable Issuing Lender such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in aggregate amount equal to 100% of such Defaulting Lender’s Letter
of Credit Exposure for so long as such Letter of Credit Exposure is outstanding
(the “Letter of Credit Back-Stop Arrangements”);

(iii) the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 4.01(b) with respect to such Defaulting Lender’s
Letter of Credit Exposure;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.18(a), then the fees payable to the RL
Lenders pursuant to Section 4.01(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ RL Percentages; and

(v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.18(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any RL Lender
hereunder, all letter of credit fees payable under Section 4.01(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to each
Issuing Lender until such Letter of Credit Exposure is cash collateralized
and/or reallocated; and

(b) notwithstanding anything to the contrary contained in Section 2.01(d) or
Section 3, so long as any RL Lender is a Defaulting Lender, (i) the Swingline
Lender shall not fund any Swingline Loan and no Issuing Lender shall issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Loan Commitments of the
Non-Defaulting Lenders and/or cash collateral has been provided by the Borrower
in accordance with Section 2.18(a), and (ii) participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among RL Lenders that are Non-Defaulting Lenders in a manner
consistent with Section 2.18(a)(i) (and Defaulting Lenders shall not participate
therein).

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such RL Lender to be a Defaulting Lender, then
(i) the Swingline Loan Exposure and Letter of Credit Exposure of the RL Lenders
shall be readjusted to reflect the inclusion of such RL Lender’s Revolving Loan
Commitments and on such date such RL Lender shall purchase at par such of the
Revolving Loans of the other RL Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such RL
Lender to hold such Revolving Loans in accordance with its RL Percentage and
(ii) so long as no Default or Event of Default then exists, all funds held as
cash collateral pursuant to the Letter of Credit Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower. If the Revolving Loan
Commitments have been terminated, all Obligations in respect of the Total
Revolving Loan Commitment (or related outstandings) have been paid in full and
no Letters of Credit are outstanding, then, so long as no Default or Event of
Default then exists, all funds held as cash collateral pursuant to the Letter of
Credit Back-Stop Arrangements shall thereafter be promptly returned to the
Borrower.

 

-54-



--------------------------------------------------------------------------------

SECTION 3. Letters of Credit.

3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower may request that an Issuing Lender issue, at any time
and from time to time on and after the Initial Borrowing Date and prior to the
15th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”). All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 15th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default; provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).

3.02 Maximum Letter of Credit Outstandings; Final Maturities.
(a) Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) $25,000,000 or (y) when added to the sum of
(I) the aggregate principal amount of all Revolving Loans then outstanding and
(II) the aggregate principal amount of all Swingline Loans then outstanding, an
amount equal to the Total Revolving Loan Commitment at such time, and (ii) each
Letter of Credit shall by its terms terminate (x) in the case of standby Letters
of Credit, on or before the earlier of (A) the date which occurs 12 months after
the date of the issuance thereof (although any such standby Letter of Credit
shall be extendible for successive periods of up to 12 months, but, in each
case, not beyond the fifth Business Day prior to the Revolving Loan Maturity
Date) and (B) five Business Days prior to the Revolving Loan Maturity Date, and
(y) in the case of trade Letters of Credit, on or before the earlier of (A) the
date which occurs 180 days after the date of issuance thereof and (B) 15 days
prior to the Revolving Loan Maturity Date.

 

-55-



--------------------------------------------------------------------------------

(b) Schedule III contains a description of all letters of credit issued by each
Issuing Lender pursuant to the Existing Credit Agreement (each such letter of
credit, an “Existing Letter of Credit”) and which are to remain outstanding on
the Initial Borrowing Date and sets forth, with respect to each such letter of
credit, (i) the name of the issuing lender, (ii) the letter of credit number,
(iii) the stated amount, (iv) the name of the beneficiary and (v) the expiry
date. Each such letter of credit, including any extension thereof, shall
constitute a “Letter of Credit” under, as defined in, and for all purposes of,
this Agreement and shall be deemed issued on the Initial Borrowing Date.

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued for its account, the Borrower shall
give the Administrative Agent and the respective Issuing Lender at least four
Business Days’ (or such shorter period as is acceptable to such Issuing Lender)
written notice thereof (including by way of facsimile). Each notice shall be in
the form of Exhibit C, appropriately completed (each a “Letter of Credit
Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7
are not then satisfied, or that the issuance of such Letter of Credit would
violate Section 3.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon the issuance of or modification or amendment to any
standby Letter of Credit, each Issuing Lender shall promptly notify the Borrower
and the Administrative Agent, in writing of such issuance, modification or
amendment and such notice shall be accompanied by a copy of such Letter of
Credit or the respective modification or amendment thereto, as the case may be.
Promptly after receipt of such notice the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment. On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written report (which may be transmitted via
facsimile) of the daily aggregate outstandings of trade Letters of Credit issued
by such Issuing Lender for the immediately preceding week.

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$20,000 or such lesser amount as is acceptable to the respective Issuing Lender.

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each RL Lender, and each such RL Lender (in its
capacity under this Section 3.04, a “Participant”) shall be deemed irrevocably
and unconditionally to have purchased and received from such Issuing Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Participant’s RL Percentage, in such Letter of Credit, each
drawing or payment made thereunder and the obligations of the Borrower under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13 or 13.04(b), it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

 

-56-



--------------------------------------------------------------------------------

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements applicable to such Letter of Credit. Any action taken
or omitted to be taken by an Issuing Lender under or in connection with any
Letter of Credit issued by it shall not create for such Issuing Lender any
resulting liability to the Borrower, any other Credit Party, any Lender or any
other Person unless such action is taken or omitted to be taken with gross
negligence or willful misconduct on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

(c) In the event that any Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed the amount of
such payment in full to such Issuing Lender pursuant to Section 3.05(a), such
Issuing Lender shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to such Issuing Lender the amount of such
Participant’s RL Percentage of such unreimbursed payment in Dollars and in same
day funds. If the Administrative Agent so notifies, on or prior to 1:00 P.M.
(New York time) on any Business Day, any Participant required to fund a payment
under a Letter of Credit, such Participant shall make available to the
respective Issuing Lender in Dollars such Participant’s RL Percentage of the
amount of such payment on such Business Day (or to the extent that the
Administrative Agent so notifies such Participant after 1:00 P.M. (New York
time) on such Business Day, on the immediately succeeding Business Day, in
either case) in same day funds. If and to the extent such Participant shall not
have so made its RL Percentage of the amount of such payment available to the
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter. The failure of any Participant to make available
to an Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date required, as specified
above, but no Participant shall be responsible for the failure of any other
Participant to make available to such Issuing Lender such other Participant’s RL
Percentage of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant that
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

 

-57-



--------------------------------------------------------------------------------

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever (except in the case of an Issuing Lender’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision)) and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which Holdings
or any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Participant,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between Holdings or any Subsidiary of
Holdings and the beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 11.05
with respect to the Borrower shall have occurred and be continuing, in which
case the Unpaid Drawing shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by the Borrower)), with interest on the amount so paid or disbursed by
such Issuing Lender, to the extent not reimbursed prior to 1:00 P.M. (New York
time) on the date of such payment or disbursement, from and including the date
paid or disbursed to but excluding the date such Issuing Lender was reimbursed
by the Borrower therefor at a rate per annum equal to the Base Rate in effect
from time to time plus the Applicable Margin as in effect from time to time for
Revolving Loans that are maintained as Base Rate Loans; provided, however, to
the extent such amounts are not reimbursed prior to 1:00 P.M. (New York time) on
the third Business Day following the receipt by the Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 11.05 with respect to the Borrower, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum equal to the Base
Rate as in effect from time to time plus the Applicable Margin for Revolving
Loans that are maintained as Base Rate Loans as in effect from time to time plus
2%, with such interest to be payable on demand. Each Issuing Lender shall give
the Borrower prompt written notice of each Drawing under any Letter of Credit
issued by it; provided that the failure to give any such notice shall in no way
affect, impair or diminish the Borrower’s obligations hereunder.

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which Holdings or any Subsidiary of Holdings may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the

 

-58-



--------------------------------------------------------------------------------

Letter of Credit or any nonapplication or misapplication by the beneficiary of
the proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

3.06 Increased Costs. If at any time after the Effective Date, the introduction
or effectiveness of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (other than (1) Indemnified Taxes
covered in Section 5.04(a), (2) Excluded Taxes and (3) Connection Income Taxes),
then, upon the delivery of the certificate referred to below to the Borrower by
any Issuing Lender or any Participant (a copy of which certificate shall be sent
by such Issuing Lender or such Participant to the Administrative Agent), the
Borrower agrees to pay to such Issuing Lender or such Participant such
additional amount or amounts as will compensate such Issuing Lender or such
Participant for such increased cost or reduction in the amount receivable or
reduction on the rate of return on its capital. Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable
pursuant to this Section 3.06, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to the Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 3.06 shall, absent manifest error, be final and conclusive and binding
on the Borrower. Notwithstanding anything to the contrary in this Section 3.06,
the Borrower shall not be required to compensate any Issuing Lender or
Participant pursuant to this Section 3.06 for any amounts incurred more than 180
days prior to the date that such Person notifies the Borrower of such Person’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such 180-day period
shall be extended to include the period of such retroactive effect.

3.07 Extended Revolving Loan Commitments. If the Initial Revolving Loan Maturity
Date shall have occurred at a time when Extended Revolving Commitments are in
effect, then such Letters of Credit shall automatically be deemed to have been
issued (including for purposes of the obligations of the RL Lenders under the
applicable Tranche to purchase participations therein and to make Revolving
Loans and payments in respect thereof pursuant to Sections 3.04 and 3.05) under
(and ratably participated in by Lenders under the applicable Tranche pursuant
to) the Extended Revolving Commitments up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Extended Revolving Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Initial
Revolving Loan Maturity Date with respect to a given Tranche of Revolving Loan
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Lenders under a Tranche in any Letter of Credit under such
Tranche issued before the Initial Revolving Loan Maturity Date.

 

-59-



--------------------------------------------------------------------------------

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to 0.50% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated. Notwithstanding the foregoing, Commitment Commission in respect of
any Extended Revolving Commitments shall be the rate set forth in the applicable
Extension Offer.

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on such RL Lender’s respective RL Percentage) a fee in
respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin as in effect from
time to time during such period with respect to Revolving Loans that are
maintained as Eurodollar Loans on the daily Stated Amount of each such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Letters of
Credit remain outstanding. Notwithstanding the foregoing, the Letter of Credit
Fee in respect of any Extended Revolving Commitments shall be the rate set forth
in the applicable Extension Offer.

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit; provided that the minimum amount of Facing Fees payable
in any twelve-month period for each outstanding Letter of Credit shall be not
less than $500; it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such payment, issuance or amendment with respect to letters of
credit.

(e) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental Term Loan Lenders such fees as may be agreed to as
provided in Section 2.14(a).

(f) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental RL Lenders such fees as may be agreed to as provided
in Section 2.15(a).

 

-60-



--------------------------------------------------------------------------------

(g) The Borrower agrees to pay to the Administrative Agent and its Affiliates
such fees as may be agreed to in writing from time to time by Holdings and/or
any of its Subsidiaries and the Administrative Agent and such Affiliates.

(h) At the time of the effectiveness of any Repricing Event that is consummated
on or prior to May 15, 2014, the Borrower agrees to pay to the Administrative
Agent, for the ratable account of each Lender with Initial Term Loans that are
either repaid, converted or subjected to a pricing reduction in connection with
such Repricing Event (including each Lender that withholds its consent to such
Repricing Event and is replaced as a Replaced Lender pursuant to Section 2.13),
a fee in an amount equal to 1.0% of (x) in the case of a Repricing Event
described in clause (i) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid or converted in connection with such
Repricing Event and (y) in the case of a Repricing Event described in clause
(ii) of the definition thereof, the aggregate principal amount of all Initial
Term Loans outstanding on such date that are subject to an effective pricing
reduction pursuant to such Repricing Event. Such fees shall be earned, due and
payable upon the date of the effectiveness of such Repricing Event.

4.02 Voluntary Termination of Unutilized Revolving Loan Commitments. (a) Upon at
least three Business Days’ prior written notice to the Administrative Agent at
the Notice Office (which notice the Administrative Agent shall promptly transmit
to each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty to terminate the Total Unutilized
Revolving Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in the case of partial reductions to the Total Unutilized
Revolving Loan Commitment in an integral multiple of $1,000,000; provided that
each such reduction shall apply proportionately to permanently reduce the
Revolving Loan Commitment of each RL Lender.

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, subject to obtaining the
consents required by Section 13.12(b), upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), to
terminate the entire Revolving Loan Commitment of such Lender, so long as all
Loans, together with accrued and unpaid interest, Fees and all other amounts,
owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.11 but excluding the payment of amounts owing in respect of Loans of
any Tranche maintained by such Lender, if such Loans are not being repaid
pursuant to Section 13.12(b)) are repaid concurrently with the effectiveness of
such termination pursuant to Section 5.01(b) (at which time Schedule I shall be
deemed modified to reflect such changed amounts) and such Lender’s RL Percentage
of all outstanding Letters of Credit is reallocated and/or cash collateralized
in the manner set forth in clause (c) below, and at such time, unless the
respective Lender continues to have outstanding Term Loans hereunder, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01), which shall
survive as to such repaid Lender.

(c) If any Letter of Credit Exposure exists at the time that an RL Lender’s
Revolving Loan Commitment is terminated as provided in Section 4.02(b) or an RL
Lender becomes a Defaulting Lender, then:

(i) all or any part of such Letter of Credit Exposure shall be reallocated among
the RL Lenders that are Non-Defaulting RL Lenders in accordance with such RL
Lenders’ respective RL Percentages but only to the extent (x) the sum of the
Individual RL Exposures of all RL Lenders that are Non-Defaulting RL Lenders
plus such terminated RL Lender’s Letter of Credit

 

-61-



--------------------------------------------------------------------------------

Exposure that is to be reallocated does not exceed the aggregate amount of all
Non-Defaulting RL Lenders’ Revolving Loan Commitments and (y) immediately
following the reallocation to an RL Lender that is a Non-Defaulting Lender, the
Individual RL Exposure of such RL Lender does not exceed its Revolving Loan
Commitment at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Administrative Agent cash collateralize in a manner
reasonably satisfactory to the applicable Issuing Lender such terminated RL
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in an aggregate amount equal to 100%
of such terminated RL Lender’s Letter of Credit Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) for so long as such
Letter of Credit Exposure is outstanding.

4.03 Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on November 15, 2013,
unless the Initial Borrowing Date has occurred on or prior to such date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date).

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Incremental Term Loan Commitment under a given Tranche
shall terminate in its entirety on the Incremental Term Loan Borrowing Date for
such Tranche of Incremental Term Loans (after giving effect to the incurrence of
Incremental Term Loans of such Tranche on such date).

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, (i) the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each RL Lender) (other than Extended Revolving Loan Commitments)
shall terminate in its entirety upon the Initial Revolving Loan Maturity Date
and (ii) the Total Revolving Loan Commitment remaining in effect after the
Initial Revolving Loan Maturity Date shall terminate in its entirety upon the
Revolving Loan Maturity Date applicable to any Extended Revolving Loan
Commitments.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty (except as set forth in clause (vi) of this
Section 5.01(a)), in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent prior to 12:00 Noon (New York time) at the Notice Office (x) at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay Base Rate Loans (or same day notice in the case
of a prepayment of Swingline Loans) and (y) at least two Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay Eurodollar Loans, which notice (in each case) shall specify
(I) whether Initial Term Loans, Incremental Term Loans under a given Tranche,
Revolving Loans or Swingline Loans shall be prepaid, (II) the amount of such
prepayment, (III) the Types of Loans to be prepaid and (IV) in the case of
Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Eurodollar Loans were made, and which notice the Administrative Agent shall,
except in the case of a prepayment of Swingline Loans, promptly transmit to each
of the Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $500,000
(or such lesser amount as is acceptable to the Administrative Agent), (y) each
partial prepayment of Revolving Loans

 

-62-



--------------------------------------------------------------------------------

pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $500,000 (or such lesser amount as is acceptable to the Administrative
Agent) and (z) each partial prepayment of Swingline Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $50,000
(or such lesser amount as is acceptable to the Administrative Agent); provided
that if any partial prepayment of Eurodollar Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of Eurodollar Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrowing of
Eurodollar Loans (and same shall automatically be converted into a Borrowing of
Base Rate Loans) and any election of an Interest Period with respect thereto
given by the Borrower shall have no force or effect; (iii) each prepayment
pursuant to this Section 5.01(a) in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; provided that at the
Borrower’s election in connection with any prepayment of Revolving Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default or Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender; (iv) each prepayment in respect of any Tranche of Term Loans
made pursuant to this Section 5.01(a) shall be allocated among each of the
outstanding Tranches of Term Loans on a pro rata basis, with each Tranche of
Term Loans to be allocated its Term Loan Percentage of the amount of such
prepayment; (v) each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(a) shall reduce the then remaining Scheduled Term Loan Repayments
of such Tranche of Term Loans in the order designated in writing by the Borrower
to the Administrative Agent at the time that the Borrower delivers its
respective notice of prepayment or, in the absence of such designation, in
direct order of maturity; and (vi) any prepayment of Initial Term Loans made on
or prior to May 15, 2014 in connection with a Repricing Event shall be
accompanied by the payment by the Borrower of the fee described in
Section 4.01(h).

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, upon five Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
to repay all Loans of such Lender, together with accrued and unpaid interest,
Fees, and all other amounts (including all amounts, if any, owing under
Section 2.11) then owing to such Lender (or owing to such Lender with respect to
each Tranche which gave rise to the need to obtain such Lender’s individual
consent) in accordance with, and subject to the requirements of, said
Section 13.12(b), so long as (A) in the case of the repayment of Revolving Loans
of any Lender pursuant to this clause (b), (x) the Revolving Loan Commitment of
such Lender is terminated concurrently with such repayment pursuant to
Section 4.02(b) (at which time Schedule I shall be deemed modified to reflect
the changed Revolving Loan Commitments), and (y) such Lender’s RL Percentage of
all outstanding Letters of Credit is reallocated and/or cash collateralized in
the manner provided in Section 4.02(c) and (B) the consents, if any, required by
Section 13.12(b) in connection with the repayment pursuant to this clause
(b) shall have been obtained. Each prepayment of any Tranche of Term Loans
pursuant to this Section 5.01(b) shall reduce the then remaining Scheduled Term
Loan Repayments of such Tranche of Term Loans on a pro rata basis (based upon
the then remaining principal amount of each such Scheduled Term Loan Repayment
of such Tranche of Term Loans after giving effect to all prior reductions
thereto).

5.02 Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of all Revolving Loans (after giving effect to all
other repayments thereof on such date), (II) the aggregate outstanding principal
amount of all Swingline Loans (after giving effect to all other repayments
thereof on such date) and (III) the aggregate amount of all Letter of Credit
Outstandings exceeds the Total Revolving Loan Commitment at such time, the
Borrower shall prepay on such day the principal of Swingline Loans and, after
all outstanding Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, outstanding Revolving Loans in an amount equal to such
excess. If, after giving effect to the prepayment of all outstanding Swingline
Loans and Revolving Loans,

 

-63-



--------------------------------------------------------------------------------

the aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall pay to the
Administrative Agent at the Payment Office on such day an amount of cash and/or
Cash Equivalents equal to the amount of such excess (up to a maximum amount
equal to the Letter of Credit Outstandings at such time), such cash and/or Cash
Equivalents to be held as security for all Obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established and controlled by the Administrative Agent.

(b) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
Section 2.14(c), a “Scheduled Initial Term Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

   Amount  

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2014

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2014

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2014

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2014

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2015

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2015

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2015

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2015

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2016

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2016

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2016

   $ 812,500   

 

-64-



--------------------------------------------------------------------------------

Scheduled Initial Term Loan Repayment Date

   Amount  

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2016

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2017

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2017

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2017

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2017

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2018

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2018

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2018

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2018

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2019

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2019

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2019

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2019

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2020

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2020

   $ 812,500   

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2020

   $ 812,500   

Initial Term Loan Maturity Date

   $
 
 
 
 
 
 
 
 
  303,062,500
(or, if less,
the then
remaining
aggregate
outstanding
principal
amount of
Initial Term
Loans   
  
  
  
  
  
  
  
  
) 

 

-65-



--------------------------------------------------------------------------------

(ii) In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower, if applicable, shall be required to make, with
respect to each Tranche of Incremental Term Loans, to the extent then
outstanding, scheduled amortization payments of such Tranche of Incremental Term
Loans on the dates and in the principal amounts set forth in the respective
Incremental Term Loan Commitment Agreement (each such date, a “Scheduled
Incremental Term Loan Repayment Date”, and each such repayment, as the same may,
if applicable, be (x) reduced as provided in Section 5.01(a), 5.01(b) or 5.02(g)
or (y) increased as provided in Section 2.14(c), a “Scheduled Incremental Term
Loan Repayment”).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which Holdings or any
of its Subsidiaries receives any cash proceeds from any issuance or incurrence
by Holdings or any of its Subsidiaries of Indebtedness for borrowed money the
incurrence of which is not otherwise permissible hereunder, an amount equal to
100% of the Net Debt Proceeds of the respective incurrence of Indebtedness shall
be applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which Holdings or any
of its Subsidiaries receives any cash proceeds from any Asset Sale, an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied on such date
as a mandatory repayment in accordance with the requirements of Sections 5.02(g)
and (h); provided, however, that with respect to no more than $30,000,000 in the
aggregate of such Net Sale Proceeds received by Holdings or its Subsidiaries in
any fiscal year of Holdings, such Net Sale Proceeds shall not be required to be
so applied on such date so long as no Default or Event of Default then exists
and such Net Sale Proceeds shall be used or committed (pursuant to a binding
commitment) to be used to purchase assets used or to be used in the businesses
permitted pursuant to Section 10.11 within 365 days or, in the case of any such
commitment, within 545 days (or, in the case of the sale or disposition of the
86th Street Property (the “86th Street Asset Sale”), 30 months) following the
date of such Asset Sale; and provided further, however, that if all or any
portion of such Net Sale Proceeds not required to be so applied as provided
above in this Section 5.02(d) are not so reinvested within such 365-day or
545-day (or 30-month, as applicable) period (or such earlier date, if any, as
Holdings or the relevant Subsidiary determines not to reinvest the Net Sale
Proceeds from such Asset Sale as set forth above), such remaining portion shall
be applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 5.02(d) without regard to the preceding
proviso.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder (if
positive) of (A) the Applicable Excess Cash Flow Repayment Percentage of the
Excess Cash Flow for the related Excess Cash Flow Payment Period minus (B) the
aggregate amount of principal repayments of Loans (other than any Term Loans
(calculated at the face amount thereof) purchased or repaid pursuant to an
Auction or an open market purchase pursuant to Section 2.17) to the extent (and
only to the extent) that such repayments were made as a voluntary prepayment
pursuant to Section 5.01 with internally generated funds (but in a case of a
voluntary prepayment of Revolving Loans or Swingline Loans, only to the extent
accompanied

 

-66-



--------------------------------------------------------------------------------

by a voluntary reduction to the Total Revolving Loan Commitment in an amount
equal to such prepayment) during the relevant Excess Cash Flow Payment Period,
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h).

(f) In addition to any other mandatory repayments pursuant to this Section 5.02,
within 30 days following each date on or after the Initial Borrowing Date upon
which Holdings or any of its Subsidiaries receives any cash proceeds from any
Recovery Event (other than Recovery Events where the Net Recovery Event Proceeds
therefrom do not exceed $500,000), an amount equal to 100% of the Net Recovery
Event Proceeds from such Recovery Event shall be applied within such 30 day
period as a mandatory repayment in accordance with the requirements of Sections
5.02(g) and (h); provided, however that, so long as no Default or Event of
Default then exists, such Net Recovery Event Proceeds shall not be required to
be so applied within such 30 day period to the extent that such Net Recovery
Event Proceeds shall be used or committed (pursuant to a binding commitment) to
be used to purchase assets used or to be used in the businesses permitted
pursuant to Section 10.11 within 365 days or, in the case of any such
commitment, within 545 days following the date of the receipt of such Net
Recovery Event Proceeds; and provided further, that if all or any portion of
such Net Recovery Event Proceeds not required to be so applied pursuant to the
preceding proviso are not so used within 365 days or 545 days, as applicable,
after the date of the receipt of such Net Recovery Event Proceeds (or such
earlier date, if any, as Holdings or the relevant Subsidiary determines not to
reinvest the Net Recovery Event Proceeds relating to such Recovery Event as set
forth above), such remaining portion shall be applied on the last day of such
period (or such earlier date, as the case may be) as provided above in this
Section 5.02(f) without regard to the immediately preceding proviso.

(g) Each amount required to be applied pursuant to Sections 5.02(c), (d),
(e) and (f) in accordance with this Section 5.02(g) shall be applied to repay
the outstanding principal amount of Term Loans and shall be allocated among each
Tranche of outstanding Term Loans on a pro rata basis, with each Tranche of Term
Loans to be allocated its Term Loan Percentage of the amount of the respective
repayment. The amount of each principal repayment of each Tranche of Term Loans
made as required by Sections 5.02(c), 5.02(d), 5.02(e) and 5.02(f) shall be
applied to reduce the then remaining Scheduled Term Loan Repayments of such
Tranche of Term Loans on a pro rata basis (based upon the then remaining
principal amounts of such Scheduled Term Loan Repayments of such Tranche of Term
Loans after giving effect to all prior reductions thereto).

(h) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made; provided that: (i) repayments of Eurodollar Loans pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Loans of the respective Tranche with Interest
Periods ending on such date of required repayment and all Base Rate Loans of the
respective Tranche have been paid in full; (ii) if any repayment of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro rata
among such Loans. In the absence of a designation by the Borrower as described
in the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a goal, but not an obligation,
of minimizing breakage cost owing under Section 2.11.

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
(i) notwithstanding anything to the contrary contained herein, all then
outstanding Loans of a respective Tranche (other than Swingline Loans) shall be
repaid in full on the respective Maturity Date for such

 

-67-



--------------------------------------------------------------------------------

Tranche of Loans, and (ii) outstanding Swingline Loans shall be repaid in full
on the earlier of (x) the fifth Business Day following the date of the
incurrence of such Swingline Loans and (y) the Swingline Expiry Date.

(j) Notwithstanding any other provisions of Section 5.02(d) or (f), (i) to the
extent that any of or all the Net Sale Proceeds of any Asset Sale by a Foreign
Subsidiary (a “Foreign Asset Sale”) or the Net Recovery Event Proceeds of any
Recovery Event from a Foreign Subsidiary (a “Foreign Recovery Event”) are
prohibited or delayed by applicable local law from being repatriated to the
United States, an amount equal to the portion of such Net Sale Proceeds or Net
Recovery Event Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in Section 5.02(d) or (f), as applicable, but
may be retained by the applicable Foreign Subsidiary so long, but only so long,
as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Sale
Proceeds or Net Recovery Event Proceeds is permitted under the applicable local
law, such repatriation will be immediately effected and an amount equal to such
repatriated Net Sale Proceeds or Net Recovery Event Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to Section 5.02(d) or (f),
as applicable, and (ii) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Net Sale Proceeds or Net Recovery
Event Proceeds of any Foreign Asset Sale or any Foreign Recovery Event would
have a material adverse tax cost consequence with respect to such Net Sale
Proceeds or Net Recovery Event Proceeds, the Net Sale Proceeds or Net Recovery
Event Proceeds so affected may be retained by the applicable Foreign Subsidiary;
provided that, in the case of this clause (ii), on or before the date on which
the amount of any Net Sale Proceeds or Net Recovery Event Proceeds from any
Foreign Asset Sale or Foreign Recovery Event so retained would otherwise have
been required to be applied to reinvestments or prepayments pursuant to
Section 5.02(d) or (f), (x) the Borrower shall apply an amount equal to such Net
Cash Proceeds or Net Recovery Event Proceeds to such reinvestments or
prepayments as if such Net Cash Proceeds or Net Recovery Event Proceeds had been
received by the Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Net Recovery Event Proceeds had been repatriated (or, if less,
the Net Cash Proceeds or Net Recovery Event Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds or Net
Recovery Event Proceeds are applied to the repayment of Indebtedness of a
Foreign Subsidiary.

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office;
provided that, written notice by the Borrower to the Administrative Agent
regarding the making of any payment from the Borrower’s account at the Payment
Office shall be deemed the making of such payment to the extent that a
sufficient amount of funds are available to be withdrawn from such account and
such funds are in fact transferred to the Payment Office. Any payments under
this Agreement or under any Note which are made later than 1:00 P.M. (New York
time) on any day shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder or under any Note shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

5.04 Net Payments. (a) All payments made by the Borrower hereunder and under any
Note will be made without setoff, counterclaim or other defense. All such
payments will be made free and

 

-68-



--------------------------------------------------------------------------------

clear of, and without deduction or withholding for Taxes, unless such deduction
or withholding is required by any law. If any applicable law requires the
deduction or withholding of any Tax from any such payment by the Borrower or the
applicable withholding agent, then the Borrower and/or the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
governmental authority in accordance with applicable law. If any such Taxes are
Indemnified Taxes, the Borrower agrees to pay the full amount of such
Indemnified Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any such Indemnified Taxes, will
not be less than the amount provided for herein or in such Note had no such
withholding or deduction been made. The Borrower will furnish to the
Administrative Agent within 45 days after the date the payment of any Taxes is
due pursuant to applicable law certified copies of tax receipts (or such other
evidence reasonably satisfactory to the Administrative Agent) evidencing such
payment by the Borrower (to the extent Borrower is responsible for making such
withholding or deduction). The Borrower agrees to indemnify and hold harmless
each Lender, and reimburse such Lender upon its written request, for the amount
of any Indemnified Taxes so levied or imposed and paid by such Lender.

(b) The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.04(a) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant governmental
authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
clause (c).

(d) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Note shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the immediately preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.04(d)(ii) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

-69-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, to the extent it is
legally entitled, each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for U.S. Federal income tax purposes
(other than a Lender that may be treated as an exempt recipient under Treasury
Regulations Section 1.6049-4(c)(1)(ii), subject to the provisions of Treasury
Regulations Section 1.1441-1(d)(4)) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, an Internal Revenue Service Form
W-9. To the extent it is legally entitled, each Lender that is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes (“Foreign Lender”) and not described in the
succeeding sentence (regarding Internal Revenue Service Form W-8IMY) agrees to
deliver to the Borrower and the Administrative Agent on or prior to the
Effective Date or, in the case of a Lender that is an assignee under this
Agreement pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment), on the date of
such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN
(with respect to a complete exemption or reduction under an income tax treaty)
(or successor forms) certifying to such Lender’s entitlement as of such date to
a complete exemption or reduction in from United States withholding tax with
respect to payments to be made under this Agreement and under any Note, or
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code and cannot deliver either Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or any
successor forms) pursuant to clause (i) above, (x) a certificate substantially
in the form of Exhibit D (any such certificate, a “Section 5.04(d)(ii)
Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In the case of a Foreign Lender that is not the beneficial owner of
payments made under this Agreement or any Note (including a partnership or a
participating Lender), such Foreign Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of Internal Revenue Service Form W-8IMY on behalf of
itself and (ii) the relevant forms prescribed in the preceding two sentences as
applicable that would be required of each such beneficial owner or partner of
such partnership if such beneficial owner or partner were a Lender. In addition,
if a payment made to a Foreign Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Foreign Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Foreign Lender shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Foreign Lender has complied with such Foreign Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. In
addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders the certification or
forms in the preceding sentences obsolete or inaccurate in any material respect,
such Lender will deliver to the Borrower and the Administrative Agent two new
accurate and complete original signed copies of Internal Revenue Service Form
W-9, Form W-8ECI, Form W-8BEN (with respect to the benefits of any income tax
treaty), Form W-8BEN (with respect to the portfolio interest

 

-70-



--------------------------------------------------------------------------------

exemption) and a Section 5.04(d)(ii) Certificate or Internal Revenue Service
Form W-8IMY (together with all underlying forms), as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
such Lender shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate, in which case such
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 5.04(d).

(e) If the Borrower pays any additional amount under this Section 5.04 to a
Lender and such Lender determines in its sole discretion that it has actually
received in connection therewith any refund of its Tax liabilities, such Lender
shall pay to the Borrower such refund; provided, however, that (i) any Lender
may determine, in its sole discretion consistent with the policies of such
Lender, whether to seek a Tax refund, (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction of any refund with respect to
which such Lender has made a payment to the Borrower pursuant to this
Section 5.04(e) shall be treated as a Tax for which the Borrower is obligated to
indemnify such Lender pursuant to this Section 5.04 without any exclusions or
defenses, (iii) nothing in this Section 5.04(e) shall require any Lender to
disclose any confidential information to the Borrower (including, without
limitation, its tax returns), and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 5.04(e) at any time when a Default or an Event
of Default exists.

SECTION 6. Conditions Precedent to Credit Events on the Initial Borrowing Date.
The obligation of each Lender to make Loans, and the obligation of each Issuing
Lender to issue Letters of Credit, on the Initial Borrowing Date, are subject at
the time of the making of such Loans or the issuance of such Letters of Credit
to the satisfaction of the following conditions:

6.01 Effective Date; Notes. On or prior to the Initial Borrowing Date, (i) the
Effective Date shall have occurred as provided in Section 13.10 and (ii) there
shall have been delivered to the Administrative Agent for the account of each of
the Lenders that has requested same the appropriate Initial Term Note and/or
Revolving Note executed by the Borrower and, if requested by the Swingline
Lender, the Swingline Note executed by the Borrower, in each case in the amount,
maturity and as otherwise provided herein.

6.02 Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, dated the Initial Borrowing Date and
signed on behalf of the Borrower by the chairman of the board, the chief
executive officer, the president, the chief financial officer or any vice
president of the Borrower, certifying on behalf of the Borrower that all of the
conditions in Sections 6.06, 6.07, 6.08 and 7.01 have been satisfied on such
date.

6.03 Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received from Simpson Thacher & Bartlett LLP, special counsel
to the Credit Parties, an opinion addressed to the Administrative Agent, the
Collateral Agent and each of the Lenders and dated the Initial Borrowing Date
covering the matters set forth in Exhibit E.

6.04 Corporate Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the chairman of the board,
the chief executive officer, the president, the chief financial officer or any
vice president of such Credit Party, and attested to by the secretary or any
assistant secretary of such Credit Party, in the form of Exhibit F with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

 

-71-



--------------------------------------------------------------------------------

(b) On the Initial Borrowing Date, all corporate, limited liability company,
partnership and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the Administrative Agent shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates,
which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate, limited liability company, partnership or governmental authorities.

6.05 PATRIOT Act. On or prior to the Initial Borrowing Date, the Administrative
Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, in each case to the extent requested in writing at least five Business Days
prior to the Initial Borrowing Date.

6.06 Refinancing. On the Initial Borrowing Date and concurrently with the
funding of the Initial Term Loans hereunder, all Indebtedness under the Existing
Credit Agreement shall have been repaid in full (other than the Existing Letters
of Credit that are deemed to be issued hereunder as Letters of Credit) and all
commitments in respect thereof shall have been terminated and all Liens and
guaranties in connection therewith shall have been terminated (and all
appropriate releases, termination statements or other instruments of assignment
with respect thereto shall have been obtained) to the reasonable satisfaction of
the Administrative Agent. The Administrative Agent shall have received
satisfactory evidence (including satisfactory pay-off letters, mortgage
releases, Intellectual Property releases and UCC-3 termination statements) that
the matters set forth in the immediately preceding sentence have been satisfied
as of the Initial Borrowing Date.

6.07 Adverse Change, Approvals. (a) Since December 31, 2012 (but for this
purpose assuming that the Transaction had occurred prior to December 31, 2012),
nothing shall have occurred which has had, or could reasonably be expected to
have, a Material Adverse Effect.

(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents in
connection with the Transaction, the other transactions contemplated hereby and
the granting of Liens under the Credit Documents shall have been obtained and
remain in effect, and all applicable waiting periods with respect thereto shall
have expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein. On the Initial
Borrowing Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the Transaction or the other transactions contemplated by the
Credit Documents or otherwise referred to herein or therein.

6.08 Litigation. On the Initial Borrowing Date, there shall be no actions,
suits, investigations or proceedings pending or threatened (i) with respect to
the Transaction, this Agreement or any other Credit Document or (ii) which has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

-72-



--------------------------------------------------------------------------------

6.09 Pledge Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Pledge Agreement in the form of
Exhibit G (as amended, modified or supplemented from time to time, the (“Pledge
Agreement”) and shall have delivered to the Collateral Agent, as pledgee
thereunder, all of the Pledge Agreement Collateral, if any, referred to therein
and then owned by such Credit Party, (x) endorsed in blank in the case of
promissory notes constituting Pledge Agreement Collateral and (y) together with
executed and undated endorsements for transfer in the case of Equity Interests
constituting certificated Pledge Agreement Collateral, along with evidence that
all other actions necessary or, in the reasonable opinion of the Collateral
Agent desirable, to perfect the security interests purported to be created by
the Pledge Agreement have been taken and the Pledge Agreement shall be in full
force and effect.

6.10 Security Agreement. On the Initial Borrowing Date, each Credit Party shall
have duly authorized, executed and delivered the Security Agreement in the form
of Exhibit H (as amended, modified or supplemented from time to time, the
“Security Agreement”) covering all of such Credit Party’s Security Agreement
Collateral, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) fully authorized
for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent desirable, to perfect the security interests purported to be created by
the Security Agreement;

(ii) certified copies of requests for information or copies (Form UCC-11), or
equivalent reports as of a recent date, listing all effective financing
statements that name Holdings or any of its Subsidiaries as debtor and that are
filed in the jurisdictions referred to in clause (i) above, together with copies
of such other financing statements that name Holdings or any of its Subsidiaries
as debtor (none of which shall cover any of the Collateral except (x) to the
extent evidencing Permitted Liens or (y) those in respect of which the
Collateral Agent shall have received termination statements (Form UCC-3) or such
other termination statements as shall be required by local law fully executed
for filing); and

(iii) evidence that all other actions necessary or, in the reasonable opinion of
the Collateral Agent desirable to perfect and protect the security interests
purported to be created by the Security Agreement have been taken, and the
Security Agreement shall be in full force and effect.

6.11 Subsidiaries Guaranty. On the Initial Borrowing Date, each Wholly-Owned
Domestic Subsidiary (other than an Excluded Subsidiary) shall have duly
authorized, executed and delivered the Subsidiaries Guaranty in the form of
Exhibit I (as amended, modified or supplemented from time to time, the
“Subsidiaries Guaranty”), and the Subsidiaries Guaranty shall be in full force
and effect.

6.12 Financial Statements; Pro Forma Financials; Projections; etc. On or prior
to the Initial Borrowing Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 8.05(a) and
(d).

6.13 Solvency Certificate; Insurance Certificates. On the Initial Borrowing
Date, the Administrative Agent shall have received:

(i) a solvency certificate from the chief financial officer of Holdings in the
form of Exhibit J; and

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of Holdings and its Subsidiaries, in form and
substance reasonably satisfactory to the Administrative Agent and naming the
Collateral Agent as an additional insured and/or as loss payee.

 

-73-



--------------------------------------------------------------------------------

6.14 Fees, etc. On the Initial Borrowing Date, the Borrower shall have paid to
(i) each Lender with an Initial Term Loan Commitment on the Initial Borrowing
Date an initial yield payment equal to 0.50% of its Initial Term Loan Commitment
in effect on such date (immediately before giving effect to the termination
thereof pursuant to Section 4.03(b)) and (ii) the Administrative Agent all
costs, fees and expenses (including, without limitation, reasonable legal fees
and expenses) and other compensation contemplated hereby payable to the
Administrative Agent to the extent then due.

6.15 Public Debt Ratings. On or prior to the Initial Borrowing Date, the
Borrower shall have obtained (i) debt ratings (of any level) from S&P and
Moody’s in respect of each Tranche of Loans existing on the Initial Borrowing
Date and (ii) corporate credit and corporate family ratings (of any level) from
S&P and Moody’s, each of which ratings shall be in effect on the Initial
Borrowing Date.

SECTION 7. Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date), and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Initial Borrowing Date), are subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also immediately after giving effect thereto (i) there shall exist no
Default or Event of Default (for the avoidance of doubt, giving effect to the
last sentence of Section 10.07 to the extent applicable) and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Credit Event (it being understood and agreed that (x) any representation
and warranty that is qualified by materiality or Material Adverse Effect shall
be required to be true and correct in all respects and (y) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (or all respects, as the case may
be) only as of such specified date).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan (other than a Swingline Loan or a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit (other than the Existing
Letters of Credit), the Administrative Agent and the respective Issuing Lender
shall have received a Letter of Credit Request meeting the requirements of
Section 3.03(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6 and
Section 7 (with respect to Credit Events on the Initial Borrowing Date) or in
this Section 7 (with respect to Credit Events after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of such applicable time.
All of the Notes, certificates, legal opinions and other documents and papers
referred to in Section 6 and in this Section 7 unless otherwise specified, shall
be delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of Holdings and
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that (x) any representation and warranty that is qualified by materiality
or Material Adverse Effect shall be required to be true and correct in all
respects and (y) any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects (or all respects, as the case may be) only as of such specified date).

8.01 Organizational Status. Each of Holdings and each of its Subsidiaries (i) is
a duly organized and validly existing corporation, partnership or limited
liability company, as the case may be, in good standing under the laws of the
jurisdiction of its organization, (ii) has the corporate, partnership or limited
liability company power and authority, as the case may be, to own its property
and assets and to transact the business in which it is engaged and presently
proposes to engage, and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications, except (x) in the case of preceding clauses (i) and (ii), for
Immaterial Subsidiaries, and (y) in the case of preceding clause (iii), for
failures to be so qualified or authorized which, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene in any material respect
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Credit
Party or any of its Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party or any of its Subsidiaries is a party or by which it or any its property
or assets is bound or to which it may be subject, or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, partnership agreement or by-laws
(or equivalent organizational documents), as applicable, of any Credit Party or
any of its Subsidiaries.

 

-75-



--------------------------------------------------------------------------------

8.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of any
Credit Document or (ii) the legality, validity, binding effect or enforceability
of any such Credit Document (except (in each case) for (x) those that have
otherwise been obtained or made and (y) filings which are necessary to perfect
the security interests created under the Security Documents).

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Holdings’ Projections. (a) (i) (A) The audited consolidated balance sheet of
Parent and its Subsidiaries for Parent’s fiscal year ended December 31, 2012 and
the related audited consolidated statements of income, cash flows and
shareholders’ equity (or deficit, as the case may be) of Parent and its
Subsidiaries for such fiscal year ended on such date and (B) the unaudited
consolidated balance sheet of Parent and its Subsidiaries for Parent’s fiscal
quarter ended September 30, 2012 and the related unaudited consolidated
statements of income, cash flows and shareholders’ equity (or deficit, as the
case may be) of Parent and its Subsidiaries for such fiscal quarter ended on
such date, copies of which have been furnished to the Lenders prior to the
Initial Borrowing Date, present fairly in all material respects the consolidated
financial position of Parent and its Subsidiaries at the dates of such balance
sheets and the consolidated results of the operations of Parent and its
Subsidiaries for the periods covered thereby, subject, in the case of preceding
sub-clause (B), to normal year-end audit adjustments and the absence of
footnotes. All of the foregoing historical financial statements have been
prepared in accordance with generally accepted accounting principles
consistently applied.

(ii) The pro forma consolidated financial statements of Parent and its
Subsidiaries at September 30, 2013 after giving effect to the Transaction and
the financing therefor, copies of which have been furnished to the Lenders prior
to the Initial Borrowing Date, present fairly in all material respects the pro
forma consolidated financial position of Parent and its Subsidiaries as of
September 30, 2013 and the pro forma consolidated results of operations of
Parent and its Subsidiaries for the twelve-month period ended on September 30,
2013. Such pro forma financial statements have been prepared on a basis
consistent with the historical financial statements set forth in clause (i) of
this Section 8.05(a).

(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the assets, at a fair valuation, of Holdings and its Subsidiaries taken
as a whole and of the Borrower and its Subsidiaries taken as a whole will exceed
their respective debts, (ii) Holdings and its Subsidiaries taken as a whole and
the Borrower and its Subsidiaries taken as a whole has or have not incurred and
does or do not intend to incur, and does or do not believe that it or they will
incur, debts beyond its or their respective ability to pay such debts as such
debts mature, and (iii) Holdings and its Subsidiaries taken as a whole and the
Borrower and its Subsidiaries taken as a whole will have sufficient capital with
which to conduct their respective businesses. For purposes of this
Section 8.05(b), “debt” means any liability on a claim, and “claim” means
(a) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured or (b) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

-76-



--------------------------------------------------------------------------------

(c) Except (i) as fully disclosed in the financial statements referred to in
Section 8.05(a) and (ii) for the Obligations, there were as of the Initial
Borrowing Date no liabilities or obligations with respect to Holdings or any of
its Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent
or otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date represent estimates of the performance of the
Borrower and its Subsidiaries for the periods stated therein based upon
assumptions which were believed by the Borrower in good faith to be reasonable
when made and continue to be reasonable as of the Initial Borrowing Date;
provided, however, that the foregoing is not a guarantee that such projections
will be achieved. The Projections are based upon estimates and assumptions which
the Borrower believes in good faith to be reasonable and fair in light of
current conditions and current facts known to the Borrower and, as of the
Initial Borrowing Date, reflect the Borrower’s good faith and reasonable
estimates of the future financial performance of the Borrower and its
Subsidiaries and of the other information projected therein for the periods set
forth therein; it being understood that the Projections are subject to
significant risks and uncertainties, many of which are beyond the Borrower’s
control.

(e) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to December 31,
2012), since December 31, 2012, there has been no change in the condition
(financial or otherwise), business, operations, assets or liabilities of
Holdings or any of its Subsidiaries that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings and the Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that could reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

8.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished in writing by or on behalf of Holdings or the Borrower to the
Administrative Agent or any Lender (including, without limitation, all factual
information contained in the Credit Documents and the Confidential Information
Memorandum) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein is true and
accurate in all material respects and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the Initial Term
Loans will be used by the Borrower to (i) finance the Refinancing, (ii) pay the
Initial Borrowing Distribution, and (iii) pay the fees and expenses incurred in
connection with the Transaction.

(b) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital, capital expenditures and other general corporate purposes
of Holdings and its Subsidiaries; provided that (x) no proceeds of Revolving
Loans or Swingline Loans may be used to (i) finance the Refinancing or the
Initial Borrowing Distribution or (ii) pay any fees and expenses incurred in
connection with the Transaction and (y) no proceeds of Swingline Loans will be
used to refinance then outstanding Swingline Loans.

 

-77-



--------------------------------------------------------------------------------

(c) All proceeds of Incremental Term Loans will be used for the working capital,
capital expenditures and other general corporate purposes (including for
Permitted Acquisitions, Dividends and prepayments of Indebtedness) otherwise
permitted hereunder.

(d) Neither the making of any Loan nor the use of the proceeds thereof nor the
occurrence of any other Credit Event will be used (a) for “buying” or “carrying”
any Margin Stock (within the meaning of Regulation U) for any purpose which
violates or is inconsistent with Regulation U or (b) for any purpose that will
violate or be inconsistent with the provisions of Regulation T, U or X. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and such Lender a statement to the foregoing effect
in conformity with the requirements of FR Form U-1 or FR Form G-3, as
applicable, referred to in Regulation U.

(e) At the time of each Credit Event, not more than 25% of the value of the
assets of Holdings and its Subsidiaries taken as a whole (including all Equity
Interests of Holdings held in treasury) will constitute Margin Stock.

8.09 Tax Returns and Payments. Each of Parent and Holdings and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all material tax returns (the “Returns”) required to be filed
by, or with respect to the income, properties or operations of, Parent, Holdings
and/or any of its Subsidiaries. The Returns accurately reflect in all material
respects all liability for taxes of Parent, Holdings and its Subsidiaries for
the periods covered thereby. Each of Parent and Holdings and each of its
Subsidiaries has paid all taxes and assessments due and payable by it, other
than those that are immaterial and those that are being contested in good faith
and adequately disclosed and fully provided for on the financial statements of
Parent, Holdings and its Subsidiaries in accordance with generally accepted
accounting principles. There is no action, suit, proceeding, investigation,
audit or claim now pending or, to the best knowledge of Holdings or any of its
Subsidiaries, threatened by any authority regarding any taxes relating to
Parent, Holdings or any of its Subsidiaries that, either individually or in the
aggregate, could reasonably be expected to result in a material liability to
Holdings and its Subsidiaries taken as a whole.

8.10 Compliance with ERISA. (a) Schedule V sets forth, as of the Initial
Borrowing Date, the name of each Plan and Multiemployer Plan. Except to the
extent that a breach of any of the following representations or warranties in
this clause (a), either individually or (to the extent any such breach has not
been satisfied and is outstanding) in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (i) each Plan is in compliance with
its terms and with all applicable laws, including, without limitation, ERISA and
the Code; (ii) each Plan (and each related trust, if any) that is intended to be
qualified under Section 401(a) of the Code has received a determination letter
from the Internal Revenue Service, or has submitted or is within the remedial
amendment period for submitting an application for a determination letter with
the Internal Revenue Service, or is a prototype plan that has received an
Internal Revenue Service opinion letter with respect to the prototype plan
document, to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code, and, to Holdings’ and the Borrower’s knowledge, no event has
occurred and no condition or circumstance has existed that has resulted, or
would be likely to result, in the revocation of any such determination or
opinion, rejection of such an application or the failure to issue such a
favorable determination letter; (iii) no Reportable Event has occurred; (iv) no
Pension Plan has an Unfunded Current Liability; (v) no Pension Plan has failed
to satisfy the minimum funding standard within the meaning of, and no Pension
Plan has applied for or received a waiver of the minimum funding standard or an
extension of any amortization period within the meaning of, Section 412 of the
Code or Section 302 or 304 of ERISA; (vi) no determination has been received
that any Pension Plan is, or is expected to be, considered an “at-risk” plan
within the meaning of Section 430 of the Code or Section 303 of ERISA; (vii) all
contributions required to be made with respect to a Pension Plan or
Multiemployer Plan have been timely made; (viii) neither Holdings nor any

 

-78-



--------------------------------------------------------------------------------

Subsidiary of Holdings nor any ERISA Affiliate has incurred (or, to Holdings’
and the Borrower’s knowledge, reasonably expects to incur) any liability to or
on account of a Pension Plan pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, or 4069 of ERISA or Section 436(f), 4971 or 4975 of the Code;
(ix) no proceedings have been instituted to terminate or appoint a trustee to
administer any Pension Plan; (x) no lien imposed under the Code or ERISA on the
assets of Holdings or any Subsidiary of Holdings or any ERISA Affiliate exists
or is reasonably likely to arise on account of any Pension Plan; (xi) no action,
suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Pension Plan (other
than routine claims for benefits) is pending, or, to Holdings’ and the
Borrower’s knowledge, expected or threatened; (xiii) neither Holdings nor any
Subsidiary of Holdings nor any ERISA Affiliate has incurred (or, to Holdings’
and the Borrower’s knowledge, reasonably expects to incur) any liability to or
on account of a Multiemployer Plan pursuant to Sections 4201, 4204 or 4212 of
ERISA; (xiv) neither Holdings nor any Subsidiary of Holdings nor any ERISA
Affiliate has received any notice, and no Multiemployer Plan has received from
Holdings, any Subsidiary of Holdings or any ERISA Affiliate any notice, that a
Multiemployer Plan is “insolvent” or in “reorganization” (as such terms are
defined in Title IV of ERISA) or in “endangered” or “critical” status under
Section 305 of ERISA; (xv) all amounts required by applicable law or by the
terms of any welfare benefit plan (as defined in Section 3(1) of ERISA)
maintained by Holdings or any of its Subsidiaries with respect to, or for the
provision of, post-retirement health benefits have been accrued in accordance
with Statement of Financial Accounting Standards No. 106 and Holdings or any of
its Subsidiaries may cease contributions to or terminate such plans without
incurring any material liability; and (xvi) each group health plan (as defined
in Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of Holdings, any Subsidiary of Holdings, or any ERISA Affiliate
has at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code.

(b) Except to the extent that a breach of any of the following representations
or warranties in this clause (b), either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect: (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities; (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made; neither Holdings nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and (iii) the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of Holdings’ most recently ended fiscal year on
the basis of actuarial assumptions used to fund such Foreign Pension Plan, did
not exceed the current value of the assets of such Foreign Pension Plan
allocable to such benefit liabilities.

8.11 The Security Documents. (a) Except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws effecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
law), the provisions of the Security Agreement are effective to create in favor
of the Collateral Agent for the benefit of the Secured Creditors a legal, valid
and enforceable security interest in all right, title and interest of the
respective Credit Parties in the Security Agreement Collateral described
therein, and, in the case of security interests created on the Initial Borrowing
Date, the Collateral Agent, for the benefit of the Secured Creditors, has (or
within 10 days (or 30 days in the case of filings to be made with the United
States Copyright Office or 90 days in the case of filings to be made with the
United States Patent and Trademark Office) following the Initial Borrowing Date
will have) a fully perfected security interest in all right, title and interest
in all of the Security Agreement Collateral described therein, subject to no
other Liens other than Permitted Liens. The recordation of (x) the Grant of
Security Interest in U.S. Patents, if applicable, and (y) the Grant of Security
Interest in U.S. Trademarks, if applicable, in the respective form attached to
the Security Agreement, in each case in the

 

-79-



--------------------------------------------------------------------------------

United States Patent and Trademark Office, together with filings on Form UCC-1
made pursuant to the Security Agreement, will create, as may be perfected by
such filings and recordation, a perfected security interest in the United States
registered trademarks and patents (and applications therefor) covered by the
Security Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights, if applicable, in the form attached to the Security Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the Security Agreement, will create, as may be perfected by
such filings and recordation, a perfected security interest in the United States
registered copyrights (and applications therefor) covered by the Security
Agreement.

(b) Except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws effecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or law), the provisions
of the Pledge Agreement are effective to create in favor of the Collateral Agent
for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the respective Credit Parties in
the Pledge Agreement Collateral described therein and such security interests
constitute perfected security interests, subject to no security interests of any
other Person, other than Permitted Liens under Section 10.01(i), (x),
(xiii) (other than with respect to Equity Interests of any Subsidiary
Guarantor), (xvi) (other than with respect to Equity Interests of the Borrower
or any Subsidiary Guarantor) or (xvii). No filings or recordings are required in
order to perfect (or maintain the perfection or priority of) the security
interests created in the Pledge Agreement Collateral under either Pledge
Agreement other than with respect to that portion of the Pledge Agreement
Collateral constituting a “general intangible” under the UCC which is not also a
“certificated security” (as defined in the UCC as in effect with New York).

8.12 Properties. All Real Property owned by Holdings or any of its Subsidiaries
as of the Initial Borrowing Date is set forth in Schedule IV. Each of Holdings
and each of its Subsidiaries has good and marketable title to all material
properties owned by it, and a valid leasehold interest in all property leased by
it, including (in each case) all property reflected in the most recent
historical balance sheets referred to in Section 8.05(a) (except (x) as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement and (y) to the
extent that the failure to hold such title or to have a valid leasehold
interest, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect), free and clear of all Liens, other
than Permitted Liens.

8.13 Capitalization. On the Initial Borrowing Date, all outstanding Equity
Interests of Holdings have been duly and validly issued, are fully paid and
non-assessable and are owned by Parent. All outstanding shares of capital stock
of Holdings have been duly and validly issued, are fully paid and non-assessable
and are owned by Parent. Holdings does not have outstanding any capital stock or
other securities convertible into or exchangeable for its capital stock or any
rights to subscribe for or to purchase, or any options for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock.

8.14 Subsidiaries. Holdings has no Subsidiaries other than (i) those
Subsidiaries listed on Schedule VI (which Schedule identifies (x) the direct
owner of each such Subsidiary on the Initial Borrowing Date and their percentage
ownership interest therein and (y) each Excluded Subsidiary as of the Initial
Borrowing Date) and (ii) new Subsidiaries created or acquired in compliance with
this Agreement.

8.15 Compliance with Statutes, etc. Each of Holdings and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-80-



--------------------------------------------------------------------------------

8.16 Investment Company Act. Neither Holdings nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

8.17 Environmental Matters. (a) Each of Holdings and each of its Subsidiaries is
in compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. There are no pending or, to the
knowledge of Holdings and the Borrower, threatened Environmental Claims against
Holdings or any of its Subsidiaries or any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries (including, to the knowledge of
Holdings and the Borrower, any such claim arising out of the ownership, lease or
operation by Holdings or any of its Subsidiaries of any Real Property formerly
owned, leased or operated by Holdings or any of its Subsidiaries but no longer
owned, leased or operated by Holdings or any of its Subsidiaries). There are no
facts, circumstances, conditions or occurrences with respect to the business or
operations of Holdings or any of its Subsidiaries, or any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries (including, to the
knowledge of Holdings and the Borrower, any Real Property formerly owned, leased
or operated by Holdings or any of its Subsidiaries but no longer owned, leased
or operated by Holdings or any of its Subsidiaries) or, to the knowledge of
Holdings and the Borrower, any property adjoining or adjacent to any such Real
Property that could be reasonably expected (i) to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries or
(ii) to cause any Real Property owned, leased or operated by Holdings or any of
its Subsidiaries to be subject to any restrictions on the ownership, lease,
occupancy or transferability of such Real Property by Holdings or any of its
Subsidiaries under any applicable Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries or, to the
knowledge of Holdings and the Borrower, any property adjoining or adjacent to
any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim
against Holdings or any of its Subsidiaries.

(c) Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

8.18 Labor Relations. Neither Holdings nor any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect. There is (i) no unfair
labor practice complaint pending against Holdings or any of its Subsidiaries or,
to the knowledge of Holdings and the Borrower, threatened against any of them,
before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against Holdings or any of its Subsidiaries or, to the knowledge of
Holdings and the Borrower, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against Holdings or any of its
Subsidiaries or, to the knowledge of Holdings and the Borrower, threatened
against Holdings or any of its Subsidiaries, (iii) no union representation
question exists with respect to the employees of Holdings or any of its
Subsidiaries, and (iv) no violation of the Fair Labor Standards Act or any other
applicable federal, state or foreign wage and hour laws, except (with respect to
any matter specified in clause (i), (ii), (iii) or (iv) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

 

-81-



--------------------------------------------------------------------------------

8.19 Intellectual Property, etc. Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
each of Holdings and each of its Subsidiaries owns or has the right to use all
the domestic and foreign patents, trademarks, domain names, service marks, trade
names, copyrights, inventions, trade secrets, proprietary information, know-how
and other intellectual property of any type, whether or not written (including,
but not limited to, rights in computer programs, databases and data collections)
and formulas, or has rights with respect to the foregoing (collectively
“Intellectual Property”) necessary for the present conduct of its business,
without any known conflict with the rights of others. The conduct of the
business of Holdings and its Subsidiaries does not infringe the intellectual
property rights of others, except for such infringements which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

8.20 Indebtedness. Schedule VII sets forth a true and complete list of all
Indebtedness of Holdings and its Subsidiaries as of the Initial Borrowing Date
(excluding the Obligations, the “Existing Indebtedness”) and which is to remain
outstanding after giving effect to the Transaction, in each case showing the
aggregate principal amount thereof and the name of the respective borrower and
any Credit Party or any of its Subsidiaries which directly or indirectly
guarantees such debt.

8.21 Insurance. Schedule VIII sets forth a true and complete listing of all
insurance maintained by Holdings and its Subsidiaries as of the Initial
Borrowing Date, with the amounts insured (and any deductibles) set forth
therein.

8.22 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule IX sets forth, as of the Initial
Borrowing Date, the legal name of each Credit Party, the type of organization of
each Credit Party, whether or not each Credit Party is a registered organization
(within the meaning of the New York UCC), the jurisdiction of organization of
each Credit Party, the location (within the meaning of the New York UCC) of each
Credit Party, and the organizational identification number (if any) of each of
Credit Party.

8.23 Anti-Terrorism Laws. (a) Neither Holdings nor any of its Subsidiaries is in
violation of any material legal requirement relating to any laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 (the “Executive
Order”) and the PATRIOT Act. Neither Holdings nor any of its Subsidiaries and,
to the knowledge of Holdings, no agent of Holdings or any of its Subsidiaries
acting on behalf of Holdings or any of its Subsidiaries, as the case may be, is
any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of the Executive Order;

(ii) a Person owned or controlled by, or acting on behalf of any Person that is
listed in the annex to, or is otherwise subject to the provisions of the
Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most correct list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

-82-



--------------------------------------------------------------------------------

(b) Neither Holdings nor any of its Subsidiaries and, to the knowledge of
Holdings and the Borrower, no agent of Holdings or any of its Subsidiaries
acting on behalf of Holdings or any of its Subsidiaries, as the case may be,
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 8.23(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order, or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.

SECTION 9. Affirmative Covenants. Each of Holdings and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated (or have been cash
collateralized or backstopped by another letter of credit, in either case on
terms and pursuant to arrangements reasonably satisfactory to the Administrative
Agent and the respective Issuing Lenders (which arrangements, in any event,
shall require such cash collateral or backstop letter of credit to be in a
stated amount equal to at least 103% of the aggregate Stated Amount of all
Letters of Credit outstanding at such time)) and the Loans, Notes and Unpaid
Drawings (in each case together with interest thereon), Fees and all other
Obligations (other than indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full:

9.01 Information Covenants. Holdings will furnish to the Administrative Agent
(for distribution to each Lender):

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Holdings
(commencing with its fiscal quarter ended on March 31, 2014), (i) the
consolidated balance sheet of Holdings and its Subsidiaries at the end of such
quarterly accounting period and the related consolidated statements of income
and retained earnings (or accumulated deficit, as the case may be) and statement
of cash flows for such quarterly accounting period and for the elapsed portion
of the fiscal year ended with the last day of such quarterly accounting period,
in each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year and comparable budgeted figures for
such quarterly accounting period as set forth in the respective budget delivered
pursuant to Section 9.01(d), all of which shall be certified by an Authorized
Financial Officer of Holdings that they fairly present in all material respects
in accordance with generally accepted accounting principles the financial
condition of Holdings and its Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period.

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings, (i) the consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings (or accumulated deficit, as the case
may be) and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing (which certification shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to scope of audit (other than with respect to, or resulting from,
the occurrence of an upcoming maturity date of any Loans)) and (ii) management’s
discussion and analysis of the important operational and financial developments
during such fiscal year.

 

-83-



--------------------------------------------------------------------------------

(c) Management Letters. Promptly after Holdings’ or any of its Subsidiaries’
receipt thereof, a copy of any “management letter” received from its certified
public accountants and management’s response thereto.

(d) Budgets. No later than 60 days following the first day of each fiscal year
of Holdings, a budget in form reasonably satisfactory to the Administrative
Agent (including budgeted statements of income, sources and uses of cash and
balance sheets for Holdings and its Subsidiaries on a consolidated basis) for
each of the twelve months of such fiscal year prepared in detail setting forth,
with appropriate discussion, the principal assumptions upon which such budget is
based.

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Financial Officer of Holdings in the form of Exhibit K, which
certificate shall (i) set forth in reasonable detail the calculations required
to establish the Total Leverage Ratio at the end of such fiscal quarter or year,
as the case may be, (ii) if delivered with the financial statements required by
Section 9.01(b), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Excess Cash Flow for the
respective Excess Cash Flow Payment Period as well as the Applicable Excess Cash
Flow Repayment Percentage and the amount of the respective payment required by
Section 5.02(e) for such Excess Cash Flow Payment Period and (iii) include a
certification on behalf of Holdings that (x) to such officer’s knowledge after
due inquiry, no Default or Event of Default has occurred and is continuing or,
if any Default or Event of Default has occurred and is continuing, specifying
the nature and extent thereof and (y) that there have been no changes to Annexes
B through G, inclusive, of the Security Agreement and Annexes A through F of the
Pledge Agreement, in each case since the Initial Borrowing Date or, if later,
since the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but only to the extent that such changes are required to
be reported to the Collateral Agent pursuant to the terms of such Security
Documents).

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly, and in
any event within three Business Days after any Responsible Officer of Holdings
or the Borrower obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation (including, without limitation, by the New York
Insurance Department) or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (y) with respect to
any Credit Document, or (iii) any other event, change or circumstance that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(g) Environmental Matters. Promptly after any Responsible Officer of Holdings or
the Borrower obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters, could
reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;

 

-84-



--------------------------------------------------------------------------------

(iii) any condition or occurrence on any Real Property owned, leased or operated
by Holdings or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by Holdings or any of its Subsidiaries
of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency, or the receipt by
Holdings or any of its Subsidiaries of any written notices from any government
or governmental agency under, or pursuant to, CERCLA which identify Holdings or
any of its Subsidiaries as potentially responsible parties for remediation costs
or which otherwise notify Holdings or any of its Subsidiaries of potential
liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto.

(h) PATRIOT Act. Promptly following the Administrative Agent’s or any Lender’s
reasonable request therefor, all documentation and other information that the
Administrative Agent or such Lender (through the Administrative Agent)
reasonably requests in order to comply with its ongoing obligations under the
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 9.01 (other than any required comparison to budget as provided in such
clause (a)) may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing to the Administrative Agent, within the time
periods otherwise required above in such clauses (a) and (b), Parent’s Form 10-Q
or 10-K, as applicable, filed with the Securities and Exchange Commission or any
successor thereto (the “SEC”) so long as such Forms include the information
required by such clauses (a) and (b); provided that, to the extent such
information relates to Parent, such information is accompanied by unaudited
consolidating information that explains in reasonable detail the differences
between the information relating to Parent, on the one hand, and the information
relating to Holdings and its Subsidiaries on a consolidated basis, on the other
hand.

9.02 Books, Records and Inspections. Holdings will, and will cause each of its
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in all material respects in conformity in all material
respects with (and to the extent required by) generally accepted accounting
principles and all applicable requirements of law shall be made in relation to
its business and activities. Holdings will, and will cause each of its
Subsidiaries to, permit, upon reasonable notice to Holdings, officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect, under guidance of officers of Holdings or such Subsidiary,
any of the properties of Holdings or such Subsidiary, and to examine the books
of account of Holdings or such Subsidiary and discuss the affairs, finances and
accounts of Holdings or such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent or the Required Lenders may reasonably request;
provided that only one such inspection may be conducted in any fiscal year of
Holdings unless an Event of Default is in existence.

 

-85-



--------------------------------------------------------------------------------

9.03 Maintenance of Property; Insurance. (a) Holdings will, and will cause each
of its Subsidiaries to, (i) keep, in all material respects, all material
property necessary to the business of Holdings and its Subsidiaries in good
working order and condition, ordinary wear and tear excepted, (ii) maintain with
financially sound and reputable third party insurance companies insurance
(except to the extent of any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as Holdings
and its Subsidiaries) on all such property and against all such risks as is
consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as Holdings
and its Subsidiaries, and (iii) furnish to the Administrative Agent, upon its
written request therefor, information as may be requested as to the insurance
carried. The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

(b) Holdings will, and will cause each of its Subsidiaries to, at all times keep
its property constituting Collateral insured in favor of the Collateral Agent as
loss payee and/or additional insured, as applicable, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by Holdings and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured, as applicable), (ii) shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof by the respective insurer to the Collateral Agent (unless
it is such insurer’s policy not to provide such a statement) and (iii) shall be
deposited with the Collateral Agent.

(c) If Holdings or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation), on or after the date that is 20 days after Holdings or the Borrower
has received written notice from the Administrative Agent of its intention to do
so, to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent for all reasonable costs and expenses of procuring such
insurance.

9.04 Existence; Franchises. Holdings will, and will cause each of its
Subsidiaries to, take or cause to be taken, (A) all actions necessary to
preserve and keep in full force and effect its existence and (B) all reasonable
actions necessary to maintain its material franchises, privileges, copyrights,
trademarks and patents; provided, however, that nothing in this Section 9.04
shall (i) prevent (x) sales of assets and other transactions by Holdings or any
of its Subsidiaries in accordance with the terms of this Agreement or (y) the
withdrawal by Holdings or any of its Subsidiaries of its qualification as a
foreign corporation, partnership or limited liability company, as the case may
be, in any jurisdiction if such withdrawal could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
(ii) require Holdings or any of its Subsidiaries to preserve or keep in full
force and effect any franchises, privileges, copyrights, trademarks or patents
if Holdings or such Subsidiary shall determine in its reasonable judgment that
the preservation or continued effectiveness thereof is no longer desirable in
the conduct of the business of Holdings or such Subsidiary and that the loss
thereof, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

9.05 Compliance with Statutes, etc. Holdings will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property, except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-86-



--------------------------------------------------------------------------------

9.06 Compliance with Environmental Laws. (a) Holdings will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by Holdings or any of its
Subsidiaries, except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance. Neither Holdings nor any of its Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by Holdings or
any of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of at any such Real
Properties in compliance in all material respects with all applicable
Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(g), (ii) at any time that Holdings
or any of its Subsidiaries are not in compliance with Section 9.06(a) or
(iii) in the event that the Administrative Agent or the Lenders have exercised
any of the remedies pursuant to the last paragraph of Section 11, Holdings and
the Borrower will (in each case) provide, at the sole expense of Holdings and
the Borrower and at the reasonable request of the Administrative Agent, an
environmental site assessment report concerning any Mortgaged Property, prepared
by an environmental consulting firm reasonably approved by the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Mortgaged Property. If Holdings or the Borrower
fails to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by
Holdings and the Borrower, and Holdings and the Borrower shall grant and hereby
grant to the Administrative Agent and the Lenders and their respective agents
access to such Mortgaged Property and specifically grant the Administrative
Agent and the Lenders an irrevocable non-exclusive license, subject to the
rights of tenants, to undertake such an assessment at any reasonable time upon
reasonable notice to Holdings or the Borrower, all at the sole expense of the
Borrower.

9.07 ERISA. As soon as possible and, in any event, within 15 Business Days after
Holdings, any Subsidiary of Holdings or any ERISA Affiliate knows of the
occurrence of any of the following, to the extent that same, either individually
or (to the extent such occurrence is ongoing and has not been satisfied) in the
aggregate, could reasonably be expected to have a Material Adverse Effect,
Holdings will deliver to each of the Lenders a certificate of an Authorized
Financial Officer of Holdings setting forth the full details as to such
occurrence and the action, if any, that Holdings, such Subsidiary or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given or filed by Holdings, such Subsidiary, the Plan
administrator or such ERISA Affiliate to or with the PBGC or any other
governmental agency and any notices received by Holdings, such Subsidiary or
such ERISA Affiliate from the PBGC or any other government agency with respect
thereto: (a) that a Reportable Event has occurred; that a contributing sponsor
(as defined in Section 4001(a)(13) of ERISA of a Pension Plan is subject to the
advance reporting requirement of PBGC Regulation Section 4043.61 (without regard
to subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Pension Plan within the following 30 days;
(b) that a Pension Plan has failed to satisfy the minimum funding standard,
within the meaning of Section 412 of the Code or Section 302 of ERISA; (c) that
a determination has been received that any Pension Plan is, or is expected to
be, considered an “at-risk” plan within the meaning of Section 430 of the Code
or Section 303 of ERISA; (d) that a Pension Plan has

 

-87-



--------------------------------------------------------------------------------

an Unfunded Current Liability; (e) that proceedings have been or are reasonably
expected to be instituted to terminate or appoint a trustee to administer a
Pension Plan; (f) that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a delinquent contribution to a Pension Plan; (g) that any
contribution required to be made with respect to a Pension Plan, a Multiemployer
Plan or a Foreign Pension Plan has not been timely made; (h) that notice has
been received that a Multiemployer Plan has been “terminated”, or is in
“reorganization” or “insolvent” (all within the meaning of Title IV of ERISA) or
is in “endangered” or “critical” status (within the meaning of Section 305 of
ERISA); or (i) that Holdings, any Subsidiary of Holdings or any ERISA Affiliate
will or is reasonably likely to incur (A) any liability with respect to a
Pension Plan under Sections 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of
ERISA or Sections 436(f), 4971, 4975 or 4980 of the Code; (B) any liability
under Sections 4201, 4204 or 4212 of ERISA with respect to a Multiemployer Plan;
(C) any liability with respect to a group health plan (as defined in
Section 4980B(g)(2) of the Code) under Section 4980B of the Code and/or the
Health Insurance Portability and Accountability Act of 1996; or (D) liability
for post-retirement health benefits under any welfare benefit plan (within the
meaning of Section 3(1) of ERISA). In addition, at the request of any Lender(s),
within 30 days following the later of the date of the request or the date of
filing or receipt (as applicable), Holdings will deliver to the Administrative
Agent for delivery to such Lenders (i) a complete copy of the most recent annual
report (on Internal Revenue Service Form 5500-series) of each Plan specified
(including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the Internal Revenue
Service and (ii) any material notices furnished or received by Holdings, any
Subsidiary of Holdings or any ERISA Affiliate to or from, as applicable, either
the plan administrator or an applicable governmental agency with respect to a
Pension Plan, Multiemployer Plan or Foreign Pension Plan.

9.08 End of Fiscal Years; Fiscal Quarters. Holdings will cause (i) each of its
fiscal years to end on December 31 of each year and (ii) each of its fiscal
quarters to end on March 31, June 30, September 30 and December 31, of each
fiscal year.

9.09 Contributions. Except in respect of any property distributed to Holdings by
the Borrower in accordance with Section 10.03, Holdings will contribute as a
common equity contribution to the capital of the Borrower upon Holdings’ receipt
thereof, any net cash proceeds received by Holdings from any asset sale, any
incurrence of Indebtedness, any Recovery Event, any issuance or sale of its
equity, any cash capital contributions or any tax refunds (other than any tax
refunds that are repaid to the Borrower pursuant to any tax sharing agreement
with Holdings).

9.10 Payment of Taxes. Holdings will pay and discharge, and will cause Parent
and each of Holdings’ Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, in each case on a
timely basis, and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of Holdings or any of its Subsidiaries not otherwise
permitted under Section 10.01(i); provided that neither Parent, Holdings nor any
of Holdings’ Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.

9.11 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12 Additional Security; Further Assurances; etc. (a) Holdings will, and will
cause each of the other Credit Parties to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests in such assets and
properties (leased or owned) of the Borrower and the other Credit

 

-88-



--------------------------------------------------------------------------------

Parties as are not covered by the original Security Documents and as may be
reasonably requested from time to time by the Administrative Agent but otherwise
subject to any limitations set forth in the Security Documents as to “excluded
assets” (collectively, the “Additional Security Documents”). All such security
interests shall be granted pursuant to documentation substantially consistent
with that entered into on the Initial Borrowing Date or otherwise reasonably
satisfactory in form and substance to the Administrative Agent and shall
constitute valid and enforceable perfected security interests (except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws effecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law) superior to and prior to
the rights of all third Persons and subject to no other Liens except for
Permitted Liens. The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Security Documents and all taxes, fees and other charges payable in connection
therewith shall be paid in full. Notwithstanding anything to the contrary herein
or in any other Credit Document, Holdings and its Subsidiaries (i) shall not be
required to grant a Mortgage in (x)(I) the 86th Street Property and (II) any
owned Real Property the fair market value of which (as determined in good faith
by the Borrower) is less than $5,000,000 or (y) any Leasehold, (ii) shall not be
required to take any action related to the perfection of any security interests
in motor vehicles, cash, deposit accounts and securities accounts (except to the
extent that such perfection can be accomplished by the filing of a UCC-1 (or
similar) financing statement or relates to a deposit account or securities
account required to be established by a Credit Party with the Collateral Agent
pursuant to the Security Agreement or the Pledge Agreement) and (iii) shall not
be required to enter into any foreign law pledges, mortgages or security
agreements.

(b) Subject to the last sentence of Section 9.12(a), Holdings and the Borrower
will, and the Borrower will cause each of the other Credit Parties to, at the
expense of Holdings and the Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such schedules,
financing statements, transfer endorsements, powers of attorney and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Collateral Agent may reasonably
require pursuant to this Section 9.12 to perfect (and maintain the perfection
and priority) of the security interests in the Collateral (but otherwise subject
to any limitations set forth in the Security Documents). Subject to the last
sentence of Section 9.12(a), with respect to any Mortgage, Holdings will cause
to be delivered to the Collateral Agent such opinions of counsel, title
insurance, surveys, and, if applicable, flood certifications as may be
reasonably requested by the Collateral Agent to assure itself that this
Section 9.12 has been complied with.

(c) Subject to the last sentence of Section 9.12(a), except as otherwise
provided in clause (d) of this Section 9.12, Holdings and the Borrower agree
that each action required above by this Section 9.12 shall be completed as soon
as reasonably practicable, but in no event later than 30 days after such action
is requested to be taken by the Administrative Agent (as such date may be
extended by the Administrative Agent in its sole discretion).

(d) Subject to the last sentence of Section 9.12(a), within 15 Business Days (as
such date may be extended by the Administrative Agent in its sole discretion)
(i) after the establishment, creation or acquisition of a Wholly-Owned Domestic
Subsidiary which is not an Excluded Subsidiary (or within 15 Business Days (as
such date may be extended by the Administrative Agent in its sole discretion)
after any Excluded Subsidiary ceases to constitute an Excluded Subsidiary
hereunder), Holdings and the Borrower will cause such Wholly-Owned Domestic
Subsidiary (x) to execute and deliver to the Administrative Agent a Joinder
Agreement and (y) to deliver to the Administrative Agent such other relevant
documentation of the type described in Section 6 as such Wholly-Owned Domestic
Subsidiary would have had to deliver on the Initial Borrowing Date if it were a
Credit Party on such date

 

-89-



--------------------------------------------------------------------------------

to the extent requested by the Administrative Agent and (ii) after any Credit
Party acquires any additional Equity Interests of any Subsidiary, such Equity
Interests shall be pledged and delivered pursuant to (and to the extent required
by) the Pledge Agreement.

9.13 Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 10.05 and the definition of “Permitted Acquisition”, Holdings will, and
will cause each of its Subsidiaries to, own 100% of the Equity Interests of each
of their Subsidiaries (other than, in the case of Foreign Subsidiaries,
directors’ qualifying shares and other nominal amounts held by local nationals,
in each case to the extent required by applicable law).

9.14 Maintenance of Ratings. The Borrower will use its commercially reasonable
efforts to maintain at all times (i) monitored public debt ratings (of any
level) from S&P and Moody’s in respect of each Tranche of Loans and (ii) a
monitored public corporate rating and a monitored public corporate family rating
(in each case, of any level) from S&P and Moody’s.

9.15 Permitted Acquisitions. Subject to the provisions of this Section 9.15 and
the requirements contained in the definition of Permitted Acquisition, the
Borrower and the Subsidiary Guarantors may from time to time effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition): (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) in the case of any Permitted
Acquisition or series of related Permitted Acquisitions in which the aggregate
consideration payable in connection therewith is $10,000,000 or more, the
Borrower shall have given to the Administrative Agent at least 10 Business Days’
(or such shorter period of time as may be reasonably acceptable to the
Administrative Agent) prior written notice of any Permitted Acquisition, which
notice shall describe in reasonable detail the principal terms and conditions of
such Permitted Acquisition; (iii) Holdings shall be in compliance with the
financial covenant contained in Section 10.07 (whether or not such covenant is
applicable at such time in accordance with its terms) for the respective
Calculation Period on a Pro Forma Basis as if the respective Permitted
Acquisition (as well as all other Permitted Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period; (iv) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of the respective Permitted
Acquisition (both before and after giving effect thereto) (it being understood
that any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be required to be true and correct in all
respects), unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or all respects, or as the case may be) as of such earlier date;
(v) to the extent that the Borrower is using the proceeds of Revolving Loans or
Swingline Loans to finance the proposed Permitted Acquisition, after giving
effect to such proposed Permitted Acquisition and the payment of all amounts
(including fees and expenses) owing in connection therewith, the sum of (I) the
Total Unutilized Revolving Loan Commitment plus (II) the aggregate amount of
Unrestricted cash and Cash Equivalents (including, for the avoidance of doubt,
cash and Cash Equivalents restricted in favor of the Administrative Agent or the
Collateral Agent) of Holdings and its Subsidiaries shall equal or exceed the sum
of (x) $15,000,000 plus (y) an amount equal to the aggregate amount reasonably
likely to be payable in respect of all post-closing purchase price adjustments
required or which will be required in connection with such Permitted Acquisition
(and all other Permitted Acquisitions for which such purchase price adjustments
may be required to be made) as determined by the Borrower in good faith; and
(vi) the Borrower shall have delivered to the Administrative Agent a certificate
executed by an Authorized Financial Officer thereof, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding clauses
(i) through (v), inclusive, and containing the calculations (in reasonable
detail) required by preceding clauses (iii) and (v).

 

-90-



--------------------------------------------------------------------------------

9.16 Cash on Hand at the Captive Insurance Company. If at any time the Captive
Insurance Company holds cash or Cash Equivalents in excess of $2,000,000 in the
aggregate for a period of more than five consecutive Business Days, the Borrower
will cause the Captive Insurance Company to immediately pay a cash Dividend up
to the Borrower in an amount equal to such excess.

SECTION 10. Negative Covenants. Each of Holdings and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated (or have been cash
collateralized or backstopped by another letter of credit, in either case on
terms and pursuant to arrangements reasonably satisfactory to the Administrative
Agent and the respective Issuing Lenders (which arrangements, in any event,
shall require such cash collateral or backstop letter of credit to be in a
stated amount equal to at least 103% of the aggregate Stated Amount of all
Letters of Credit outstanding at such time)) and the Loans, Notes and Unpaid
Drawings (in each case, together with interest thereon), Fees and all other
Obligations (other than any indemnities described in Section 13.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full:

10.01 Liens. Holdings will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon or with respect to any
property or assets (real or personal, tangible or intangible) of Holdings or any
of its Subsidiaries; provided that the provisions of this Section 10.01 shall
not prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(i) Liens for taxes, assessments or governmental charges or levies which are not
overdue for a period of more than 30 days or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
generally accepted accounting principles;

(ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Holdings’ or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of Holdings or such Subsidiary or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule X, but only to the respective
date, if any, set forth in such Schedule X for the removal, replacement and
termination of any such Liens, plus renewals, replacements and extensions of
such Liens to the extent set forth on such Schedule X; provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of Holdings or any of its
Subsidiaries (other than after-acquired property that is affixed or incorporated
into the property covered by such Lien);

(iv) Liens created pursuant to the Security Documents;

 

-91-



--------------------------------------------------------------------------------

(v) licenses (including of Intellectual Property), sublicenses (including of
Intellectual Property), leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Holdings and its
Subsidiaries taken as a whole;

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iii); provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any asset of Holdings or any other asset of
the Borrower or any Subsidiary of the Borrower (other than additions and
accessions to such initially encumbered assets and proceeds and products
thereof);

(vii) Liens placed upon equipment, machinery or fixed or capital assets acquired
by the Borrower or any of its Subsidiaries after the Initial Borrowing Date and
placed at the time of the acquisition thereof by the Borrower or such Subsidiary
or within 120 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such equipment, machinery,
fixed or capital assets or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided that (x) the Indebtedness
secured by such Liens is permitted by Section 10.04(iii) and (y) in all events,
the Lien encumbering the equipment, machinery or fixed or capital assets so
acquired does not encumber any asset of Holdings or any other asset of the
Borrower or any Subsidiary of the Borrower (other than additions and accessions
to such initially encumbered assets and proceeds and products thereof);

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness;

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(x) Liens arising out of the existence of any judgment or award not constituting
an Event of Default under Section 11.09;

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice (exclusive of appeal bonds and obligations in respect of the
payment for borrowed money);

(xiii) Liens on property or assets acquired pursuant to a Permitted Acquisition
or other Investment, or on property or assets of a Subsidiary of the Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition or other Investment; provided that (x) any Indebtedness that is
secured by such Liens is permitted to exist under Section 10.04(v), and (y) such
Liens are not incurred in connection with, or in contemplation or anticipation
of, such Permitted Acquisition or other Investment and do not attach to any
asset of Holdings or any other asset of the Borrower or any of its Subsidiaries
(other than additions and accessions to such initially encumbered assets and
proceeds and products thereof);

 

-92-



--------------------------------------------------------------------------------

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition
or an Investment (other than the Equity Interests of any Subsidiary of the
Borrower) securing any Seller Financing incurred by the Borrower or a Subsidiary
thereof to finance (in whole or in part) the respective Permitted Acquisition or
Investment; provided that (x) such Liens only serve to secure the Seller
Financing incurred as part of such Permitted Acquisition or Investment, (y) any
Seller Financing that is secured by such Liens is permitted to exist under
Section 10.04(iii), and (z) such Liens do not attach to any asset of Holdings or
any other asset of the Borrower or any of its Subsidiaries (other than additions
and accessions to such initially encumbered assets and proceeds and products
thereof);

(xv) to the extent constituting a Lien, sale-leaseback transactions consummated
pursuant to Section 10.02(iv); provided that (x) such Liens only serve to secure
the obligations in respect of such sale-leaseback transaction and (y) the Lien
encumbering such asset does not encumber any asset of Holdings or any other
asset of the Borrower or any Subsidiary of the Borrower (other than additions
and accessions to such initially encumbered assets and proceeds and products
thereof);

(xvi) Liens not otherwise permitted pursuant to this Section 10.01 which secure
obligations of the Borrower or any of its Subsidiaries permitted under this
Agreement not exceeding $20,000,000 in the aggregate at any time outstanding;

(xvii) in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 10.02, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof so long as such rights or restrictions only apply to the
Equity Interests or other assets that are the subject of such sale or transfer;
and

(xviii) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder.

In connection with the granting of Liens of the type described in clauses (vi),
(vii), (xiii) and (xiv) of this Section 10.01 by Holdings or any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the assets subject to such Liens).

10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. Holdings will not,
and will not permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or consummate any transaction of merger or consolidation, or convey,
sell, lease or otherwise dispose of all or any part of its property or assets,
or consummate any sale-leaseback transactions, or purchase or otherwise acquire
(in one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials, equipment
and Intellectual Property in the ordinary course of business) of any Person (or
agree to do any of the foregoing at any future time), except that:

(i) Capital Expenditures by the Borrower and its Subsidiaries shall be permitted
(other than Capital Expenditures to the extent constituting a Permitted
Acquisition unless otherwise permitted under Section 9.15);

 

-93-



--------------------------------------------------------------------------------

(ii) each of the Borrower and its Subsidiaries may make sales of inventory in
the ordinary course of business;

(iii) Investments may be made to the extent permitted by Section 10.05;

(iv) the Borrower and its Subsidiaries may sell assets (including Equity
Interests of any Subsidiary but otherwise subject to the proviso to this clause
(iv) in the case of a Subsidiary Guarantor), so long as (v) no Default or Event
of Default then exists or would result therefrom, (w) the Borrower or the
respective Subsidiary receives at least fair market value (as determined in good
faith by the Borrower or such Subsidiary, as the case may be), (x) the
consideration received by the Borrower or such Subsidiary consists of at least
75% cash or Cash Equivalents and is paid at the time of the closing of such
sale, (y) the Net Sale Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 5.02(d) and (z) such sale does not constitute
all or substantially all of the assets of Holdings and its Subsidiaries (taken
as a whole); provided that the sale of the Equity Interests of any Subsidiary
Guarantor shall not be permitted pursuant to this clause (iv) unless such sale
is for all of the outstanding Equity Interests of such Subsidiary Guarantor;

(v) each of the Borrower and its Subsidiaries may lease (as lessee) or license
(as licensee) real or personal property (so long as any such lease or license
does not create a Capitalized Lease Obligation except to the extent permitted by
Section 10.04);

(vi) each of the Borrower and its Subsidiaries may sell or discount, in each
case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

(vii) each of the Borrower and its Subsidiaries may grant licenses, sublicenses,
leases or subleases to other Persons not materially interfering with the conduct
of the business of the Borrower and its Subsidiaries taken as a whole, in each
case so long as no such grant otherwise prohibits the Collateral Agent’s
security interest in the asset or property subject thereto;

(viii) (A) any Subsidiary of the Borrower (other than the Captive Insurance
Company) may merge with and into, or be dissolved or liquidated into, the
Borrower or any Subsidiary Guarantor so long as (i) in the case of any such
merger, dissolution or liquidation involving the Borrower, the Borrower is the
surviving Person of any such merger, dissolution or liquidation, (ii) in all
other cases, a Subsidiary Guarantor is the surviving Person of any such merger,
dissolution or liquidation, and (iii) in all cases, the security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents in the assets of such Subsidiary shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation) and (B) any
Non-Guarantor Subsidiary (other than the Captive Insurance Company) may merge
with and into, or be dissolved or liquidated into, any other Non-Guarantor
Subsidiary;

(ix) Permitted Acquisitions may be made to the extent permitted by Section 9.15;

(x) the Borrower and its Subsidiaries may sell or exchange specific items of
equipment (including pursuant to trade up/trade in transactions), so long as the
purpose of each such sale or exchange is to acquire (and results within 120 days
of such sale or exchange in the acquisition of) replacement items of equipment;

 

-94-



--------------------------------------------------------------------------------

(xi) (A) the Borrower may transfer assets to any Subsidiary Guarantor and any
Subsidiary of the Borrower may transfer assets to the Borrower or to any
Subsidiary Guarantor and (B) any Non-Guarantor Subsidiary may transfer assets to
any other Non-Guarantor Subsidiary (other than to the Captive Insurance
Company);

(xii) the Captive Insurance Company and any Immaterial Subsidiary may be
dissolved or liquidated, if Holdings determines that it is in the best interests
of the Credit Parties to do so; and

(xiii) the Borrower and its Subsidiaries may sell, transfer or otherwise dispose
of Intellectual Property which, in the reasonable judgment of the Borrower or
such Subsidiary, are determined to be uneconomical, negligible or obsolete in
the conduct of its business.

To the extent the Required Lenders (or all of the Lenders, as the case may be)
waive the provisions of this Section 10.02 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 10.02 (other
than to Holdings or another Credit Party), such Collateral shall be sold free
and clear of the Liens created by the Security Documents, and the Administrative
Agent and the Collateral Agent shall be authorized to take any actions as the
Administrative Agent or the Collateral Agent may deem appropriate in order to
effect the foregoing.

10.03 Dividends. Holdings will not, and will not permit any of its Subsidiaries
to pay any Dividends with respect to Holdings or any of its Subsidiaries, except
that:

(i) any Subsidiary of the Borrower may pay cash Dividends to the Borrower or to
any Wholly-Owned Domestic Subsidiary of the Borrower and any Foreign Subsidiary
of the Borrower also may pay cash Dividends to any Wholly-Owned Foreign
Subsidiary of the Borrower;

(ii) any non-Wholly-Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders, partners or members generally so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary;

(iii) the Borrower may pay cash Dividends to Holdings, and Holdings may use the
proceeds thereof to pay cash Dividends to Parent (or any other Parent Entity) so
long as Parent (or such other Parent Entity) promptly uses such proceeds solely
to redeem or repurchase outstanding shares of Parent’s common stock (or options
to purchase such common stock) following the death, disability, retirement or
termination of employment of officers, directors or employees of Parent,
Holdings or any of Parent’s other Subsidiaries; provided that (x) the aggregate
amount of Dividends pursuant to this Section 10.03(iii) shall not exceed
(I) $1,000,000 in any fiscal year of Holdings plus (II) the aggregate amount of
cash proceeds received by Parent (and contributed to Holdings) after the Initial
Borrowing Date in connection with the issuance of Parent’s common stock (or
options to purchase such common stock) to officers, directors or employees of
Parent, Holdings or their respective Subsidiaries plus (III) any cash proceeds
received by Holdings (or Parent or any Parent Entity and contributed (through
Holdings) to the Borrower), the Borrower or any of its Subsidiaries from key man
life insurance policies obtained solely for the purpose of making such
redemptions or repurchases and (y) at the time of any Dividend (including any
such redemption or repurchase) permitted to be made pursuant to this
Section 10.03(iii), no Default or Event of Default shall then exist or result
therefrom;

 

-95-



--------------------------------------------------------------------------------

(iv) Holdings may pay regularly scheduled Dividends on its Qualified Preferred
Stock pursuant to the terms thereof solely through the issuance of additional
shares of such Qualified Preferred Stock rather than in cash;

(v) the Borrower may pay cash Dividends to Holdings (and Holdings may use the
proceeds thereof to pay cash Dividends to Parent (or any other Parent Entity))
so long as the proceeds thereof are promptly used by Holdings (or Parent or any
other Parent Entity), as applicable) solely to pay operating expenses incurred
in the ordinary course of business (including, without limitation, professional
fees and expenses) and other similar corporate overhead costs and expenses;
provided that the aggregate amount of all cash Dividends paid pursuant to this
clause (v) shall not exceed $3,500,000 in any fiscal year of Holdings;

(vi) the Borrower may pay cash Dividends to Holdings for the purpose of enabling
Holdings to (and Holdings may) pay cash Dividends to Parent (or any other Parent
Entity) in an aggregate amount not to exceed, when added to the aggregate amount
of cash payments made pursuant to Section 10.08(i)(y), $35,000,000, so long as
(i) no Default or Event of Default then exists or would result therefrom and
(ii) at the time that any such Dividend is paid or made (and immediately after
giving effect thereto), Holdings shall be in compliance, on a Pro Forma Basis,
with the financial covenant contained in Section 10.07 (whether or not such
covenant is applicable at such time in accordance with its terms) for the
Calculation Period most recently ended on or prior to the date of the respective
Dividend;

(vii) the Borrower may pay additional cash Dividends to Holdings for the purpose
of enabling Holdings to (and Holdings may) pay cash Dividends to Parent (or any
other Parent Entity) in an aggregate amount not to exceed the Available Amount
as in effect immediately before the respective Dividend, so long as (i) no
Default or Event of Default then exists or would result therefrom and (ii) at
the time that any such Dividend is paid or made (and immediately after giving
effect thereto), Holdings shall be in compliance, on a Pro Forma Basis, with a
Total Leverage Ratio of less than 4.00:1.00 for the Calculation Period most
recently ended on or prior to the date of the respective Dividend;

(viii) the Borrower may pay cash Dividends to Holdings (and Holdings may pay
cash Dividends to Parent (or any other Parent Entity)) (including through
payments under any tax sharing agreement with Holdings or Parent (or any other
Parent Entity)) in amounts required for such Person to pay, in each case without
duplication, (x) franchise taxes and other similar taxes required to maintain
such Person’s corporate existence, and (y) foreign, federal, state and/or local
income taxes, to the extent such income taxes are attributable to the income of
the Borrower and its Subsidiaries;

(ix) to the extent that any Dividend Bonus Payment may constitute a Dividend,
the Borrower and its Subsidiaries may pay Dividend Bonus Payments; and

(x) Holdings and the Borrower may pay the Initial Borrowing Distribution.

10.04 Indebtedness. Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

 

-96-



--------------------------------------------------------------------------------

(ii) Indebtedness of the Borrower under Interest Rate Protection Agreements
entered into with respect to other Indebtedness permitted under this
Section 10.04 so long as the entering into of such Interest Rate Protection
Agreements are bona fide hedging activities and are not for speculative
purposes;

(iii) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations, purchase money Indebtedness described in Section 10.01(vii)
and Seller Financing; provided that in no event shall the sum of the aggregate
principal amount of all Capitalized Lease Obligations, purchase money
Indebtedness and Seller Financing permitted by this clause (iii) exceed
$20,000,000 at any time outstanding;

(iv) Existing Indebtedness outstanding on the Initial Borrowing Date and listed
on Schedule VII (as reduced by any repayments thereof on or after the Initial
Borrowing Date), without giving effect to any subsequent extension, renewal or
refinancing thereof except to the extent set forth on Schedule VII; provided
that the aggregate principal amount of the Indebtedness to be extended, renewed
or refinanced does not increase from that amount outstanding at the time of any
such extension, renewal or refinancing;

(v) Indebtedness of a Subsidiary of the Borrower acquired pursuant to a
Permitted Acquisition or an Investment or Indebtedness of the Borrower or a
Subsidiary assumed at the time of a Permitted Acquisition or an Investment
involving the purchase of an asset or assets securing such Indebtedness) (such
Indebtedness, in either case, “Permitted Acquired Debt”); provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition or Investment and (y) the aggregate
principal amount of all Indebtedness permitted by this clause (v) shall not
exceed $15,000,000 at any one time outstanding;

(vi) intercompany Indebtedness among the Borrower and its Subsidiaries to the
extent permitted by Section 10.05;

(vii) Indebtedness consisting of guaranties by the Borrower of lease obligations
of Wholly-Owned Subsidiaries of the Borrower;

(viii) (A) Contingent Obligations of the Borrower or any Subsidiary Guarantor
with respect to Indebtedness and lease obligations of the Borrower or any
Subsidiary Guarantor otherwise permitted under this Agreement and (B) Contingent
Obligations of any Non-Guarantor Subsidiary with respect to Indebtedness and
lease obligations of any other Non-Guarantor Subsidiary;

(ix) Indebtedness of the Borrower or any of its Subsidiaries under any foreign
exchange contracts or currency swap agreements constituting Other Hedging
Agreements entered into in connection with the Borrower’s or any of its
Subsidiaries foreign operations so long as entering into of such Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

(x) so long as no Default or Event of Default then exists or would result
therefrom, additional unsecured Indebtedness incurred by the Borrower and its
Subsidiaries in an aggregate principal amount not to exceed $15,000,000 at any
one time outstanding; and

(xi) additional unsecured Indebtedness incurred by Holdings or the Borrower
constituting Permitted Unsecured Debt, and unsecured guaranties thereof by the
Borrower or the

 

-97-



--------------------------------------------------------------------------------

Subsidiary Guarantors, so long as (I) no Default or Event of Default exists at
the time of incurrence thereof or would result therefrom, (II) Holdings shall be
in compliance, on a Pro Forma Basis, with a Total Leverage Ratio of less than
4.50:1.00 for the Calculation Period most recently ended on or prior to the date
of the respective incurrence of such Permitted Unsecured Debt (determined after
giving effect to the incurrence of such Permitted Unsecured Debt), (III) such
Indebtedness is not subject to any scheduled amortization, mandatory redemption,
mandatory repayment or mandatory prepayment, sinking fund or similar payment
(other than, in each case, offers to repurchase upon a change of control, asset
sale or event of loss and acceleration rights after an event of default) or have
a final maturity date, in either case prior to the date occurring 91 days
following the latest Maturity Date then in effect, (IV) the indenture or other
applicable agreement governing such Indebtedness (including any related
guaranties and collateral) shall not include any financial performance
“maintenance” covenants (whether stated as a covenant, default or otherwise,
although “incurrence-based” financial tests may be included), and (V) Holdings
or the Borrower shall have furnished to the Administrative Agent a certificate
from an Authorized Officer of the Borrower certifying as to compliance with the
requirements of preceding clauses (I) through (IV) and containing the
calculations (in reasonable detail) required by preceding clause (II).

10.05 Advances, Investments and Loans. Holdings will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or make any capital contribution to, any other Person, or
purchase or own a futures contract or otherwise become liable for the purchase
or sale of currency or other commodities at a future date in the nature of a
futures contract, or hold any cash or Cash Equivalents (each of the foregoing an
“Investment” and, collectively, “Investments”), except that the following shall
be permitted:

(i) the Borrower and its Subsidiaries may acquire and hold accounts receivables
owing to any of them, if created or acquired in the ordinary course of business;

(ii) Holdings and its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii) Holdings and its Subsidiaries may hold the Investments held by them on the
Initial Borrowing Date and described on Schedule XI; provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;

(iv) Holdings and its Subsidiaries may acquire and own investments (including
debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in good faith settlement of delinquent
obligations of, and other disputes with, customers and suppliers;

(v) the Borrower and its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $500,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);

(vi) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 10.04(ii);

(vii) (A) the Borrower and the Subsidiary Guarantors may make intercompany loans
and advances (I) between and among one another and (II) to Non-Guarantor
Subsidiaries in an

 

-98-



--------------------------------------------------------------------------------

aggregate amount not to exceed, when added to the aggregate amount of all
capital contributions made to Non-Guarantor Subsidiaries pursuant to
clause (viii)(II), $10,000,000 at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) and
(B) Non-Guarantor Subsidiaries may make intercompany loans and advances
(I) between and among one another and (II) to the Borrower or a Subsidiary
Guarantor (all such intercompany loans and advances referred to in preceding
clauses (A) and (B), collectively, the “Intercompany Loans”), so long as (x) any
note held by a Credit Party and evidencing any such Intercompany Loan is pledged
to the Collateral Agent pursuant to, and to the extent required by, the Pledge
Agreement, (y) the aggregate outstanding principal amount of all Intercompany
Loans made pursuant to this clause (vii) to the Captive Insurance Company, when
added to the aggregate amount of all capital contributions made to the Captive
Insurance Company pursuant to clause (viii) of this Section 10.05, shall not
exceed $2,500,000 at any time outstanding (determined without regard to any
write-downs or write-offs of any such Investments), and (z) any Intercompany
Loans made by a Non-Guarantor Subsidiary to any Credit Party shall be subject to
the subordination provisions set forth in Exhibit N;

(viii) (I) the Borrower and the Subsidiary Guarantors may make capital
contributions to their respective Subsidiaries that are also Subsidiary
Guarantors, (II) the Borrower and the Subsidiary Guarantors may make capital
contributions to Non-Guarantor Subsidiaries in an aggregate amount not to
exceed, when added to the aggregate outstanding principal amount of all
Intercompany Loans made to Non-Guarantor Subsidiaries pursuant to clause
(vii)(II) of Section 10.05, shall not exceed $10,000,000 at any time outstanding
(determined without regard to any write-downs or write-offs of any such
Investments), and (III) Non-Guarantor Subsidiaries of the Borrower may make
capital contributions to or other Investments in other Non-Guarantor
Subsidiaries; provided that the aggregate amount of all capital contributions
made to the Captive Insurance Company pursuant to this clause (viii), when added
to the aggregate outstanding principal amount of all Intercompany Loans made to
the Captive Insurance Company pursuant to clause (vii) of this Section 10.05,
shall not exceed $2,500,000 at any time outstanding (determined without regard
to any write-downs or write-offs of any such Investments);

(ix) Permitted Acquisitions shall be permitted in accordance with Section 9.15;

(x) the Borrower and its Subsidiaries may acquire and hold non-cash
consideration received from Asset Sales to the extent permitted pursuant to
Section 10.02(iv);

(xi) Holdings may make Investments in the Borrower;

(xii) the Borrower and its Subsidiaries may enter into Other Hedging Agreements
to the extent permitted by Section 10.04(ix);

(xiii) the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 10.05 (other than Investments in or to Holdings) in an
aggregate amount not to exceed $15,000,000 (determined without regard to any
write-downs or write-offs thereof), net of cash payments of principal in the
case of loans and cash equity returns (whether as a dividend or redemption) in
the case of equity investments or capital contributions;

(xiv) the Borrower and its Subsidiaries may make additional Investments not
otherwise permitted by this Section 10.05 in an aggregate amount not to exceed
the Available Amount as in effect immediately before the respective Investment,
so long as no Default or Event of Default then exists or would result therefrom;

 

-99-



--------------------------------------------------------------------------------

(xv) Contingent Obligations of Holdings and its Subsidiaries permitted by
Section 10.04, to the extent constituting an Investment, shall be permitted; and

(xvi) Investments by the Borrower and its Subsidiaries to the extent acquired
with Parent Capital Stock shall be permitted.

10.06 Transactions with Affiliates. Holdings will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of Holdings or any of its Subsidiaries, other
than on terms and conditions substantially as favorable to Holdings or such
Subsidiary as would reasonably be obtained by Holdings or such Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except that the following in any event shall be permitted:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans may be made and repaid and other transactions may be entered into by
Holdings and its Subsidiaries to the extent permitted by Sections 10.02, 10.04
and 10.05;

(iii) customary fees may be paid to non-officer directors of Holdings and its
Subsidiaries;

(iv) Holdings and its Subsidiaries may enter into, and may make payments under,
employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of Holdings and its Subsidiaries in the ordinary course of
business and the Borrower and its Subsidiaries may pay the Dividend Bonus
Payment;

(v) (A) the Borrower and its Subsidiaries may make payments to (x) the Captive
Insurance Company for the sole purpose of paying insurance premiums owed to the
Captive Insurance Company and (y) the License Subsidiary for the sole purpose of
paying any license fees owed to the License Subsidiary on a basis consistent
with past practices and (B) the Captive Insurance Company may pay out claims to
(or on behalf of) Holdings and its Subsidiaries in respect of the Designated
Insured Risks and (y) the License Subsidiary may pay intellectual property
maintenance fees to the Borrower and its other Subsidiaries on a basis
consistent with past practices;

(vi) subject to the limitations set forth in Section 10.03(viii), Holdings and
its Subsidiaries may enter into, and may make payments under, any tax sharing
agreement with Parent, any other Parent Entity or Holdings;

(vii) Holdings may issue shares of its Equity Interests otherwise permitted to
be issued by it under this Agreement;

(viii) transactions between or among Holdings and any one or more of its
Wholly-Owned Subsidiaries (other than the Captive Insurance Company) to the
extent that such transactions are not otherwise prohibited under this Agreement;
and

(ix) Subsidiaries of the Borrower may pay fees to the Borrower or any Subsidiary
Guarantor in exchange for management or other services provided to such
Subsidiaries.

 

-100-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this Section 10.06,
neither the Borrower nor any Subsidiary of the Borrower shall make any payments
to the Captive Insurance Company except as specifically provided in clause
(v) of this Section 10.06 and as otherwise permitted by Section 10.05.

10.07 Total Leverage Ratio. Holdings will not permit the Total Leverage Ratio as
of the last day of any Test Period to be greater than 4.50:1.00. Notwithstanding
the foregoing, this Section 10.07 shall only be in effect (x) when the aggregate
outstanding principal amount or face amount (as the case may be) of Swingline
Loans, Letters of Credit (other than Letters of Credit in an aggregate face
amount not to exceed $5,500,000 at any time outstanding issued in the ordinary
course of business and on a basis consistent with the past practices of the
Borrower) and/or Revolving Loans exceeds 25% of the aggregate amount of the
Total Revolving Loan Commitment then in effect and (y) when determining whether
a Default or an Event of Default exists for purposes of Section 7.01 if the
aggregate outstanding principal amount or face amount (as the case may be) of
Swingline Loans, Letters of Credit (other than Letters of Credit in an aggregate
face amount not to exceed $5,500,000 at any time outstanding issued in the
ordinary course of business and on a basis consistent with past practices of the
Borrower) and/or Revolving Loans exceeds (or will exceed after giving effect to
the proposed Credit Event) 25% of the aggregate amount of the Total Revolving
Loan Commitment then in effect (it being understood that, for the purposes of
this clause (y), calculation of compliance with this Section 10.07 shall be
determined as of the last day of the Test Period most recently ended prior to
the date of the applicable Credit Event but determined on a pro forma basis to
give effect to such Credit Event).

10.08 Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. Holdings will not, and will not permit any of its
Subsidiaries to:

(i) on and after the execution and delivery of any Permitted Unsecured Debt
Document, make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any prepayment or redemption as a result of any asset sale, change of control
or similar event of (including, in each case without limitation, by way of
depositing with the trustee with respect thereto or any other Person money or
securities before due for the purpose of paying when due), any Permitted
Unsecured Debt; provided that:

(x) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may prepay, redeem, repurchase or acquire any then
outstanding Permitted Unsecured Debt with the Net Debt Proceeds received by
Holdings or the Borrower from a new issuance of Permitted Unsecured Debt after
the Initial Borrowing Date to the extent issued in accordance with the terms of
this Agreement;

(y) the Borrower may prepay any then outstanding Permitted Unsecured Debt in an
aggregate amount not to exceed, when added to the aggregate amount of cash
Dividends paid or made pursuant to Section 10.03(vi), $35,000,000, so long as
(i) no Default or Event of Default then exists or would result therefrom and
(ii) at the time that any such prepayment is paid or made (and immediately after
giving effect thereto), Holdings shall be in compliance, on a Pro Forma Basis,
with the financial covenant contained in Section 10.07 (whether or not such
covenant is applicable at such time in accordance with its terms) for the
Calculation Period most recently ended on or prior to the date of the respective
prepayment; and

 

-101-



--------------------------------------------------------------------------------

(z) the Borrower may prepay, redeem, repurchase or acquire any then outstanding
Permitted Unsecured Debt in an aggregate amount not to exceed the Available
Amount as in effect immediately before the respective prepayment, redemption,
repurchase and acquisition, so long as (i) no Default or Event of Default then
exists or would result therefrom and (ii) at the time that any such prepayment,
redemption, repurchase or acquisition is paid or made (and immediately after
giving effect thereto), Holdings shall be in compliance, on a Pro Forma Basis,
with a Total Leverage Ratio of less than 4.00:1.00 for the Calculation Period
most recently ended on or prior to the date of the respective prepayment,
redemption, repurchase or acquisition;

(ii) on and after the execution and delivery of any Permitted Unsecured Debt
Document, amend, modify or change, or permit the amendment, modification or
change of, any provision of any Permitted Unsecured Debt Document to the extent
that the Permitted Unsecured Debt Document in the amended, modified or changed
form would not be able to be incurred at such in accordance with the terms of
Section 10.04(xi);

(iii) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, in any manner that could reasonably be expected to be materially
adverse to the interests of the Lenders;

(iv) (x) repay any Intercompany Loan owed to the Captive Insurance Company at
any time that a Default or an Event of Default exists or would result therefrom
and (y) in the case of any Credit Party, repay any Intercompany Loan owed to a
Non-Guarantor Subsidiary at any time that a Default or an Event of Default
exists or would result therefrom; or

(v) increase in any material respect the basis on which the insurance premiums
paid to the Captive Insurance Company are calculated.

To the extent that any Permitted Unsecured Debt is prepaid, redeemed,
repurchased, or acquired as otherwise permitted by clause (i) of this
Section 10.08, such Permitted Unsecured Debt shall be immediately cancelled by
the Borrower and shall no longer be outstanding.

10.09 Limitation on Certain Restrictions on Subsidiaries. Holdings will not, and
will not permit any of its Subsidiaries to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any of its Subsidiaries, or
pay any Indebtedness owed to Holdings or any of its Subsidiaries, (b) make loans
or advances to Holdings or any of its Subsidiaries or (c) transfer any of its
properties or assets to Holdings or any of its Subsidiaries, except for such
encumbrances or restrictions existing under or by reason of (i) applicable law
(including, in the case of the Captive Insurance Company, the New York Insurance
Law and the regulations promulgated thereunder), (ii) this Agreement and the
other Credit Documents, (iii) on and after the execution and delivery thereof,
the Permitted Unsecured Debt Documents, (iv) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of
Holdings or any of its Subsidiaries, (v) customary provisions restricting
assignment of any licensing agreement (in which Holdings or any of its
Subsidiaries is the licensee) or other contract entered into by Holdings or any
of its Subsidiaries in the ordinary course of business, (vi) restrictions on the
transfer of any asset pending the close of the sale of such asset,
(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii), (v), (vi), (vii), (ix), (xii), (xiii), (xiv), (xv), (xvi),
(xvii) or (xviii) and (viii) restrictions or encumbrances with

 

-102-



--------------------------------------------------------------------------------

respect to a Subsidiary of the Borrower imposed pursuant to an agreement that
has been entered into for the sale or disposition of all or substantially all of
the Equity Interests or all or substantially all of the assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement and the other Credit Documents.

10.10 Limitation on Issuance of Capital Stock. (a) Holdings will not, and will
not permit any of its Subsidiaries to, issue (i) any preferred stock or other
preferred Equity Interests other than (x) Qualified Preferred Stock of Holdings
issued to Parent, (y) preferred Equity Interests issued by a Subsidiary of the
Borrower to the Borrower or a Subsidiary Guarantor and (z) preferred Equity
Interests issued by a Non-Guarantor Subsidiary to another Non-Guarantor
Subsidiary, or (ii) any redeemable common stock or other redeemable common
Equity Interests other than common stock or other common Equity Interests that
are redeemable at the sole option of Holdings or such Subsidiary, as the case
may be.

(b) Holdings will not permit the Borrower or any Subsidiary Guarantor to issue
any capital stock or other Equity Interests (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, capital stock or other Equity Interests other than (x) in the
case of the Borrower, to Holdings, and (y) in the case of a Subsidiary
Guarantor, to the Borrower or to another Subsidiary Guarantor.

10.11 Business, etc. (a) Holdings will not, and will not permit any of its
Subsidiaries to, engage in any business other than the businesses engaged in by
Holdings and its Subsidiaries as of the Initial Borrowing Date and other
businesses reasonably related thereto or reasonable extensions thereof.

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, (i) Holdings will not engage in any business or own any significant
assets or have any material liabilities other than (w) the payment of Dividends
and other payments under Sections 10.03 and 10.08, (x) its ownership of the
Equity Interests of the Borrower, (y) its ownership of those Investments
permitted to be held by it under Section 10.05 and (z) those liabilities which
it is responsible for under this Agreement, the other Credit Documents and
Permitted Unsecured Debt Documents to which it is a party; provided that
Holdings may engage in those activities that are incidental to the maintenance
of its existence in compliance with applicable law and legal, tax and accounting
matters in connection with any of the foregoing activities, and (ii) Holdings
will not permit the Captive Insurance Company to engage in any business or own
any significant assets or have any material liabilities other than (x) its
ownership of the Equity Interests of the License Subsidiary and its holding of
any Intercompany Loans owed to it as permitted by this Agreement, (y) having
those liabilities which it is responsible for in respect of any Intercompany
Loans owed by it as permitted by this Agreement and (z) providing insurance only
to, and collecting related premiums only from, the Borrower and its Subsidiaries
with respect to the Designated Insured Risks (it being understood that in no
event shall Holdings permit the Captive Insurance Company to assume any
reinsurance from any other insurance company, including any reinsurance of the
Borrower’s and its Subsidiaries’ risks that are directly insured by any other
insurance company); provided that, in addition to the foregoing, the Captive
Insurance Company may engage in those activities that are incidental to the
maintenance of its existence in compliance with applicable law and legal, tax
and accounting matters in connection with any of the foregoing activities.

10.12 Change of Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization etc. Holdings will not, and will not
permit the Borrower or any Subsidiary Guarantor to, change its legal name, its
type of organization, its status as a registered organization (in the case of a
registered organization), its jurisdiction of organization, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Security Documents and so long as same do not involve (x) a registered
organization ceasing to constitute the same or (y) a Credit Party changing its
jurisdiction of

 

-103-



--------------------------------------------------------------------------------

organization from the United States or a State thereof to a jurisdiction of
organization outside the United States or a State thereof) if (i) it shall have
given to the Collateral Agent not more than 5 Business Days’ written notice (or
such later notice as is acceptable to the Collateral Agent) after each change to
the information listed on Schedule IX (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Schedule IX which shall correct all information contained therein
for the respective Credit Party, and (ii) in connection with the respective such
change or changes, it shall have taken all action reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or any Unpaid Drawing or (ii) default, and
such default shall continue unremedied for three or more Business Days, in the
payment when due of any interest on any Loan, Note or Unpaid Drawing or any Fees
or any other amounts owing hereunder or under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect (or in any respect
to the extent qualified by materiality or Material Adverse Effect) on the date
as of which made or deemed made; or

11.03 Covenants. Holdings or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.01(f)(i), 9.08, 9.09, 9.11, 9.12(d), 9.15 or Section 10 (other than
those set forth in Section 10.07), (ii) default in the due performance or
observance by it of any other term, covenant or agreement contained in this
Agreement or in any other Credit Document (other than those set forth in
Sections 10.07, 11.01 and 11.02) and such default shall continue unremedied for
a period of 30 days after written notice thereof to Holdings or the Borrower by
the Administrative Agent or the Required Lenders or (iii) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 10.07; provided that an Event of Default under this clause (iii) shall
not constitute an Event of Default for purposes of any Term Loan unless and
until the Majority Lenders with Revolving Loans and/or Revolving Loan
Commitments have actually declared all outstanding Obligations under the
Revolving Credit Facility to be immediately due and payable as a result of the
Borrower’s failure to perform or observe any term, covenant or agreement
contained in Section 10.07 in accordance with this Agreement and such
declaration has not been rescinded on or before such date; or

11.04 Default Under Other Agreements. (i) Holdings or any of its Subsidiaries
shall (x) default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in an instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings or any of its Subsidiaries shall be declared to be
(or shall become) due and payable prior to the stated maturity thereof (other
than, in the case of this clause (ii), any secured

 

-104-



--------------------------------------------------------------------------------

Indebtedness that is required to be prepaid as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness); provided that it
shall not be a Default or an Event of Default under this Section 11.04 unless
the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $15,000,000; or

11.05 Bankruptcy, etc. Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary) shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
Holdings or any of its Subsidiaries (other than an Immaterial Subsidiary), or
Holdings or any of its Subsidiaries (other than an Immaterial Subsidiary)
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to Holdings
or any of its Subsidiaries (other than an Immaterial Subsidiary) (including, but
not limited to, in the case of the Captive Insurance Company, Article 74 of the
New York Insurance Law), or there is commenced against Holdings or any of its
Subsidiaries (other than an Immaterial Subsidiary) any such proceeding which
remains undismissed for a period of 60 days, or Holdings or any of its
Subsidiaries (other than an Immaterial Subsidiary) is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary) suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or Holdings or any of its Subsidiaries (other than an
Immaterial Subsidiary) makes a general assignment for the benefit of creditors;
or any corporate, limited liability company or similar action is taken by
Holdings or any of its Subsidiaries (other than an Immaterial Subsidiary) for
the purpose of effecting any of the foregoing; or

11.06 ERISA. (a) (i) Any Pension Plan shall have failed to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code or
Section 302 or 304 of ERISA, (ii) a determination shall have been made that any
Pension Plan is, or is expected to be, considered an “at-risk” plan within the
meaning of Section 430 of the Code or Section 303 of ERISA, (iii) a Reportable
Event shall have occurred, (iv) a contributing sponsor (as defined in
Section 4001(a)(13) of ERISA) of a Pension Plan shall be subject to the advance
reporting requirement of PBGB Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof) and an event described in subsection .62, .63, .64,
.65, .66, .67 or .68 of PBGC Regulation Section 4043 shall be reasonably
expected to occur with respect to such Pension Plan within the following 30
days,(v)any Pension Plan shall have had or is likely to have a trustee appointed
to administer such Pension Plan, (vi) any Pension Plan is, shall have been or is
likely to be terminated or to be the subject of termination proceedings under
ERISA, (vii) any Pension Plan shall have an Unfunded Current Liability, (viii) a
contribution required to be made with respect to a Pension Plan, a Multiemployer
Plan or a Foreign Pension Plan shall not have been timely made, (ix) Holdings,
any Subsidiary of Holdings or any ERISA Affiliate shall have received a notice
that a Multiemployer Plan has been terminated (within the meaning of Title IV of
ERISA) or is in “endangered” or “critical” status (under Section 305 of ERISA),
(x) Holdings or any Subsidiary of Holdings or any ERISA Affiliate shall have
incurred or shall be reasonably likely to incur (A) liability to or on account
of a Pension Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, or
4069 of ERISA or Section 436(f), 4971 or 4975 of the Code, (B) liability under
Sections 4201, 4204 or 4212 of ERISA with respect to a Multiemployer Plan,
(C) liability under Section 4980B of the Code on account of a group health plan
(as defined in Section 4980B(g)(2) of the Code), or (D) liability for
post-retirement health benefits under a welfare benefit plan (within the meaning
of Section 3(1) of ERISA), or (xi) a “default” within the meaning of
Section 4219(c)(5) of

 

-105-



--------------------------------------------------------------------------------

ERISA shall have occurred with respect to any Multiemployer Plan; (b) there
shall result from any such event or events the imposition of a lien, the
granting of a security interest, or a liability or a material risk of incurring
a liability; and (c) such lien, security interest or liability individually has
had, or could reasonably be expected to have, a Material Adverse Effect, or to
the extent any such lien, security interest or liability has not been satisfied
and remains outstanding, when aggregated with all such other liens, security
interests or liabilities that have not been satisfied and remain outstanding,
could reasonably be expected to have a Material Adverse Effect; or

11.07 Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral (other than
(x) immaterial portions of the Collateral or (y) as otherwise may be permitted
hereunder in accordance with the terms hereof), in favor of the Collateral
Agent, superior to and prior to the rights of all third Persons (except as
permitted by Section 10.01), and subject to no other Liens (except as permitted
by Section 10.01)), or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document or, if no such period of grace is provided
in such Security Document, such default shall continue unremedied for a period
of 30 days after written notice to the Borrower by the Administrative Agent or
the Required Lenders; or

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor, or any Guarantor or any Person acting
for or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under its Guaranty or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guaranty; or

11.09 Judgments. One or more judgments or decrees shall be entered against
Holdings or any Subsidiary (other than an Immaterial Subsidiary) of Holdings
involving in the aggregate for Holdings and its Subsidiaries (other than an
Immaterial Subsidiary) a liability (to the extent not paid or fully covered by a
reputable and solvent third party insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 60 consecutive
days, and the aggregate amount of all such judgments or decrees equals or
exceeds $15,000,000; or

11.10 Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders (or, if an Event of Default occurs and is continuing as a
result of the Borrower’s failure to perform or observe any term, covenant or
agreement contained in Section 10.07, at the written request of, or with the
consent of, the Majority Lenders with Revolving Loans and/or Revolving Loan
Commitments only, and in such case, without limiting Section 11.03(iii), only
with respect to the Revolving Credit Facility), shall by written notice to the
Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against any Credit Party (provided that, if an Event of
Default specified in Section 11.05 shall occur with respect to the Borrower, the
result which would occur upon the giving of written notice by the Administrative
Agent as specified in clauses (i) and (ii) below shall occur automatically
without the giving of any such notice): (i) declare the Total Commitment
terminated, whereupon the Commitments of each Lender shall forthwith terminate
immediately and any Commitment Commission shall forthwith become due and payable
without any

 

-106-



--------------------------------------------------------------------------------

other notice of any kind; (ii) declare the principal of and any accrued interest
in respect of all Loans and the Notes and all Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Credit Party; (iii) terminate any Letter of Credit
which may be terminated in accordance with its terms; (iv) direct the Borrower
to pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; (vi) apply any cash collateral held by the
Administrative Agent pursuant to Sections 2.18 and/or 5.02 to the repayment of
the Obligations; and (vii) exercise, as Administrative Agent or Collateral
Agent, any and all of its other rights and remedies under applicable law,
hereunder and under the other Credit Documents.

SECTION 12. The Administrative Agent.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint DBNY as
Administrative Agent (for purposes of this Section 12 and Section 13.01, the
term “Administrative Agent” also shall include DBNY in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Administrative Agent to take such action on its
behalf under the provisions of this Agreement, the other Credit Documents and
any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its respective duties hereunder by
or through its officers, directors, agents, employees or affiliates.

12.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Syndication Agent and each Lead Arranger
is named as such for recognition purposes only, and in its capacity as such
shall have no powers, duties, responsibilities or liabilities with respect to
this Agreement or the other Credit Documents or the transactions contemplated
hereby and thereby; it being understood and agreed that each of the Syndication
Agent and each Lead Arranger shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent as, and to the extent,
provided for under Sections 12.06 and 13.01. Without limitation of the
foregoing, neither the Syndication Agent nor any Lead Arranger shall, solely by
reason of this Agreement or any other Credit Documents, have any fiduciary
relationship in respect of any Lender or any other Person.

 

-107-



--------------------------------------------------------------------------------

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of Holdings
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of Holdings and its Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter. The Administrative Agent
shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectibility, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of Holdings or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Holdings
or any of its Subsidiaries or the existence or possible existence of any Default
or Event of Default.

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document (including with respect to any agreements or other instruments
referred to herein or therein) or in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s (or such affiliate’s) gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the

 

-108-



--------------------------------------------------------------------------------

Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “Majority Lenders” “holders of Notes” or any similar terms shall,
unless the context clearly indicates otherwise, include the Administrative Agent
in its respective individual capacities. The Administrative Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 with respect to the Borrower then exists, the Borrower. Any
such resignation by an Administrative Agent hereunder shall also constitute its
resignation as an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall not be required to issue any further
Letters of Credit or make any additional Swingline Loans hereunder and (y) shall
maintain all of its rights as Issuing Lender or Swingline Lender, as the case
may be, with respect to any Letters of Credit issued by it, or Swingline Loans
made by it, in either case, prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed; provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

-109-



--------------------------------------------------------------------------------

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

12.10 Collateral Matters. (a) Each Lender authorizes and directs the Collateral
Agent to enter into the Security Documents (including any subordination
agreement) for the benefit of the Lenders and the other Secured Creditors. Each
Lender hereby agrees, and each holder of any Note by the acceptance thereof will
be deemed to agree, that, except as otherwise set forth herein, any action taken
by the Required Lenders (or the Majority Lenders with Revolving Loans and/or
Revolving Loan Commitments) or the Collateral Agent (at the direction of the
Required Lenders (or such Majority Lenders)) in accordance with the provisions
of this Agreement or the Security Documents, and the exercise by the Required
Lenders (or such Majority Lenders) or the Collateral Agent (at the direction of
the Required Lenders (or such Majority Lenders)) of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders. The Collateral
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to an Event of Default, to create, take any action with respect to any
Collateral or Security Documents which may be necessary to create, perfect (if
and to the extent perfection is required by the Security Documents) and maintain
perfected (if and to the extent perfection is required by the Security
Documents) the security interest in and Liens upon the Collateral granted
pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and all Letters of Credit
and payment and satisfaction of all of the Obligations (other than contingent
indemnification obligations not then due and payable) at any time arising under
or in respect of this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than the Borrower and its
Subsidiaries) upon the sale or other disposition thereof in compliance with
Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents or the last sentence of each of Sections 10.01 and 10.02.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release particular types or items
of Collateral pursuant to this Section 12.10.

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence,
willful misconduct or material breach (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

-110-



--------------------------------------------------------------------------------

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. (a) The Borrower hereby agrees to: (i) pay all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent (including, without limitation, the reasonable fees and disbursements of
White & Case LLP and one local counsel to the Administrative Agent in each
relevant jurisdiction) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto, of the Administrative Agent in connection with its
syndication efforts and administration functions with respect to this Agreement
and of the Administrative Agent and, after the occurrence of an Event of
Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, one
additional firm of counsel for the Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors (collectively, as to the
Administrative Agent, such Issuing Lender or such Lender, its “Related Parties”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements (limited, in the
case of any Event of Default, to one counsel to the Administrative Agent, one
additional counsel for all Issuing Lenders and Lenders, taken as a whole, one
local counsel for the Administrative Agent and the Lenders, taken as a whole, in
each relevant jurisdiction, and, solely in the case of an actual or perceived
conflict of interests, one additional counsel in each relevant jurisdiction to
each group of affected Lenders similarly situated, taken as a whole)) incurred
by, imposed on or assessed against any of them as a result of, or arising out
of, or in any way related to, or by reason of, (a) any investigation, litigation
or other proceeding (whether or not the Administrative Agent, any Issuing Lender
or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document, (b) the entering into and/or performance of this Agreement or
any other Credit Document or the use of any Letter of Credit or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (c) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by Holdings or any of its
Subsidiaries, the generation, storage, transportation, handling or disposal of
Hazardous Materials by Holdings or any of its Subsidiaries at any location,
whether or not owned, leased or operated by Holdings or any of its Subsidiaries,
the non-compliance by Holdings or any of its Subsidiaries with any Environmental
Law (including applicable permits thereunder) applicable to any Real Property,
or any Environmental Claim asserted against Holdings, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by Holdings or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful

 

-111-



--------------------------------------------------------------------------------

misconduct of the Person to be indemnified or its Related Parties (as determined
by a court of competent jurisdiction in a final and non-appealable decision)).
To the extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, any Issuing Lender or any Lender set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Borrower shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

(b) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Person entitled to
indemnification pursuant to Section 13.01(a), on any theory of liability, for
special, indirect, consequential or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any Letter
of Credit, any Loan or the use of the proceeds thereof. No Person entitled to
indemnification pursuant to Section 13.01(a) shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such indemnified Person results from such
indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

13.02 Right of Setoff. In addition to any rights and remedies now or hereafter
granted under applicable law, the Security Documents or otherwise, and not by
way of limitation of any such rights or remedies, upon any Obligation becoming
due and payable by the Borrower (whether at the stated maturity, by acceleration
or otherwise), the Administrative Agent, each Issuing Lender and each Lender is
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Subsidiaries against
and on account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Lender or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
and all other claims of any nature or description arising out of or connected
with this Agreement or any other Credit Document, irrespective of whether or not
the Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

13.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at the address
specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to (x) each
Lender in the case of Sections 2.01(d), 2.03(a) and 3.04(c) and (y) the
Administrative Agent and the Borrower (in either case) shall not be effective
until received by such Lender, the Administrative Agent or the Borrower, as the
case may be.

 

-112-



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
neither Holdings nor the Borrower may assign or transfer any of its rights,
obligations or interest hereunder or under the other Credit Documents without
the prior written consent of the Lenders; and provided further that, although
any Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Commitments and outstanding Loans
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder; and provided still further that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Loan Maturity Date) in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Revolving Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (ii) consent to the assignment or transfer by Holdings or
the Borrower of any of its rights and obligations under this Agreement,
(iii) release all or substantially all of the Collateral under all of the
Security Documents (except as expressly provided in the Credit Documents)
supporting the Loans or Letters of Credit hereunder in which such participant is
participating or (iv) release all or substantially all of the Subsidiary
Guarantors under the Subsidiaries Guaranty (except as expressly provided in the
Credit Documents) supporting the Loans or Letters of Credit hereunder in which
such participant is participating. In the case of any such participation, the
participant shall not have any rights under this Agreement or any of the other
Credit Documents (the participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the participant relating thereto) and all amounts payable by
the Borrower hereunder shall be determined as if such Lender had not sold such
participation.

The Borrower agrees that each participant under this Section 13.04(a) shall be
entitled to the benefits of Sections 2.10, 2.11, 3.06 and 5.04 (subject to the
requirements and limitations therein, including the requirements under
Section 5.04(d) (it being understood that the documentation required under
Section 5.04(d) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.04; provided that such participant
(A) agrees to be subject to the provisions of Sections 2.12 and 2.13 as if it
were an assignee and (B) shall not be entitled to receive any greater payment
under Sections 2.10, 3.06 or 5.04, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.13 with respect to any participant. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a

 

-113-



--------------------------------------------------------------------------------

register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an Affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement; provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrower for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Event of Default under Section 11.01
or 11.05 then exists (other than with respect to an Immaterial Subsidiary), the
consent of the Borrower in each case shall be required in connection with any
such assignment pursuant to clause (y) above (each of which consents shall not
be unreasonably withheld or delayed); provided that the Borrower’s consent shall
not be required for any assignments of Initial Term Loans made by DBNY (or its
Affiliates) within 90 days after the Initial Borrowing Date as part of the
primary syndication of the Initial Term Loans; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof, (iv) the consent of each
Issuing Lender and the Swingline Lender shall be required in connection with any
assignment of Revolving Loan Commitments (and related Obligations) pursuant to
clause (y) above (such consent not to be unreasonably withheld or delayed),
(v) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable

 

-114-



--------------------------------------------------------------------------------

assignment fee of $3,500 and (vi) no such transfer or assignment will be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder, the respective assignee Lender shall, to the
extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 5.04(d)(ii)
Certificate) described in Section 5.04(d). To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 2.10, 3.06 or 5.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes in law after the date of the respective
assignment). Notwithstanding the foregoing provisions of this Section 13.04(b)
or any other provision of this Agreement, if the Borrower shall have consented
thereto in writing, the Administrative Agent shall have the right, but not the
obligation, to effectuate assignments of Commitments and/or related outstanding
Obligations via an electronic settlement system acceptable to the Administrative
Agent and the Borrower as designated in writing from time to time to the Lenders
by the Administrative Agent (the “Settlement Service”). At any time when the
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Borrower and shall be consistent with the other provisions of
this Section 13.04(b). Each assigning Lender and proposed assignee shall comply
with the requirements of the Settlement Service in connection with effecting any
assignment of Commitments and/or related outstanding Obligations pursuant to the
Settlement Service. Assignments and assumptions of Commitments and/or related
outstanding Obligations shall be effected by the provisions otherwise set forth
herein until the Administrative Agent notifies the Borrower and the Lenders of
the Settlement Service as set forth herein.

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

-115-



--------------------------------------------------------------------------------

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
generally accepted accounting principles in the United States consistently
applied throughout the periods involved (except as set forth in the notes
thereto or as otherwise disclosed in writing by Holdings to the Lenders);
provided that, (i) except as otherwise specifically provided herein, all
accounting and financial terms used herein shall utilize generally accepted
accounting principles and policies in conformity with those used to prepare the
December 31, 2012 year-end historical financial statements of Parent and its
Subsidiaries referred to in Section 8.05(a) (“Existing GAAP”)
(ii) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and the financial covenant contained
herein or in any other Credit Document (as well as all calculations of the Total
Leverage Ratio and the Secured Leverage Ratio) shall be calculated, in each
case, without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof, (iii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis and (iv) for the avoidance of
doubt, all operating lease expense and other liabilities with respect to leases
of Holdings and its Subsidiaries that would constitute operating leases under
Existing GAAP shall not be included in the calculations of Indebtedness or
Capital Expenditures.

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days (except for interest calculated
by reference to the Prime Lending Rate, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day; except that in the case of Letter of Credit Fees and
Facing Fees, the last day shall be included) occurring in the period for which
such interest, Commitment Commission or Fees are payable.

 

-116-



--------------------------------------------------------------------------------

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE SECURITY DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH OF
HOLDINGS AND THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES
NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED
COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE
BORROWER. EACH OF HOLDINGS AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO HOLDINGS OR THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE
ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH
MAILING. EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN, HOWEVER, SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER IN ANY OTHER
JURISDICTION.

(b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

-117-



--------------------------------------------------------------------------------

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or other
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.

13.10 Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which Holdings, the Borrower, the Administrative Agent and
each of the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give Holdings, the Borrower and each
Lender prompt written notice of the occurrence of the Effective Date.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders (although additional parties (other than foreign borrowers) may be added
to (and annexes may be modified to reflect such additions), and Subsidiaries of
the Borrower may be released from the Subsidiaries Guaranty and the Security
Documents in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties party thereto or the Required Lenders);
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to following clause
(i), a Defaulting Lender) (with Obligations being directly affected in the case
of following clause (i) or whose Obligations are being extended in the case of
following clause (i)(x)), (i)(x) extend the final scheduled maturity of any Loan
or Note or extend the stated expiration date of any Letter of Credit beyond the
Revolving Loan Maturity Date, (y) reduce the amount of, or extend the date of,
any Scheduled Term Loan Repayment in respect of the applicable Tranche of Term
Loans, or (z) reduce the rate or extend the time of payment of interest or Fees
thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof (it being understood that any amendment or modification to the
financial definitions in this Agreement or to Section 13.07(a) shall not
constitute a reduction in the rate of interest or Fees for the purposes of this
clause (i)), (ii) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents) under all the Security Documents,
(iii) release all or substantially all of the Guarantors (except as expressly
provided in the Credit Documents) from the Guaranties, (iv) amend, modify or
waive any provision of this Section 13.12(a) (except for technical amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford the protections to such additional extensions of credit of the type
provided to the Term Loans and the Revolving Loan Commitments on the Effective
Date), (v) reduce the “majority” voting threshold specified in the definition of
Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date), or (vi) consent to the assignment or transfer
by Holdings or the Borrower of any of its rights and obligations under this
Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory

 

-118-



--------------------------------------------------------------------------------

reduction in the Total Commitment or a mandatory repayment of Loans shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) except in cases where additional
extensions of term loans and/or revolving loans are being afforded substantially
the same treatment afforded to the Term Loans and Revolving Loans pursuant to
this Agreement on the Effective Date, (x) without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below in this
sub-clause (x), alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to
Section 5.01(a) or 5.02(g) (it being understood, however, that (a) the Required
Lenders may waive, in whole or in part, any such prepayment, repayment or
commitment reduction, so long as the application, as amongst the various
Tranches, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered and (b) any conversion of any Tranche
of Loans into another Tranche of Loans hereunder in like principal amount shall
not be considered a “prepayment” or “repayment” for purposes of this clause
(2)), (3) without the consent of the Majority Lenders of each Tranche which is
adversely affected by such amendment, amend the definition of Majority Lenders
(it being understood that with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Majority Lenders on substantially the same basis as the
extensions of Term Loans and Revolving Loan Commitments are included on the
Effective Date), (4) without the consent of each Issuing Lender, amend, modify
or waive any provision of Section 3 or alter its rights or obligations with
respect to Letters of Credit, (5) without the consent of the Swingline Lender,
alter the Swingline Lender’s rights or obligations with respect to Swingline
Loans, (6) without the written consent of the Majority Lenders with Revolving
Loans and/or Revolving Loan Commitments, amend, modify or waive any condition
precedent set forth in Section 7 with respect to the making of Revolving Loans,
Swingline Loans or the issuance of Letters of Credit, (7) without the consent of
the Administrative Agent, amend, modify or waive any provision of Section 12 or
any other provision as same relates to the rights or obligations of the
Administrative Agent, (8) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent, or (9) except as otherwise provided in this Agreement
(including, without limitation, pursuant to Sections 2.16, 2.17, 2.18, 4.02(b),
4.02(c), and 5.01(b)), with respect to any voluntary or mandatory prepayment or
repayment of the Loans of any Tranche pursuant to Section 5.01, 5.02(c),
5.02(d), 5.02(e) or 5.02(f), effect a non-pro rata prepayment or repayment of
such Loans of any Lender under such Tranche which would result in any such
Lender receiving less than its pro rata share thereof without the consent of
such Lender.

Notwithstanding anything to the contrary contained in this Agreement,
amendments, modifications, supplements or waivers of Section 10.07 (or the
component financial definitions solely for purposes of the financial covenant
set forth in Section 10.07, and for no other purpose under this Agreement) will
require only the approval of the Majority Lenders with Revolving Loans and/or
Revolving Loan Commitments.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders (or, at the
option of the Borrower, if the respective Lender’s consent is required with
respect to less than all Tranches of Loans (or related Commitments), to replace
only the Revolving Loan Commitments and/or Loans of the respective
non-consenting Lender which gave rise to the need to obtain such Lender’s
individual consent) with one or more Replacement Lenders pursuant to
Section 2.13 so long as at the time of such replacement, each such Replacement
Lender consents to the proposed change, waiver, discharge

 

-119-



--------------------------------------------------------------------------------

or termination or (B) terminate such non-consenting Lender’s Revolving Loan
Commitment (if such Lender’s consent is required as a result of its Revolving
Loan Commitment) and/or repay each Tranche of outstanding Loans of such Lender
which gave rise to the need to obtain such Lender’s consent and/or cash
collateralize its applicable RL Percentage of the Letter of Credit Outstandings
in accordance with Sections 4.02(b) and/or 5.01(b); provided that, unless the
Commitments which are terminated and Loans which are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the further
proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Borrower in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, supplement or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Security Document or other
document to be consistent with this Agreement and the other Credit Documents and
(y) if following the Effective Date, the Administrative Agent and the Borrower
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Documents if the same is not objected to in writing by the Required
Lenders within five Business Days following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes in law after the date of the respective
transfer).

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
transfer of the Commitments of such Lender and the rights to the principal of,
and interest on, any Loan made pursuant to such Commitments shall not be
effective until such transfer is recorded on the Register maintained by the
Administrative Agent with respect to ownership of such Commitments and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Loans shall remain owing to the transferor. The

 

-120-



--------------------------------------------------------------------------------

registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender. The Borrower agrees to indemnify the Administrative
Agent from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15; provided
that the Borrower will not be liable for any portion of such losses, claims,
damages or liabilities to the extent resulting from the Administrative Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

13.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will not disclose without the prior
consent of Holdings and the Borrower (other than to its employees, auditors,
advisors or counsel or to another Lender if such Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information; provided that such Persons shall be subject to
the provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to Holdings or any of its Subsidiaries which is now or
in the future furnished pursuant to this Agreement or any other Credit Document;
provided further that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by the respective Lender, (ii) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required or appropriate in respect to any
summons or subpoena or in connection with any litigation, (iv) in order to
comply with any law, order, regulation or ruling applicable to such Lender,
(v) to the extent such information is received by the Administrative Agent or
Lender from a third party that is not known by the Administrative Agent or such
Lender to be subject to confidentiality arrangements to Holdings or any of its
Subsidiaries, (vi) to the Administrative Agent or the Collateral Agent, (vii) to
any direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.16, (viii) to any prospective or
actual transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender otherwise permitted by this Agreement; provided that such prospective
transferee agrees to be bound by the confidentiality provisions contained in
this Section 13.16, (ix) for purposes of establishing a “due diligence” defense
and (x) solely to the extent that such information is independently developed by
the Administrative Agent or such Lender.

(b) Each of Holdings and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings and its Subsidiaries); provided that such
Persons shall be subject to the provisions of this Section 13.16 to the same
extent as such Lender.

13.17 PATRIOT Act. Each Lender subject to the USA PATRIOT ACT (Title III of Pub.
Law 107-56 (signed into law October 26, 2001) (as amended from time to time))
(the “PATRIOT Act”) hereby notifies Holdings and the Borrower that pursuant to
the requirements of the PATRIOT Act,

 

-121-



--------------------------------------------------------------------------------

it is required to obtain, verify and record information that identifies
Holdings, the Borrower and the other Credit Parties and other information that
will allow such Lender to identify Holdings, the Borrower and the other Credit
Parties in accordance with the PATRIOT Act.

13.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and Lead
Arrangers are arms-length commercial transactions between the Borrower, each
other Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers on the other hand, (B) each of the
Borrower and each other Credit Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Credit Documents; (ii) (A) the Administrative Agent and
the Lead Arrangers are, and have been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower, any
other Credit Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Lead Arranger has any
obligation to the Borrower, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Credit Parties and
their respective Affiliates, and neither the Administrative Agent nor any Lead
Arranger has any obligation to disclose any of such interests to the Borrower,
any other Credit Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Credit Parties
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

13.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

SECTION 14. Credit Agreement Parties Guaranty.

14.01 Guaranty. In order to induce the Administrative Agent, the Collateral
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
extend credit hereunder, and to induce the other Guaranteed Creditors to enter
into Interest Rate Protection Agreements and Other Hedging Agreements and in
recognition of the direct benefits to be received by each Credit Agreement Party
from the proceeds of the Loans, the issuance of the Letters of Credit and the
entering into of such Interest Rate Protection Agreements and Other Hedging
Agreements, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors as follows: each Credit Agreement Party hereby

 

-122-



--------------------------------------------------------------------------------

unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, acceleration
or otherwise, of any and all of the Guaranteed Obligations to the Guaranteed
Creditors. If any or all of the Guaranteed Obligations to the Guaranteed
Creditors becomes due and payable hereunder, each Credit Agreement Party,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Guaranteed Creditors, or order, on demand,
together with any and all expenses which may be incurred by the Administrative
Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Guaranteed Party), then and in such event
each Credit Agreement Party agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Credit Agreement Party,
notwithstanding any revocation of this Credit Agreement Party Guaranty or other
instrument evidencing any liability of any other Guaranteed Party, and such
Credit Agreement Party shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

14.02 Bankruptcy. Additionally, each Credit Agreement Party unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to the Guaranteed Creditors whether or not due or payable by any Guaranteed
Party upon the occurrence of any of the events specified in Section 11.05, and
irrevocably and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand, in lawful money of the United States.

14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Guaranteed Obligations, whether
executed by such Credit Agreement Party, any other guarantor or by any other
party, and the liability of each Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
Guaranteed Party or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Guaranteed Obligations which any
such Guaranteed Creditor repays to any Guaranteed Party pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Credit Agreement Party waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the Guaranteed Creditors as
contemplated in Section 14.05, or (g) any invalidity, irregularity or
enforceability of all or any part of the Guaranteed Obligations or of any
security therefor.

14.04 Independent Obligation. The obligations of each Credit Agreement Party
hereunder are independent of the obligations of any Guaranteed Party, any other
guarantor, any other guarantor or any other Person, and a separate action or
actions may be brought and prosecuted against either Credit Agreement Party
whether or not action is brought against any Guaranteed Party, any other
guarantor or any other Person and whether or not any Guaranteed Party, any other
guarantor or any other Person be joined in any such action or actions. Each
Credit Agreement Party waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by any Guaranteed Party with respect to any
Guaranteed Obligations or other circumstance which operates to toll any statute
of limitations as to such Guaranteed Party shall operate to toll the statute of
limitations as to the relevant Credit Agreement Party.

 

-123-



--------------------------------------------------------------------------------

14.05 Authorization. Each Credit Agreement Party authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Credit
Agreement Party Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against any Guaranteed Party
or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, any Guaranteed
Party or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Guaranteed Party to their respective creditors other than the Guaranteed
Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Guaranteed Party to the Guaranteed Creditors regardless of
what liability or liabilities of such Guaranteed Party remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Credit Agreement
Party from its liabilities under this Credit Agreement Party Guaranty.

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of any Guaranteed Party or the officers, directors,
partners or agents acting or purporting to act on their behalf, and any
Guaranteed Obligations made or created in reliance upon the professed exercise
of such powers shall be guaranteed hereunder by the relevant Credit Agreement
Party.

14.07 Subordination. Any indebtedness of any Guaranteed Party now or hereafter
owing to either Credit Agreement Party is hereby subordinated to the Guaranteed
Obligations of such

 

-124-



--------------------------------------------------------------------------------

Guaranteed Party owing to the Guaranteed Creditors; and if the Administrative
Agent so requests at a time when an Event of Default exists, all such
indebtedness of such Guaranteed Party to such Credit Agreement Party shall be
collected, enforced and received by such Credit Agreement Party for the benefit
of the Guaranteed Creditors and be paid over to the Administrative Agent on
behalf of the Guaranteed Creditors on account of the Guaranteed Obligations of
such Guaranteed Party to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of either Credit Agreement Party under the
other provisions of this Credit Agreement Party Guaranty. Prior to the transfer
by either Credit Agreement Party to any Person (other than a Subsidiary
Guarantor) of any note or negotiable instrument evidencing any such indebtedness
of any Guaranteed Party to such Credit Agreement Party, such Credit Agreement
Party shall mark such note or negotiable instrument with a legend that the same
is subject to this subordination. Without limiting the generality of the
foregoing, each Credit Agreement Party hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Credit Agreement Party Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash.

14.08 Waiver. (a) Each Credit Agreement Party waives any right (except as shall
be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense based on or arising out of any
defense of the any Guaranteed Party, any other guarantor or any other party,
other than payment of the Guaranteed Obligations to the extent of such payment,
based on or arising out of the disability of any Guaranteed Party, any other
guarantor or any other party, or the validity, legality or unenforceability of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of the any Guaranteed Party other than payment
of the Guaranteed Obligations to the extent of such payment. The Guaranteed
Creditors may, at their election, foreclose on any security held by the
Administrative Agent, the Collateral Agent or any other Guaranteed Creditor by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Guaranteed Party or any other party, or any security,
without affecting or impairing in any way the liability of either Credit Party
hereunder except to the extent the Guaranteed Obligations of each Credit
Agreement Party have been paid. Each Credit Agreement Party waives any defense
arising out of any such election by the Guaranteed Creditors, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of such Credit Agreement Party against any
Guaranteed Party or any other party or any security.

(b) Each Credit Agreement Party waives all presentments, demands for
performance, protests and notices, including without limitation notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Credit Agreement Party Guaranty, and notices of the existence, creation
or incurring of new or additional Guaranteed Obligations. Each Credit Agreement
Party assumes all responsibility for being and keeping itself informed of the
each Guaranteed Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which each Credit Agreement Party
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any of the other Guaranteed Creditors shall have any duty to advise such
Credit Agreement Party of information known to them regarding such circumstances
or risks.

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, each Credit Agreement Party hereby waives all rights of subrogation which
it may at any time otherwise

 

-125-



--------------------------------------------------------------------------------

have as a result of this Credit Agreement Party Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against any other guarantor of the Guaranteed Obligations
and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Guaranteed Party or any other guarantor which
it may at any time otherwise have as a result of this Credit Agreement Party
Guaranty.

14.09 Payments. All payments made by either Credit Agreement Party pursuant to
this Section 14 shall be made in Dollars and will be made without setoff,
counterclaim or other defense, and shall be subject to the provisions of
Sections 5.03 and 5.04.

14.10 Maximum Liability. It is the desire and intent of the Credit Agreement
Parties and the Guaranteed Creditors that this Credit Agreement Party Guaranty
shall be enforced against each Credit Agreement Party to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of the Credit Agreement Parties under this Credit Agreement Party
Guaranty shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Credit
Agreement Party’s obligations under this Credit Agreement Party Guaranty shall
be deemed to be reduced and such Credit Agreement Party shall pay the maximum
amount of the Guaranteed Obligations which would be permissible under applicable
law.

14.11 Keepwell. The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of its obligations under its Guaranty
in respect of Swap Obligations (provided, however, that the Borrower shall only
be liable under this Section 14.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 14.11, or otherwise under this Credit Agreement Party Guaranty, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of the Borrower under this
Section 14.11 shall remain in full force and effect until a discharge of
Guaranteed Obligations. The Borrower intends that this Section 14.11 constitute,
and this Section 14.11 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

*    *    *

 

-126-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:       5 Penn Plaza     TSI HOLDINGS II, LLC 4th Floor       New York,
New York 10001       Attention: Dan Gallagher     By:  

/s/ Daniel Gallagher

Tel. No.: (212) 246-6700       Name: Daniel Gallagher Fax No.: (212) 246-8422  
    Title: Chief Financial Officer 5 Penn Plaza     TOWN SPORTS INTERNATIONAL,
LLC 4th Floor       New York, New York 10001       Attention: Dan Gallagher    
By:  

/s/ Daniel Gallagher

Tel. No.: (212) 246-6700       Name: Daniel Gallagher Fax No.: (212) 246-8422  
    Title: Chief Financial Officer



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as a Lender

By:  

/s/ Mary Kay Coyle

  Name: Mary Kay Coyle   Title: Managing Director By:  

/s/ Kirk L. Tashjian

  Name: Kirk L. Tashjian   Title: Vice President

 

(2)



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Shibani Feahnle

  Name: Shibani Feahnle   Title: Vice President

 

(3)



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

Lenders

   Initial Term Loan Commitment      Revolving Loan Commitment  

Deutsche Bank AG New York Branch

   $ 325,000,000       $ 20,000,000   

KeyBank National Association

   $ 0       $ 25,000,000      

 

 

    

 

 

 

Total

   $ 325,000,000       $ 45,000,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

LENDER ADDRESSES

 

Lenders

  

Addresses

Deutsche Bank AG New York Branch   

60 Wall Street

New York, NY 10005

Attn: MaryKay Coyle

Tel:

Fax:

e-mail:

 

and

 

5022 Gate Parkway, Suite 100

Jacksonville, FL 32256

Attn: Maxeen Jacques

Tel:

Fax:

e-mail:

KeyBank National Association   

127 Public Square

Cleveland, Ohio 44114

Attn: Shibani Faehnle

Tel:

Fax:

e-mail:



--------------------------------------------------------------------------------

SCHEDULE IV

SCHEDULE OF OWNED REAL PROPERTY

 

Entity

  

Location

Town Sports International, LLC   

151 East 86th Street

New York, NY 10028



--------------------------------------------------------------------------------

SCHEDULE V

PLANS

Town Sports International 401(K) Plan



--------------------------------------------------------------------------------

SCHEDULE VI

SUBSIDIARIES

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

Town Sports International, LLC

  

TSI Holdings II, LLC

     100 % 

BFX West 65th Street, LLC

  

Boutique Fitness, LLC

     100 % 

Boutique Fitness, LLC

  

Town Sports International, LLC

     100 % 

Town Sports AG

  

TSI International, Inc.

     100 % 

TSI 217 Broadway, LLC

  

Town Sports International, LLC

     100 % 

TSI Alexandria, LLC

  

TSI Holdings (VA), LLC

     100 % 

TSI Alexandria West, LLC

  

Town Sports International, LLC

     100 % 

TSI Allston, LLC

  

Town Sports International, LLC

     100 % 

TSI Andover, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Ardmore, LLC

  

TSI Holdings (PA), LLC

     100 % 

TSI Arthro-Fitness Services, LLC

  

Town Sports International, LLC

     100 % 

TSI Astoria, LLC

  

Town Sports International, LLC

     100 % 

TSI Avenue A, LLC

  

Town Sports International, LLC

     100 % 

TSI Back Bay, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Battery Park, LLC

  

Town Sports International, LLC

     100 % 

TSI Bay Ridge 86th Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Bayonne, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Bayridge, LLC

  

Town Sports International, LLC

     100 % 

TSI Beacon Street, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Bensonhurst, LLC

  

Town Sports International, LLC

     100 % 

TSI Bethesda, LLC

  

TSI Holdings (MD), LLC

     100 % 

TSI Boylston, LLC

  

Town Sports International, LLC

     100 % 

TSI Broadway, LLC

  

Town Sports International, LLC

     100 % 

TSI Brooklyn Belt, LLC

  

Town Sports International, LLC

     100 % 

TSI Brunswick, LLC

  

Town Sports International, LLC

     100 % 

TSI Bulfinch, LLC

  

Town Sports International, LLC

     100 % 

TSI Butler, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Canton, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Carmel, LLC

  

Town Sports International, LLC

     100 % 

TSI Cash Management, LLC

  

Town Sports International, LLC

     100 % 

TSI Central Square, LLC

  

Town Sports International, LLC

     100 % 

TSI Cherry Hill, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Chevy Chase, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Clarendon, LLC

  

TSI Holdings (VA), LLC

     100 % 

TSI Clarendon Street, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Clifton, LLC

  

TSI Holdings (NJ), LLC

     100 % 



--------------------------------------------------------------------------------

Schedule VI

Page 2

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

TSI Cobble Hill, LLC

  

Town Sports International, LLC

     100 % 

TSI Colonia, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Columbia Heights, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Commack, LLC

  

Town Sports International, LLC

     100 % 

TSI Connecticut Avenue, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Court Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Croton, LLC

  

Town Sports International, LLC

     100 % 

TSI Danbury, LLC

  

Town Sports International, LLC

     100 % 

TSI Davis Square, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Deer Park, LLC

  

Town Sports International, LLC

     100 % 

TSI Dobbs Ferry, LLC

  

Town Sports International, LLC

     100 % 

TSI Dorchester, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Downtown Crossing, LLC

  

Town Sports International, LLC

     100 % 

TSI Dupont Circle, Inc.

  

TSI Holdings (DC), LLC

     100 % 

TSI Dupont II, Inc.

  

TSI Holdings (DC), LLC

     100 % 

TSI East 23, LLC

  

Town Sports International, LLC

     100 % 

TSI East 31, LLC

  

Town Sports International, LLC

     100 % 

TSI East 34, LLC

  

Town Sports International, LLC

     100 % 

TSI East 36, LLC

  

Town Sports International, LLC

     100 % 

TSI East 41, LLC

  

Town Sports International, LLC

     100 % 

TSI East 48, LLC

  

Town Sports International, LLC

     100 % 

TSI East 51, LLC

  

Town Sports International, LLC

     100 % 

TSI East 59, LLC

  

Town Sports International, LLC

     100 % 

TSI East 76, LLC

  

Town Sports International, LLC

     100 % 

TSI East 86, LLC

  

Town Sports International, LLC

     100 % 

TSI East 91, LLC

  

Town Sports International, LLC

     100 % 

TSI East Brunswick, LLC

  

Town Sports International, LLC

     100 % 

TSI East Meadow, LLC

  

Town Sports International, LLC

     100 % 

TSI Englewood, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI F Street, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Fairfax, LLC

  

TSI Holdings (VA), LLC

     100 % 

TSI Fenway, LLC

  

Town Sports International, LLC

     100 % 

TSI First Avenue, LLC

  

Town Sports International, LLC

     100 % 

TSI Fit Acquisition, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Forest Hills, LLC

  

Town Sports International, LLC

     100 % 

TSI Fort Lee, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Framingham, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Franklin (MA), LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Franklin Park, LLC

  

TSI Holdings (NJ), LLC

     100 % 



--------------------------------------------------------------------------------

Schedule VI

Page 3

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

TSI Freehold, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Gallery Place, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Garden City, LLC

  

Town Sports International, LLC

     100 % 

TSI Garnerville, LLC

  

Town Sports International, LLC

     100 % 

TSI Georgetown, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Germantown, LLC

  

TSI Holdings (MD), LLC

     100 % 

TSI Glendale, LLC

  

Town Sports International, LLC

     100 % 

TSI Glover, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Grand Central, LLC

  

Town Sports International, LLC

     100 % 

TSI Great Neck, LLC

  

Town Sports International, LLC

     100 % 

TSI Greenpoint, LLC

  

Town Sports International, LLC

     100 % 

TSI Greenwich, LLC

  

Town Sports International, LLC

     100 % 

TSI Hartsdale, LLC

  

Town Sports International, LLC

     100 % 

TSI Hawthorne, LLC

  

Town Sports International, LLC

     100 % 

TSI Herald, LLC

  

Town Sports International, LLC

     100 % 

TSI Hicksville, LLC

  

Town Sports International, LLC

     100 % 

TSI Highpoint, LLC

  

TSI Holdings (PA), LLC

     100 % 

TSI Hoboken, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Hoboken North, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Holdings (CIP), LLC

  

Town Sports International, LLC

     100 % 

TSI Holdings (DC), LLC

  

Town Sports International, LLC

     100 % 

TSI Holdings (IP), LLC

  

Town Sports Insurance, Inc.

     100 % 

TSI Holdings (MA), LLC

  

Town Sports International, LLC

     100 % 

TSI Holdings (MD), LLC

  

Town Sports International, LLC

     100 % 

TSI Holdings (NJ), LLC

  

Town Sports International, LLC

     100 % 

TSI Holdings (PA), LLC

  

Town Sports International, LLC

     100 % 

TSI Holdings (VA), LLC

  

Town Sports International, LLC

     100 % 

TSI Huntington, LLC

  

Town Sports International, LLC

     100 % 

TSI Insurance, Inc.

  

Town Sports International, LLC

     100 % 

TSI International, Inc.

  

Town Sports International, LLC

     100 % 

TSI Irving Place, LLC

  

Town Sports International, LLC

     100 % 

TSI Jamaica Estates, LLC

  

Town Sports International, LLC

     100 % 

TSI Jersey City, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI K Street, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Larchmont, LLC

  

Town Sports International, LLC

     100 % 

TSI Lexington (MA), LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Lincoln, LLC

  

Town Sports International, LLC

     100 % 

TSI Livingston, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Long Beach, LLC

  

Town Sports International, LLC

     100 % 



--------------------------------------------------------------------------------

Schedule VI

Page 4

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

TSI Lynnfield, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI M Street, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Mahwah, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Mamaroneck, LLC

  

Town Sports International, LLC

     100 % 

TSI Market Street, LLC

  

TSI Holdings (PA), LLC

     100 % 

TSI Marlboro, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Matawan, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Mercer Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Midwood, LLC

  

Town Sports International, LLC

     100 % 

TSI Montclair, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Morris Park, LLC

  

Town Sports International, LLC

     100 % 

TSI Murray Hill, LLC

  

Town Sports International, LLC

     100 % 

TSI Nanuet, LLC

  

Town Sports International, LLC

     100 % 

TSI Natick, LLC

  

Town Sports International, LLC

     100 % 

TSI New Rochelle, LLC

  

Town Sports International, LLC

     100 % 

TSI Newark, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Newbury Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Newton, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI No Sweat, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI North Bethesda, LLC

  

TSI Holdings (MD), LLC

     100 % 

TSI Norwalk, LLC

  

Town Sports International, LLC

     100 % 

TSI Oceanside, LLC

  

Town Sports International, LLC

     100 % 

TSI Old Bridge, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Parsippany, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Plainsboro, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Port Jefferson, LLC

  

Town Sports International, LLC

     100 % 

TSI Princeton, LLC

  

TSI Brunswick, LLC

     100 % 

TSI Princeton North, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Providence Downtown, LLC

  

Town Sports International, LLC

     100 % 

TSI Providence Eastside, LLC

  

Town Sports International, LLC

     100 % 

TSI Radnor, LLC

  

TSI Holdings (PA), LLC

     100 % 

TSI Ramsey, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Reade Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Rego Park, LLC

  

Town Sports International, LLC

     100 % 

TSI Ridgewood, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Rodin Place, LLC

  

TSI Holdings (PA), LLC

     100 % 

TSI Scarsdale, LLC

  

Town Sports International, LLC

     100 % 

TSI Seaport, LLC

  

Town Sports International, LLC

     100 % 

TSI Sheridan, LLC

  

Town Sports International, LLC

     100 % 



--------------------------------------------------------------------------------

Schedule VI

Page 5

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

TSI Silver Spring, LLC

  

TSI Holdings (MD), LLC

     100 % 

TSI Smithtown, LLC

  

Town Sports International, LLC

     100 % 

TSI Society Hill, LLC

  

TSI Holdings (PA), LLC

     100 % 

TSI Soho, LLC

  

Town Sports International, LLC

     100 % 

TSI Somers, LLC

  

Town Sports International, LLC

     100 % 

TSI Somerset, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI South Bethesda, LLC

  

TSI Holdings (MD), LLC

     100 % 

TSI South End, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI South Park Slope, LLC

  

Town Sports International, LLC

     100 % 

TSI South Station, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Springfield, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Stamford Downtown, LLC

  

Town Sports International, LLC

     100 % 

TSI Stamford Post, LLC

  

Town Sports International, LLC

     100 % 

TSI Stamford Rinks, LLC

  

Town Sports International, LLC

     100 % 

TSI Staten Island, LLC

  

Town Sports International, LLC

     100 % 

TSI Sterling, LLC

  

TSI Holdings (VA), LLC

     100 % 

TSI Summer Street, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Sunnyside, LLC

  

Town Sports International, LLC

     100 % 

TSI Syosset, LLC

  

Town Sports International, LLC

     100 % 

TSI University Management, LLC

  

TSI Holdings (DC), LLC

     100 % 

TSI Varick Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Wall Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Waltham, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Washington, Inc.

  

TSI Holdings (DC), LLC

     100 % 

TSI Water Street, LLC

  

Town Sports International, LLC

     100 % 

TSI Watertown, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Wayland, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Wellesley, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Wellington Circle, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI West 14, LLC

  

Town Sports International, LLC

     100 % 

TSI West 16, LLC

  

Town Sports International, LLC

     100 % 

TSI West 23, LLC

  

Town Sports International, LLC

     100 % 

TSI West 38, LLC

  

Town Sports International, LLC

     100 % 

TSI West 41, LLC

  

Town Sports International, LLC

     100 % 

TSI West 44, LLC

  

Town Sports International, LLC

     100 % 

TSI West 48, LLC

  

Town Sports International, LLC

     100 % 

TSI West 52, LLC

  

Town Sports International, LLC

     100 % 

TSI West 73, LLC

  

Town Sports International, LLC

     100 % 

TSI West 76, LLC

  

Town Sports International, LLC

     100 % 



--------------------------------------------------------------------------------

Schedule VI

Page 6

 

Legal Entity Name

  

Owner

   Percentage of
Ownership  

TSI West 80, LLC

  

Town Sports International, LLC

     100 % 

TSI West 94, LLC

  

Town Sports International, LLC

     100 % 

TSI West 115th Street, LLC

  

Town Sports International, LLC

     100 % 

TSI West 125, LLC

  

Town Sports International, LLC

     100 % 

TSI West 145th Street, LLC

  

Town Sports International, LLC

     100 % 

TSI West Caldwell, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI West End, LLC

  

Town Sports International, LLC

     100 % 

TSI West Hartford, LLC

  

Town Sports International, LLC

     100 % 

TSI West Newton, LLC

  

Town Sports International, LLC

     100 % 

TSI West Nyack, LLC

  

Town Sports International, LLC

     100 % 

TSI West Springfield, LLC

  

TSI Holdings (VA), LLC

     100 % 

TSI Westborough, LLC

  

Town Sports International, LLC

     100 % 

TSI Westport, LLC

  

Town Sports International, LLC

     100 % 

TSI Westwood, LLC

  

TSI Holdings (NJ), LLC

     100 % 

TSI Weymouth, LLC

  

Town Sports International, LLC

     100 % 

TSI White Plains City Center, LLC

  

Town Sports International, LLC

     100 % 

TSI White Plains, LLC

  

Town Sports International, LLC

     100 % 

TSI Whitestone, LLC

  

Town Sports International, LLC

     100 % 

TSI Williamsburg, LLC

  

Town Sports International, LLC

     100 % 

TSI Woburn, LLC

  

TSI Holdings (MA), LLC

     100 % 

TSI Woodmere, LLC

  

Town Sports International, LLC

     100 % 



--------------------------------------------------------------------------------

SCHEDULE VII

EXISTING INDEBTEDNESS

None.



--------------------------------------------------------------------------------

SCHEDULE VIII

INSURANCE

 

Coverage

  

Limit

  

Deductible

Workers Compensation    Coverage A         Statutory   WC            ¨   
Coverage D   EL       ¨   per accident       ¨   policy limit disease       ¨  
each employee
disease       Included   Stop Gap    General Liability    ¨   Each Occurrence   
¨ SIR per Occurrence    ¨   General Agg. Per
Location            ¨ ALAE erodes retention / does not erode the policy limit   
¨   General Agg. Limit       ¨ occ / Agg.   Products & Completed
Operations   

 

¨ Deductible per Occurrence for Professional Liability Aggregate Stop Loss

   ¨   Personal / Adv. lnj.       ¨   Fire Damage       ¨ excluded   Medical
Expense       ¨   Employee Benefits
Liability Occ & Agg
(Claims Made)    Auto Liability    ¨   CSL         Liability    ¨   Med Pay    ¨
Nil    ¨ Statutory   PIP                 Physical Damage         ¨ Autos under $
K:        

Comp

       

Coll

        ¨ Autos over $ K:        

Comp

       

Coll

Umbrella      occ/agg    ¨ SIR Foreign Liability DIC    ¨   GL Occ/Agg.    ¨ EBL
   ¨   Auto DIC    ¨ Money/ Securities    ¨   Auto PD/each acc    ¨ Medical
Expense    ¨ State of hire   WC      

¨

¨

 

Employers Liability

Repatriation

  



--------------------------------------------------------------------------------

Schedule VIII

Page 2

 

Coverage

  

Limit

  

Deductible

   ¨   AD&D       ¨   K&R    Property         All Risk / BI / EE    All Risk /
BliEE    ¨      ¨         Major Sublimits         Earthquake         ¨   
     Earthquake         CA Earthquake    ¨   EQ Ann/Agg except    ¨ N/A    ¨
Excluded   CA Earthquake         Transit         ¨         Flood         Named
Windstorm              % TIV k min    ¨   Flood Ann/Agg except       ¨   Flood
Zone AN Agg.    Flood         Named Windstorm    ¨ Except    ¨   Windstorm Agg
           Flood Zone AN    Other Major Sublimits    ¨ TIV $mm min    ¨  
Transit       ¨   Automatic Acquisition       ¨   Unnamed Locations       ¨  
E&O       ¨   Contingent BVEE    Boiler & Machinery    ¨   Combined PD/BVEE    ¨
PD/BI/EE    Sublimits         ¨   Ammonia Cont       ¨   Water Damage       ¨  
Spoilage       ¨   Haz Subs       ¨   Ordinance or Law       ¨   Media       ¨  
Brands & Labels    Directors and Officers    ¨   Traditional D&O    ¨ Securities
   ¨   Side A DC Only    ¨ All other claims Employment Practices
Liability    ¨   aggregate    ¨ SIR Fiduciary    ¨   per occurrence    ¨ Crime
   ¨   per occurrence    ¨ Cyber Liability    ¨   Security & Privacy    ¨
Security & Privacy



--------------------------------------------------------------------------------

Schedule VIII

Page 3

 

Coverage

  

Limit

  

Deductible

   ¨             Regulatory action    ¨ Regulatory action    ¨             Event
Management    ¨ Event Management    ¨             Crisis fund    ¨ N/A Crisis
fund



--------------------------------------------------------------------------------

SCHEDULE IX

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

BFX West 65th Street, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No Boutique Fitness, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No Town Sports International, LLC   Limited Liability
Company   Yes   New York   New York     No TSI 217 Broadway, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Alexandria, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Alexandria
West, LLC   Limited Liability Company   Yes   Delaware   Delaware     No TSI
Allston, LLC   Limited Liability Company   Yes   Delaware   Delaware     No TSI
Andover, LLC   Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 2

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Ardmore, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Arthro-Fitness Services, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Astoria, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Avenue A, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Back Bay, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Battery Park, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Bay Ridge 86th Street, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Bayonne, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Bayridge, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Beacon Street, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Bensonhurst, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 3

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Bethesda, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Boylston, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Broadway, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Brooklyn Belt, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Brunswick, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Bulfinch, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Butler, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Canton, LLC   Limited Liability Company   Yes   Delaware   Delaware    
No TSI Carmel, LLC   Limited Liability Company   Yes   Delaware   Delaware    
No TSI Cash Management, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 4

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Central Square, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Cherry Hill, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Chevy Chase, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Clarendon, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI Clarendon Street, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Clifton, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Cobble Hill, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Colonia, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Columbia Heights, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Commack, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 5

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Connecticut Avenue, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Court Street, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Croton, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Danbury, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Davis Square, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Deer Park, LLC   Limited Liability Company
  Yes   Delaware   Delaware     No TSI Dobbs Ferry, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Dorchester, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Downtown Crossing, LLC
  Limited Liability Company   Yes   Delaware   Delaware     No TSI Dupont
Circle, Inc.   Corporation   Yes   Delaware   Delaware     No TSI Dupont II,
Inc.   Corporation   Yes   Delaware   Delaware     No TSI East 23, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 6

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI East 31, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 34, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 36, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 41, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 48, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 51, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 59, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 76, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 86, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI East 91, LLC   Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 7

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI East Brunswick, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI East Meadow, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Englewood, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI F Street, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI Fairfax, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI Fenway, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI First Avenue, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Fit Acquisition, LLC   Limited Liability Company
  Yes   Delaware   Delaware     No TSI Forest Hills, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Fort Lee, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Framingham, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 8

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Franklin (MA), LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Franklin Park, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Freehold, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Gallery Place, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Garden City, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Garnerville, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Georgetown, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Germantown, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Glendale, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 9

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Glover, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Grand Central, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Great Neck, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Greenpoint, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Greenwich, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI Hartsdale, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Hawthorne, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI Herald, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Hicksville, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI Highpoint, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Hoboken, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 10

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Hoboken North, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Holdings II, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Holdings (CIP), LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Holdings (DC), LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Holdings (IP), LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Holdings (MA), LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Holdings (MD), LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Holdings (NJ),
LLC   Limited Liability Company   Yes   Delaware   Delaware     No TSI Holdings
(PA), LLC   Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 11

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Holdings (VA), LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Huntington, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI International, Inc.   Corporation   Yes   Delaware   Delaware     No
TSI Irving Place, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Jamaica Estates, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Jersey City, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI K Street, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Larchmont, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI Lexington (MA), LLC   Limited Liability Company
  Yes   Delaware   Delaware     No TSI Lincoln, LLC   Limited Liability Company
  Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 12

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Livingston, LLC   Limited Liability Company   Yes   Delaware   Delaware    
No TSI Long Beach, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Lynnfield, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI M Street, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Mahwah, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Mamaroneck, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Market Street, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Marlboro, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Matawan, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Mercer Street, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Midwood, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 13

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Montclair, LLC   Limited Liability Company   Yes   Delaware   Delaware    
No TSI Morris Park, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Murray Hill, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Nanuet, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Natick, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI New Rochelle, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Newark, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Newbury Street, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 14

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Newton, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI No Sweat, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI North Bethesda, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Norwalk, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Oceanside, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Old Bridge, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI Parsippany, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Plainsboro, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI Port Jefferson, LLC   Limited Liability Company
  Yes   Delaware   Delaware     No TSI Princeton, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Princeton North, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 15

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Providence Downtown, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Providence Eastside, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Radnor, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Ramsey, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Reade Street, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Rego Park, LLC   Limited Liability Company
  Yes   Delaware   Delaware     No TSI Ridgewood, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Rodin Place, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Scarsdale, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Seaport, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 16

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Sheridan, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Silver Spring, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Smithtown, LLC   Limited Liability Company   Yes   Delaware   Delaware
    No TSI Society Hill, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Soho, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Somers, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Somerset, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI South Bethesda, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI South End, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI South Park Slope, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI South Station, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 17

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Springfield, LLC   Limited Liability Company   Yes   Delaware   Delaware    
No TSI Stamford Downtown, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Stamford Post, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Stamford Rinks, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Staten Island, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Sterling, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI Summer Street, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI Sunnyside, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Syosset, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI University
Management, LLC   Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 18

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Varick Street, LLC   Limited Liability Company   Yes   Delaware   Delaware  
  No TSI Wall Street, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Waltham, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Washington, Inc.   Corporation   Yes   Delaware   Delaware  
  No TSI Water Street, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI Watertown, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI Wayland, LLC   Limited Liability Company   Yes   Delaware
  Delaware     No TSI Wellesley, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Wellington Circle, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI West 14, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI West 16, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 19

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI West 23, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 38, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 41, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 44, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 48, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 52, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 73, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 76, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 80, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 94, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 115th Street, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 20

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI West 125, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI West 145th Street, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI West Caldwell, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI West End, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI West Hartford, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI West Newton, LLC   Limited Liability
Company   Yes   Delaware   Delaware     No TSI West Nyack, LLC   Limited
Liability Company   Yes   Delaware   Delaware     No TSI West Springfield, LLC  
Limited Liability Company   Yes   Delaware   Delaware     No TSI Westborough,
LLC   Limited Liability Company   Yes   Delaware   Delaware     No TSI Westport,
LLC   Limited Liability Company   Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

Schedule IX

Page 21

 

Exact Legal Name of Each Entity

 

Type of

Organization
(or, if the Entity is
an Individual,  so
indicate)

 

Registered
Organization?
(Yes/No)

 

Jurisdiction of
Organization

 

Entity’s Location (for
purposes of NY UCC
§ 9-307)

 

Entity’s
Organization
Identification
Number
(or, if none, so
indicate)

 

Transmitting
Utility?
(Yes/No)

TSI Westwood, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI Weymouth, LLC   Limited Liability Company   Yes   Delaware   Delaware     No
TSI White Plains City Center, LLC   Limited Liability Company   Yes   Delaware  
Delaware     No TSI White Plains, LLC   Limited Liability Company   Yes  
Delaware   Delaware     No TSI Whitestone, LLC   Limited Liability Company   Yes
  Delaware   Delaware     No TSI Williamsburg, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Woburn, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No TSI Woodmere, LLC   Limited Liability Company  
Yes   Delaware   Delaware     No



--------------------------------------------------------------------------------

SCHEDULE X

EXISTING LIENS

1. Liens of Dell Financial Services, L.P. on certain leased equipment of Town
Sports International, LLC pursuant to continuation #201110056080719 filed with
the New York Secretary of State on 10/05/2011.

2. Liens of Dell Financial Services, L.P. on certain leased equipment of Town
Sports International, LLC pursuant to amendment #201209066005421 filed with the
New York Secretary of State on 09/06/2012.

3. Liens of Wells Fargo Bank, N.A. on certain assets of TSI Holdings (MA), LLC
pursuant to UCC-1 #2012 4403707 filed with the Delaware Secretary of State on
11/14/2012.

4. Liens of Citizens Bank of Massachusetts on the following trademark of TSI
Holdings (IP), LLC recorded by the USPTO at reel/frame 3305/0391 on 2/15/06.1

 

Title

  

App. No./Reg. No.

FITCORP    3120276

 

1  The security interest represented by this filing has been terminated and the
Borrower will use its commercially reasonable efforts to remove the UCC filing
as a matter of record as promptly as possible after the Initial Borrowing Date.



--------------------------------------------------------------------------------

SCHEDULE XI

EXISTING INVESTMENTS

The Borrower, through its subsidiary, TSI Washington, Inc., has an investment in
Capital Hill Squash Club Associates (“CHSA”). The Borrower also has an
investment in Kalorama Sports Management Associates (“KSMA”) through its
indirect subsidiary TSI Dupont Circle, Inc. CHSA and KSMA are health clubs in
Washington, D.C. that operate under the Borrower’s “Washington Sports Club”
brand name. CHSA and KSMA have operations, which are similar, or related to,
those of the Borrower.

TSI Washington, Inc. has a limited partnership interest in CHSA, which provides
TSI Washington, Inc. with approximately 20% of the profits of CHSA, as defined
in the limited partnership agreement governing TSI Washington, Inc.’s investment
in CHSA. TSI Dupont Circle, Inc. has a co-general partnership and limited
partnership interest in KSMA, which entitles TSI Dupont Circle, Inc. to receive
approximately 45% of the profits of KSMA, as defined in the limited partnership
agreement governing TSI Dupont Circle, Inc.’s investment in KSMA.



--------------------------------------------------------------------------------

SCHEDULE XII

REVERSE DUTCH AUCTION PROCEDURES

This Schedule XII is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.17 of the Credit Agreement, of which this Schedule XII
is a part. It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document. Any of the
terms set forth below may be modified solely with the consent of the
Administrative Agent and the Borrower to the extent not otherwise inconsistent
with the provisions of Section 2.17 of the Credit Agreement. None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Person”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell its Term Loans to the
Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell its Term
Loans to the Borrower be deemed to constitute such a recommendation. Each Lender
should make its own decision on whether to sell any of its Term Loans and, if it
decides to do so, the principal amount of and price to be sought for such Term
Loans. In addition, each Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
each Auction and the relevant offering documents. Capitalized terms not
otherwise defined in this Schedule XII have the meanings assigned to them in the
Credit Agreement.

(a) Notice Procedures. In connection with each Auction, the Borrower will
provide notification to the Auction Manager for distribution to the Lenders of
the relevant Tranche of Term Loans (each, an “Auction Notice”). Each Auction
Notice shall contain (i) the maximum principal amount (calculated on the face
amount thereof) of Term Loans that the Borrower offers to purchase in such
Auction (the “Auction Amount”), which shall be no less than $25,000,000 (unless
another amount is agreed to by the Administrative Agent); (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000 (in increments of $5), at which the Borrower would be willing to purchase
Term Loans in such Auction; and (iii) the date on which such Auction will
conclude, on which date Return Bids (as defined below) will be due by 1:00 p.m.
(New York time) (as such date and time may be extended by the Auction Manager,
such time the “Expiration Time”). Such Expiration Time may be extended for a
period not exceeding three (3) Business Days upon notice by the Borrower to the
Auction Manager received not less than 24 hours before the original Expiration
Time; provided that only one extension per offer shall be permitted. An Auction
shall be regarded as a “failed auction” in the event that either (x) the
Borrower withdraws such Auction in accordance with the terms hereof or (y) the
Expiration Time occurs with no Qualifying Bids (as defined below) having been
received. In the event of a failed auction, the Borrower shall not be permitted
to deliver a new Auction Notice prior to the date occurring three (3) Business
Days after such withdrawal or Expiration Time, as the case may be.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not initiate any Auction by delivering an Auction Notice to the Auction Manager
until after the conclusion (whether successful or failed) of the previous
Auction (if any), whether such conclusion occurs by withdrawal of such previous
Auction or the occurrence of the Expiration Time of such previous Auction.

(b) Reply Procedures. In connection with any Auction, each Lender of Term Loans
of the applicable Tranche wishing to participate in such Auction shall, prior to
the Expiration Time, provide the Auction Manager with a notice of participation,
in the form included in the respective offering document (each, a “Return Bid”)
which shall specify (i) a discount to par that must be expressed as a price per
$1,000 (in increments of $5) in principal amount of Term Loans (the “Reply
Price”) within the Discount Range and (ii) the principal amount of Term Loans,
in an amount not less than $1,000,000 or an integral multiple of $1,000 in
excess thereof, that such Lender offers for sale at its Reply Price (the



--------------------------------------------------------------------------------

“Reply Amount”). A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the Term Loans of such Tranche held
by such Lender. Lenders may only submit one Return Bid per Auction but each
Return Bid may contain up to three (3) component bids, each of which may result
in a separate Qualifying Bid and each of which will not be contingent on any
other component bid submitted by such Lender resulting in a Qualifying Bid. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held by the Auction Manager, an assignment and acceptance in the form
included in the offering document (each, an “Auction Assignment and
Assumption”). The Borrower will not purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
such Auction within the Discount Range for such Auction that will allow the
Borrower to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans for which the Borrower has received Qualifying
Bids). The Borrower shall purchase Term Loans from each Lender whose Return Bid
is within the Discount Range and contains a Reply Price that is equal to or less
than the Applicable Threshold Price (each, a “Qualifying Bid”). All Term Loans
included in Qualifying Bids (including multiple component Qualifying Bids
contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration.

(d) Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), the Borrower shall purchase the
Term Loans for which the Qualifying Bids submitted were at the Applicable
Threshold Price ratably based on the respective principal amounts offered and in
an aggregate amount equal to the amount necessary to complete the purchase of
the Auction Amount. No Return Bids or any component thereof will be accepted
above the Applicable Threshold Price.

(e) Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Schedule XII). The Auction Manager will insert the
principal amount of Term Loans to be assigned and the applicable settlement date
into each applicable Auction Assignment and Assumption received in connection
with a Qualifying Bid. Upon the request of the submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.

(f) Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the following representations and
warranties by the Borrower:

(i) The conditions set forth in Section 2.17 of the Credit Agreement have each
been satisfied on and as of the date hereof, except to the extent that such
conditions refer to conditions that must be satisfied as of a future date, in
which case the Borrower must terminate any Auction if it fails to satisfy one of
more of the conditions which are required to be met at the time which otherwise
would have been the time of purchase of Term Loans pursuant to an Auction.

(ii) The representations and warranties of the Borrower and each other Credit
Party contained in Section 8 of the Credit Agreement or any other Credit
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (other than any representation or warranty that is qualified by
materiality or reference to Material Adverse Effect, which shall be true and
correct in all respects) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and except
that for purposes hereof, the representations and warranties contained in
Section 8.05(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b) of Section 9.01 of
the Credit Agreement.



--------------------------------------------------------------------------------

(g) Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction only in the event that, (i) as of such time, no Qualifying
Bid has been received by the Auction Manager or (ii) the Borrower has failed to
meet a condition set forth in Section 2.17 of the Credit Agreement. Furthermore,
in connection with any Auction, upon submission by a Lender of a Return Bid,
such Lender will not have any withdrawal rights. Any Return Bid (including any
component bid thereof) delivered to the Auction Manager may not be modified,
revoked, terminated or cancelled by a Lender. However, an Auction may become
void if the conditions to the purchase of Term Loans by the Borrower required by
the terms and conditions of Section 2.17 of the Credit Agreement are not met.
The purchase price in respect of each Qualifying Bid for which purchase by the
Borrower is required in accordance with the foregoing provisions shall be paid
directly by the Borrower to the respective assigning Lender on a settlement date
as determined jointly by the Borrower and the Auction Manager (which shall be
not later than ten (10) Business Days after the date Return Bids are due). The
Borrower shall execute each applicable Auction Assignment and Assumption
received in connection with a Qualifying Bid. All questions as to the form of
documents and validity and eligibility of Term Loans that are the subject of an
Auction will be determined by the Auction Manager, in consultation with the
Borrower, and their determination will be final and binding so long as such
determination is not inconsistent with the terms of Section 2.17 of the Credit
Agreement or this Schedule XII. The Auction Manager’s interpretation of the
terms and conditions of the offering document, in consultation with the
Borrower, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.17 of the Credit Agreement or this
Schedule XII. None of the Administrative Agent, the Auction Manager, any other
Agent-Related Person or any of their respective affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrower, the Credit Parties, or any of their affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. This Schedule XII shall not require the Borrower to initiate any
Auction.



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

5022 Gate Parkway

Suite 100

Jacksonville, FL 32256

Attention: Maxeen Jacques

Ladies and Gentlemen:

The undersigned, Town Sports International, LLC (the “Borrower”), refers to the
Credit Agreement, dated as of November 15, 2013 (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among TSI Holdings II, LLC, the
Borrower, the lenders from time to time party thereto (the “Lenders”), and you,
as Administrative Agent for such Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.03[(a)][(b)(i)] of the Credit Agreement, that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.03[(a)][(b)(i)] of the Credit
Agreement:

(i) The Business Day of the Proposed Borrowing is             .1

(ii) The Loans to be made pursuant to the Proposed Borrowing shall consist of
[Initial Term Loans] [Incremental Term Loans]2 [Revolving Loans] [Swingline
Loans].

(iii) The aggregate principal amount of the Proposed Borrowing is $        .

 

1  Shall be a Business Day at least one Business Day in the case of Base Rate
Loans (or same day in the case of Swingline Loans) and at least three Business
Days in the case of Eurodollar Loans, in each case, after the date hereof,
provided that (in each case) any such notice shall be deemed to have been given
on a certain day only if given before 12:00 Noon (New York time) (or 1:00 p.m.
(New York time) in the case of Swingline Loans) on such day.

2  For Incremental Term Loans, designate the Tranche.



--------------------------------------------------------------------------------

Exhibit A-1

Page 2

 

(iv) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [Eurodollar Loans].

[(v) The initial Interest Period for the Proposed Borrowing is [one month]
[three months] [six months] [, to the extent agreed to by all Lenders with
Commitments and/or Loans under the relevant Tranche, twelve months] and, if such
Interest Period is unavailable, [specify alternative desired].]3

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, as though made on such date (it being
understood and agreed that any representation and warranty that is qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects), unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or all respects, as the case may be) as of such earlier date; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof (but, for this purpose, giving effect to the last sentence of
Section 10.07 of the Credit Agreement to the extent applicable).

 

Very truly yours, TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:

 

3  To be included for a Proposed Borrowing of Eurodollar Loans.



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Deutsche Bank Trust Company Americas,

as Administrative Agent for the Lenders party

to the Credit Agreement

referred to below

5022 Gate Parkway

Suite 100

Jacksonville, FL 32256

Attention: Maxeen Jacques

Ladies and Gentlemen:

The undersigned, Town Sports International, LLC (the “Borrower”), refers to the
Credit Agreement, dated as of November 15, 2013 (as amended, restated, modified
and/or supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), among TSI Holdings II, LLC, the
Borrower, the lenders from time to time party thereto (the “Lenders”), and you,
as Administrative Agent for such Lenders, and hereby gives you notice,
irrevocably, pursuant to Section [2.06][2.09] of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of [Initial
Term Loans] [Incremental Term Loans]1 [Revolving Loans] referred to below, and
in that connection sets forth below the information relating to such
[conversion] [continuation] (the “Proposed [Conversion] [Continuation]”) as
required by Section [2.06][2.09] of the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of
[Initial Term Loans] [Incremental Term Loans] [Revolving Loans]originally made
on                  , 20     (the “Outstanding Borrowing”) in the principal
amount of $         and currently maintained as a Borrowing of [Base Rate Loans]
[Eurodollar Loans with an Interest Period ending on                  ,
        ].

(ii) The Business Day of the Proposed [Conversion] [Continuation] is
                    .2

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of Eurodollar
Loans with an Interest Period of        ] [converted into a Borrowing of [Base
Rate Loans] [Eurodollar Loans with an Interest Period of         ]].3

 

1  For Incremental Term Loans, designate the Tranche.

2  Shall be a Business Day at least three Business Days (or one Business Day in
the case of a conversion into Base Rate Loans) after the date hereof, provided
that such notice shall be deemed to have been given on a certain day only if
given before 12:00 Noon (New York time) on such day.

3  If either (x) only a portion of the Outstanding Borrowing is to be so
converted or continued or (y) the Outstanding Borrowing is to be divided into
separate Borrowings with different Interest Periods, the Borrower should make
appropriate modifications to this clause to reflect same.



--------------------------------------------------------------------------------

Exhibit A-2

Page 2

 

Very truly yours, TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF INITIAL TERM NOTE

 

$                New York, New York

                 ,         

FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited liability
company (the “Borrower”), hereby promises to pay to [                    ] or
its registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at 5022 Gate Parkway, Suite 100,
Jacksonville, FL 32256 on the Initial Term Loan Maturity Date (as defined in the
Agreement) the principal sum of              DOLLARS ($        ) or, if less,
the unpaid principal amount of all Initial Term Loans (as defined in the
Agreement) made by the Lender pursuant to the Agreement, payable at such times
and in such amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Initial Term Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.

This Note is one of the Initial Term Notes referred to in the Credit Agreement,
dated as of November 15, 2013, among TSI Holdings II, LLC, the Borrower, the
lenders from time to time party thereto (including the Lender) and Deutsche Bank
AG New York Branch, as Administrative Agent (as amended, restated, modified
and/or supplemented from time to time, the “Agreement”), and is entitled to the
benefits thereof and of the other Credit Documents (as defined in the
Agreement). This Note is secured by the Security Documents (as defined in the
Agreement) and is entitled to the benefits of the Guaranties (as defined in the
Agreement). As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Initial Term Loan Maturity Date,
in whole or in part, and Initial Term Loans may be converted from one Type (as
defined in the Agreement) into another Type to the extent provided in the
Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-1

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF REVOLVING NOTE

 

$    New York, New York    [Date]

FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited liability
company (the “Borrower”), hereby promises to pay to [            ] or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at 5022 Gate Parkway, Suite 100,
Jacksonville, FL 32256 on the Revolving Loan Maturity Date (as defined in the
Agreement) the principal sum of              DOLLARS ($        ) or, if less,
the unpaid principal amount of all Revolving Loans (as defined in the Agreement)
made by the Lender pursuant to the Agreement, payable at such times and in such
amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of November 15, 2013, among TSI Holdings II, LLC, the Borrower, the
lenders from time to time party thereto (including the Lender), and the
Administrative Agent (as amended, restated, modified and/or supplemented from
time to time, the “Agreement”), and is entitled to the benefits thereof and of
the other Credit Documents (as defined in the Agreement). This Note is secured
by the Security Documents (as defined in the Agreement) and is entitled to the
benefits of the Guaranties (as defined in the Agreement). As provided in the
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Revolving Loan Maturity Date, in whole or in part, and Revolving
Loans may be converted from one Type (as defined in the Agreement) into another
Type to the extent provided in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-2

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF SWINGLINE NOTE

 

$5,000,000   

New York, New York

[Date]

FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited liability
company (the “Borrower”), hereby promises to pay to DEUTSCHE BANK AG NEW YORK
BRANCH or its registered assigns (the “Lender”), in lawful money of the United
States of America in immediately available funds, at the Payment Office (as
defined in the Agreement referred to below) initially located at 5022 Gate
Parkway, Suite 100, Jacksonville, FL 32256 on the Swingline Expiry Date (as
defined in the Agreement) the principal sum of FIVE MILLION DOLLARS ($5,000,000)
or, if less, the unpaid principal amount of all Swingline Loans (as defined in
the Agreement) made by the Lender pursuant to the Agreement, payable at such
times and in such amounts as are specified in the Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.

This Note is the Swingline Note referred to in the Credit Agreement, dated as of
November 15, 2013, among TSI Holdings II, LLC, the Borrower, the lenders from
time to time party thereto (including the Lender), and the Administrative Agent
(as amended, restated, modified and/or supplemented from time to time, the
“Agreement”), and is entitled to the benefits thereof and of the other Credit
Documents (as defined in the Agreement). This Note is secured by the Security
Documents (as defined in the Agreement) and is entitled to the benefits of the
Guaranties (as defined in the Agreement). As provided in the Agreement, this
Note is subject to voluntary prepayment and mandatory repayment prior to the
Swingline Expiry Date, in whole or in part.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

Exhibit B-3

Page 2

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B-4

FORM OF INCREMENTAL TERM NOTE

 

$                New York, New York                     ,         

FOR VALUE RECEIVED, TOWN SPORTS INTERNATIONAL, LLC, a New York limited liability
company (the “Borrower”), hereby promises to pay to [                    ] or
its registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the Payment Office (as defined in the
Agreement referred to below) initially located at 5022 Gate Parkway, Suite 100,
Jacksonville, FL 32256 on [Insert the applicable Incremental Term Loan Maturity
Date] (the “Incremental Term Loan Maturity Date”) the principal sum of
             DOLLARS ($        ) or, if less, the unpaid principal amount of all
[Insert the applicable description of the respective Tranche of Incremental Term
Loans] (as defined in the Agreement) made by the Lender pursuant to the
Agreement, payable at such times and in such amounts as are specified in the
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each [Incremental Term Loan] made by the Lender in like money at said office
from the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Agreement.

This Note is one of the Incremental Term Notes referred to in the Credit
Agreement, dated as of November 15, 2013, among TSI Holdings II, LLC, the
Borrower, the lenders from time to time party thereto (including the Lender) and
Deutsche Bank AG New York Branch, as Administrative Agent (as amended, restated,
modified and/or supplemented from time to time, the “Agreement”), and is
entitled to the benefits thereof and of the other Credit Documents (as defined
in the Agreement). This Note is secured by the Security Documents (as defined in
the Agreement) and is entitled to the benefits of the Guaranties (as defined in
the Agreement). As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the Incremental Term Loan Maturity
Date, in whole or in part, and Incremental Term Loans may be converted from one
Type (as defined in the Agreement) into another Type to the extent provided in
the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

EXHIBIT B-4

 

TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

Dated 1

 

Deutsche Bank AG New York Branch, as Administrative Agent, under the Credit
Agreement, dated as of November 15, 2013 (as amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”), among TSI Holdings II,
LLC, Town Sports International, LLC (the “Borrower”), the lenders from time to
time party thereto and Deutsche Bank AG New York Branch, as Administrative Agent

60 Wall Street

New York, New York 10005

Attention: MaryKay Coyle

[[        2             ], as Issuing Lender

under the Credit Agreement

 

   

 

   

 

  ]  

Attention: [  

 

  ]

Ladies and Gentlemen:

Pursuant to Section 3.03 of the Credit Agreement, we hereby request that the
Issuing Lender, in its individual capacity, issue a [standby] [trade] Letter of
Credit for the account of the undersigned on 3 (the “Date of Issuance”), which
Letter of Credit shall be denominated in United States dollars and shall be in
the initial aggregate Stated Amount of 4 .

 

1  Date of Letter of Credit Request.

2  Insert name and address of Issuing Lender. For standby Letters of Credit
issued by Deutsche Bank AG New York Branch insert: Deutsche Bank AG New York
Branch, 60 Wall Street, New York, NY 10005-MS NYC 60-2708, Attention: Global
Loan Operations, Standby Letter of Credit Unit. For trade Letters of Credit
issued by Deutsche Bank AG New York Branch, insert: Deutsche Bank AG New York
Branch, 60 Wall Street, New York, NY 10005, Attention: Trade and Risk Services,
Import LC. For Letters of Credit issued by another Issuing Lender, insert the
correct notice information for that Issuing Lender.

3  Date of Issuance which shall be (x) a Business Day and (y) at least 4
Business Days after the date hereof (or such earlier date as is acceptable to
the respective Issuing Lender in any given case).

4  Aggregate initial Stated Amount of the Letter of Credit which shall not be
less than $20,000 (or such lesser amount as is acceptable to the respective
Issuing Lender).



--------------------------------------------------------------------------------

Exhibit C

Page 2

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

The beneficiary of the requested Letter of Credit will be    5    , and such
Letter of Credit will be in support of    6    and will have a stated expiration
date of    7    .

We hereby certify that:

 

  (A) the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the issuance of the Letter of
Credit requested hereby, on the Date of Issuance (it being understood and agreed
that (x) any representation and warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date; and

 

  (B) no Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or Event of Default occur (but, for this purpose, giving effect
to the last sentence of Section 10.07 of the Credit Agreement to the extent
applicable).

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:

 

5  Insert name and address of beneficiary.

6  Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Borrower and its Subsidiaries (in the case of trade Letters of Credit).

7  Insert the last date upon which drafts may be presented which may not be
later than (i) in the case of standby Letters of Credit, the earlier of
(x) twelve months after the Date of Issuance and (y) the 5th Business Day prior
to the Revolving Loan Maturity Date and (ii) in the case of trade Letters of
Credit, the earlier of (x) 180 days after the Date of Issuance and (y) 15 days
prior to the Revolving Loan Maturity Date.



--------------------------------------------------------------------------------

EXHIBIT D

SECTION 5.04(d)(ii) CERTIFICATE

Reference is hereby made to the Credit Agreement, dated as of November 15, 2013,
among TSI Holdings II, LLC, Town Sports International, LLC, the lenders from
time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 5.04(d)(ii) of the Credit Agreement, the
undersigned hereby certifies that it is not a “bank” as such term is used in
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  ,         



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

I, the undersigned, [Chairman of the Board/Chief Executive
Officer/President/Chief Financial Officer/Vice President] of [NAME OF COMPANY],
a              organized and existing under the laws of the State of
                     (the “Company”), do hereby certify on behalf of the Company
that:

1. This Certificate is furnished pursuant to Section 6 of the Credit Agreement,
dated as of November 15, 2013, among [the Company,] [TSI Holdings II, LLC,]
[Town Sports International, LLC,] the lenders from time to time party thereto
and Deutsche Bank AG New York Branch, as Administrative Agent (such Credit
Agreement, as in effect on the date of this Certificate, being herein called the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

2. The persons named in Exhibit A attached hereto are now duly elected and
qualified officers of the Company, holding the respective offices in such
Exhibit A set forth opposite their names, and the signatures on such Exhibit A
set forth opposite their names are their genuine signatures.

3. Attached hereto as Exhibit B is a true and correct copy of the [Certificate
of Incorporation] [Articles of Incorporation] [Certificate of Formation] of the
Company, as in effect on the date hereof, certified by the Secretary of State of
the State of              on                 ,         , together with all
amendments thereto adopted through the date hereof.

4. Attached hereto as Exhibit C is a true and correct copy of the [By-Laws]
[Limited Liability Company Agreement] [Partnership Agreement] of the Company
which [were] [was] duly adopted, [are] [is] in full force and effect on the date
hereof.

5. Attached hereto as Exhibit D is a true and correct copy of resolutions which
were duly adopted on             , 2013 authorizing: (a) the Transaction,
(b) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to which the company is a party and (c) the
extensions of credit contemplated by the Credit Agreement, and said resolutions
have not been rescinded, amended or modified. Except as attached hereto as
Exhibit D, no resolutions are now in force relating to or affecting such
authorization which authorize the execution, delivery or performance of any of
the Credit Documents to which the Company is a party.

[6. On the date hereof, all of the conditions set forth in Sections 6.06, 6.07,
6.08 and 7.01 of the Credit Agreement have been satisfied.]1

 

1  Insert in Officers’ Certificate for the Borrower only.



--------------------------------------------------------------------------------

Exhibit F

Page 2

 

[6][7]. There is no pending proceeding for the dissolution or liquidation of the
Company or, to the knowledge of the undersigned, threatening its existence.

IN WITNESS WHEREOF, I have hereunto set my hand this              day of
        , 20    .

 

[NAME OF COMPANY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit F

Page 3

 

I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company that:

1. [Name of Person making above certifications] is the duly elected and
qualified [Chairman of the Board/Chief Executive Officer/President/Chief
Financial Officer/Vice President] of the Company and the signature above is
[his] [her] genuine signature.

2. The certifications made by [name of Person making above certifications] on
behalf of the Company in Items 2, 3, 4, 5 and [6] [7] above are true and
correct.

IN WITNESS WHEREOF, I have hereunto set my hand this              day of
        , 20    .

 

[NAME OF COMPANY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A

 

Name1

  Office   Signature            

 

1  Include name, office and signature of each officer who will sign any Credit
Document on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.



--------------------------------------------------------------------------------

EXHIBIT G

 

 

 

FORM OF

PLEDGE AGREEMENT

among

TSI HOLDINGS II, LLC,

TOWN SPORTS INTERNATIONAL, LLC,

VARIOUS OTHER SUBSIDIARIES OF TSI HOLDINGS II, LLC

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

Dated as of November 15, 2013

 

 

 

[SEPARATELY FILED]



--------------------------------------------------------------------------------

EXHIBIT H

 

 

 

FORM OF SECURITY AGREEMENT

among

TSI HOLDINGS II, LLC,

TOWN SPORTS INTERNATIONAL, LLC,

CERTAIN OTHER SUBSIDIARIES OF TSI HOLDINGS II, LLC

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as COLLATERAL AGENT

 

 

Dated as of November 15, 2013

 

 

 

 

 

[SEPARATELY FILED]

 

(1)



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SUBSIDIARIES GUARANTY

[SEPARATELY FILED]



--------------------------------------------------------------------------------

EXHIBIT J

SOLVENCY CERTIFICATE

To the Administrative Agent and each of the Lenders

party to the Credit Agreement referred to below:

I, the undersigned, the Chief Financial Officer of TSI Holdings II, LLC
(“Holdings”), a Delaware corporation, in that capacity only and not in my
individual capacity (and without personal liability), do hereby certify on
behalf of Holdings as of the date hereof that, based upon current assumptions
which I do not believe to be unreasonable in light of the circumstances
applicable thereto:

1. This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.13(i) of the Credit Agreement, dated as of November 15,
2013, among Holdings, Town Sports International, LLC (the “Borrower”), the
lenders from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) and Deutsche Bank AG New York Branch, as Administrative Agent (the
“Administrative Agent”) (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

2. For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries (taken as a whole) would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

 

  (b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Holdings and its Subsidiaries (taken
as a whole) are sold with reasonable promptness in an arm’s-length transaction
under present conditions for the sale of comparable business enterprises.

 

  (c) “New Financing”

All Indebtedness incurred or to be incurred by Holdings and its Subsidiaries
(taken as a whole) in connection with the Transaction (including Indebtedness
under the Credit Documents (assuming the full utilization by the Borrower of the
Commitments (except for any Incremental Term Loan Commitment) under the Credit
Agreement) and



--------------------------------------------------------------------------------

Exhibit J

Page 2

 

all other financings contemplated by the other Credit Documents), in each case
after giving effect to the Transaction and the incurrence of all financings,
redemptions and repayments in connection therewith.

 

  (d) “Stated Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and its Subsidiaries (taken as a
whole) as of the date hereof after giving effect to the consummation of the
Transaction (which, for purposes of this Certificate, shall include the
retirement and repayment on the Initial Borrowing Date of indebtedness in
respect of the Refinancing, in each case with the proceeds of the New
Financing), determined in accordance with GAAP consistently applied, together
with the amount of the New Financing.

 

  (e) “Identified Contingent Liabilities”

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities (other than such contingent liabilities
included within the term “Stated Liabilities”) of Holdings and its Subsidiaries
(taken as a whole), after giving effect to the Transaction (including all fees
and expenses related thereto but exclusive of such contingent liabilities to the
extent reflected in Stated Liabilities), as identified and explained in terms of
their nature and estimated magnitude by responsible officers of Holdings and the
Borrower or that have been identified as such by an officer of Holdings or the
Borrower, determined in accordance with GAAP.

 

  (f) “will be able to pay its or their respective Stated Liabilities and
Identified Contingent Liabilities as they mature or otherwise become payable”

For the period from the date hereof through the stated maturity of all New
Financing, Holdings and its Subsidiaries (taken as a whole) will have sufficient
assets and cash flow to pay its or their respective Stated Liabilities and
Identified Contingent Liabilities as those liabilities mature or otherwise
become payable.

 

  (g) “does or do not have Unreasonably Small Capital”

For the period from the date hereof through the stated maturity of all New
Financing, Holdings and its Subsidiaries (taken as a whole) after consummation
of the Transaction and all Indebtedness (including the Loans) being incurred,
issued (including the Loans and Letters of Credit) and Liens created by Holdings
and its Subsidiaries in connection therewith, are a going concern and have
sufficient capital to ensure that they will continue to be a going concern (as
such term is determined in accordance with GAAP) for such period and to remain a
going concern.



--------------------------------------------------------------------------------

Exhibit J

Page 3

 

3. For purposes of this Certificate, I, or officers of Holdings and/or its
Subsidiaries under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.

 

  (a) Reviewed the financial statements (including the pro forma financial
statements) referred to in Section 8.05 of the Credit Agreement.

 

  (b) Made inquiries of certain officials of Parent and its Subsidiaries who
have responsibility for financial and accounting matters regarding (i) the
existence and amount of Identified Contingent Liabilities associated with the
business of Holdings and its Subsidiaries and (ii) whether the financial
statements referred to in paragraph (a) above are in conformity with GAAP
applied on a basis consistent with that of Parent’s audited financial statements
as of December 31, 2012.

 

  (c) Reviewed to my satisfaction the Credit Documents and the respective
Schedules and Exhibits thereto.

 

  (d) With respect to Identified Contingent Liabilities:

 

  1. inquired of certain officials of Parent and/or its Subsidiaries who have
responsibility for legal, financial and accounting matters as to the existence
and estimated liability with respect to all contingent liabilities associated
with the business of Holdings and its Subsidiaries;

 

  2. confirmed with officers of Parent and/or its Subsidiaries that, to the best
of such officers’ knowledge, (i) all appropriate items were included in Stated
Liabilities or Identified Contingent Liabilities and that (ii) the amounts
relating thereto were the maximum estimated amount of liabilities reasonably
likely to result therefrom as of the date hereof; and

 

  3. to the best of my knowledge, in making the certification set forth in
paragraph 4 below, considered all material Identified Contingent Liabilities
that may arise from any pending litigation, asserted claims and assessments,
guarantees, uninsured risks and other Identified Contingent Liabilities of
Holdings and its Subsidiaries (exclusive of such Identified Contingent
Liabilities to the extent reflected in Stated Liabilities) (after giving effect
to the Transaction) and with respect to each such Identified Contingent
Liability the estimable maximum amount of liability with respect thereto was
used in making such certification.

 

  (e)

Made inquiries of certain officers of Parent and/or its Subsidiaries who have
responsibility for financial reporting and accounting matters regarding whether
they were aware of any events or conditions that, as of the date hereof, would
cause Holdings and its Subsidiaries (taken as a



--------------------------------------------------------------------------------

Exhibit J

Page 4

 

  whole), after giving effect to the consummation of the Transaction and the
related financing transactions (including the incurrence of the New Financing),
to (i) have assets with a Fair Value or Present Fair Salable Value that are less
than the sum of its or their Stated Liabilities and Identified Contingent
Liabilities; (ii) have Unreasonably Small Capital; or (iii) not be able to pay
its or their respective Stated Liabilities and Identified Contingent Liabilities
as they mature or otherwise become payable.

 

  (f) Had the Projections relating to Holdings and/or its Subsidiaries which
have been previously delivered to the Administrative Agent and the Lenders,
prepared under my direction based on good faith estimates and assumptions, and
have re-examined the Projections on the date hereof and considered the effect
thereon of any changes since the date of the preparation thereof on the results
projected therein.

 

  4. Based on and subject to the foregoing, I hereby certify on behalf of
Holdings that, on and as of the date hereof and after giving effect to the
consummation of the Transaction and the related financing transactions
(including the incurrence of the New Financing), it is my opinion that (i) the
Fair Value and Present Fair Salable Value of Holdings and its Subsidiaries
(taken as a whole) exceed their respective Stated Liabilities and Identified
Contingent Liabilities; (ii) Holdings and its Subsidiaries (taken as a whole) do
not have Unreasonably Small Capital; and (iii) Holdings and its Subsidiaries
(taken as a whole) intend to and believes that they will be able to pay their
respective Stated Liabilities and Identified Contingent Liabilities as they
mature or otherwise become payable.

 

  5. Holdings and the Borrower do not intend, in consummating the transactions
contemplated by the New Financing, to delay, hinder, or defraud either present
or future creditors.

IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by the Chief Financial Officer of Holdings this 15th day of November,
2013.

 

TSI Holdings II, LLC By:  

 

  Name:     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT K

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(e) of
the Credit Agreement, dated as of November 15, 2013 (as amended, restated,
supplemented and/or modified from time to time, the “Credit Agreement”), among
TSI Holdings II, LLC, Town Sports International, LLC, the lenders from time to
time party thereto and Deutsche Bank AG New York Branch, as Administrative
Agent. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

1. I am the duly elected, qualified and acting [Insert title of the Authorized
Financial Officer] and deliver this Compliance Certificate in such capacity and
not in my individual capacity.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. The matters set forth herein are true to the best of my knowledge
after due inquiry.

3. I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of Holdings and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default [, except as set forth below].

4. Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) the calculation of the Total Leverage Ratio for the Relevant Period (as
defined in ANNEX 2 hereto)[ and compliance with the covenant specified in
Section 10.07 of the Credit Agreement for the Relevant Period]1.

5. Attached hereto as ANNEX 3 is the information required by
Section 9.01(e)(iii)(y) of the Credit Agreement as of the date of this
Compliance Certificate and Holdings and its Subsidiaries have taken all actions
required to be taken by them pursuant to the respective Security Documents in
connection with the information set forth on ANNEX 3.

[6. Attached hereto as ANNEX 4 is the information required by
Section 9.01(e)(ii) of the Credit Agreement as of the date of this Compliance
Certificate.]2

 

1  Insert only in the event that Section 10.07 of the Credit Agreement is in
effect for the given Test Period.

2  Insert only for a Relevant Period ending on December 31 in any fiscal year of
Holdings (commencing with the fiscal year ending December 31, 2014).



--------------------------------------------------------------------------------

Exhibit K

Page 2

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this
             day of 20    .

 

TSI HOLDINGS II, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements To Be Attached]



--------------------------------------------------------------------------------

ANNEX 2

The information described herein is as of             ,          (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from [                 , 20    ]3 through the Computation Date (the
“Relevant Period”).

 

Financial Covenant

   Period or Date of Determination    Amount  

A. Total Leverage Ratio

     

(a) Consolidated Indebtedness4 as at Computation Date

      $                

(b) Consolidated EBITDA5 for the Test Period ended on the Computation Date

      $                

(c) Ratio of line (a) to (b)

                :1.00   

[(d) Required Covenant Level

        4.50:1.00 ]6 

 

3  Insert the first day of the applicable Test Period.

4  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Indebtedness.

5  Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA for purposes of the Total Leverage Ratio.

6  Include clause (d) only in the event that Section 10.07 of the Credit
Agreement is in effect for the given Test Period.



--------------------------------------------------------------------------------

ANNEX 3

1. It is hereby certified that no changes are required to be made pursuant to
the terms of the Security Documents to any of Annexes B through G, inclusive, in
each case of the Security Agreement, Annexes A through F of the Pledge
Agreement, in each case so as to make the information set forth therein accurate
and complete as of date of this Certificate[, except as specifically set forth
below:]

 

 

 

    

 

    

 

  



--------------------------------------------------------------------------------

ANNEX 4

1. For the applicable Excess Cash Flow Payment Period, the Excess Cash Flow is
$             and the Applicable Excess Cash Flow Repayment Percentage is
    %.7

2. For the applicable Excess Cash Flow Payment Period, the amount of payment
required by Section 5.02(e) of the Credit Agreement is $            .8

 

7  This certification is only required in the case of a compliance certificate
delivered with annual financial statements pursuant to Section 9.01(b) of the
Credit Agreement. The certificate should describe in reasonable detail the
calculations necessary to determine the amount of Excess Cash Flow for the
applicable Excess Cash Flow Payment Period as well as the Applicable Excess Cash
Flow Repayment Percentage and the amount and dates of the required mandatory
repayments pursuant to Section 5.02(e) of the Credit Agreement, together with
the certification that the required mandatory repayments have been (or will be)
made on the Excess Cash Flow Payment Date.

8  The certificate should describe in reasonable detail the calculation
necessary to determine the amount of payment required by Section 5.02(e) for
such Excess Cash Flow Payment Period.



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below, and is entered into by and between [the] [each]
Assignor identified in item [1] [2] below ([the] [each, an] “Assignor”) and
[[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of such [Assignees]
[and Assignors] hereunder are several and not joint.] Capitalized terms used
herein but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented and/or
otherwise modified from time to time, the “Credit Agreement”). The Standard
Terms and Conditions for this Assignment set forth in Annex 1 hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the] [each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the] [each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represent the amount and percentage interest identified below of
all of the respective Assignor’s outstanding rights and obligations under the
respective Tranches identified below (including, to the extent included in any
such Tranches, Letters of Credit and Swingline Loans) ([the] [each, an]
“Assigned Interest”). [Such] [Each] sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment,
without representation or warranty by [the] [any] Assignor.

 

[1.    Assignor:                                          
                               2.    Assignee:   
                                                                ]2    [1.][3.]
   Credit Agreement:        Credit Agreement, dated as of November 15, 2013,
among TSI Holdings II, LLC, Town Sports International, LLC, the Lenders party
thereto from time to time and Deutsche Bank AG New York Branch, as
Administrative Agent (such Credit Agreement, as in affect on the date of this
Assignment, being herein called the “Credit Agreement”).

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and Assignee, respectively. In the case of an assignment to
funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignees should be listed in the
table under bracketed item 2 below.



--------------------------------------------------------------------------------

Exhibit L

Page 2

 

[2.    Assigned Interest:3      

 

          Tranche
Assigned4    Aggregate Amount of
Commitment/Loans
under Relevant Tranche
for all Lenders      Amount of
Commitment/Loan
under Relevant Tranche
Assigned   [Name of Assignor]   

[Name of

Assignee]

      $                    $                 [Name of Assignor]   

[Name of

Assignee]

      $                    $                

]

 

[4.    Assigned Interest:5      

 

Tranche Assigned

   Aggregate Amount of
Commitment/Loans
under Relevant Tranche
for all Lenders      Amount of
Commitment/Loan
under Relevant Tranche
Assigned  

Initial Term Loan

   $                    $                

Incremental Term Loans

   $                    $                

Revolving Loan Commitment/ Revolving Loans

   $                    $                

Effective Date                     ,         , 20    .

]

 

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.

4  For complex multi-Tranche assignments a separate chart for each Tranche
should be used for ease of reference.

5  Insert this chart if this Form of Assignment and Assumption is being used by
a single Assignor for an assignment to a single Assignee.



--------------------------------------------------------------------------------

Exhibit L

Page 3

 

Assignor[s] Information        Assignee[s] Information   Payment Instructions:  

                             

     Payment Instructions:  

                             

 

 

      

 

 

 

      

 

 

 

      

 

  Reference:  

 

       Reference:  

 

Notice Instructions:  

                             

     Notice Instructions:  

                             

 

                             

      

                             

 

                             

      

                             

 

                             

      

                             

  Reference:  

 

       Reference:  

 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR      ASSIGNEE   [NAME OF ASSIGNOR]      [NAME OF ASSIGNEE]6   By:  

 

     By:  

 

    Name:        Name:     Title:        Title:  

  

 

6  Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



--------------------------------------------------------------------------------

Exhibit L

Page 4

 

[Consented to and]7 Accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title: [TOWN SPORTS INTERNATIONAL, LLC] By:  

 

  Name:   Title:]8 [DEUTSCHE BANK AG NEW YORK BRANCH], as Swingline Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

7  Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(y) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld or delayed.

8  Insert only if (i) no Event of Default under Section 11.01 or 11.05 of the
Credit Agreement (other than with respect to an Immaterial Subsidiary) is then
in existence and (ii) the assignment is being made pursuant to
Section 13.04(b)(y) of the Credit Agreement to an Eligible Transferee. Consent
of the Borrower shall not be unreasonably withheld or delayed, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 5
Business Days of receiving notice thereof.



--------------------------------------------------------------------------------

Exhibit L

Page 5

 

[NAME OF EACH ISSUING LENDER] By:  

 

  Name:   Title: By:  

 

  Name:   Title:]9

 

9  Insert for any assignment of Revolving Loan Commitments (and related
Obligations) pursuant to Section 13.04(b)(y) of the Credit Agreement. Consent of
the Swingline Lender and each Issuing Lender not to be unreasonably withheld or
delayed.



--------------------------------------------------------------------------------

ANNEX A

to

ASSIGNMENT AND ASSUMPTION AGREEMENT

Town Sports International, LLC

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto, other than this Assignment, or any collateral thereunder, (iii) the
financial condition of Holdings or any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by Holdings or any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender, (B) a parent company and/or an affiliate of [the][each] Assignor
which is at least 50% owned by [the][each] Assignor or its parent company, (C) a
fund that invests in bank loans and is managed by the same investment advisor as
a Lender, by an affiliate of such investment advisor or by a Lender, or (D) an
Eligible Transferee under Section 13.04(b) of the Credit Agreement, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of [the] [its]
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 9.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase [the] [its]
Assigned Interest on the basis of which it has made such analysis and decision,
and (v) if it is a Foreign Lender, it has attached to this Assignment any tax
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by it; (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the] [each]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (c) appoints and
authorizes each of the Administrative Agent and the Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to or otherwise
conferred upon the Administrative Agent or the Collateral Agent, as the case may
be, by the terms thereof, together with such



--------------------------------------------------------------------------------

Annex A

Page 2

 

powers as are reasonably incidental thereto; and (d) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect to [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to [the]
[each] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the] [each] Assignee for amounts which have accrued from and after
the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) [the][each] Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents, and (ii) [the][each] Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Credit Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5.1401 OF THE GENERAL OBLIGATIONS).

 

-2-



--------------------------------------------------------------------------------

EXHIBIT M

JOINDER AGREEMENT

THIS JOINDER IN SUBSIDIARIES GUARANTY, SECURITY AGREEMENT AND PLEDGE AGREEMENT
(this “Joinder”) is executed as of [DATE] by [NAME OF NEW SUBSIDIARY], a
                     [corporation] [limited liability company] [partnership]
(the “Joining Party”), and delivered to DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and Collateral Agent, for the benefit of the Secured
Creditors (as defined below). Except as otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, TSI Holdings II, LLC (“Holdings”), Town Sports International, LLC
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”),
and Deutsche Bank AG New York Branch, as administrative agent (together with any
successor administrative agent, the “Administrative Agent”), have entered into a
Credit Agreement, dated as of November 15, 2013 (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”), providing for
the making of Loans to the Borrower and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, the Issuing Lenders, the Administrative Agent and the Collateral
Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements or
Other Hedging Agreements with one or more Lenders or any affiliate thereof (each
such Lender or affiliate, even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason, together with such
Lender’s or affiliate’s successors and assigns, if any, collectively, the “Other
Creditors” and, together with the Lender Creditors, the “Secured Creditors”);

WHEREAS, the Joining Party is a direct or indirect Wholly-Owned Domestic
Subsidiary of the Borrower and desires, or is required pursuant to the
provisions of the Credit Agreement, to become a Subsidiary Guarantor under the
Subsidiaries Guaranty, an Assignor under, and as defined in, the Security
Agreement (an “Assignor”), and a Pledgor under, and as defined in, the Pledge
Agreement (a “Pledgor”); and

WHEREAS, the Joining Party will obtain benefits from the incurrence of Loans by,
and the issuance of Letters of Credit for the account of, the Borrower, in each
case pursuant to the Credit Agreement and the entering into by the Borrower
and/or one or more of its other Subsidiaries of Interest Rate Protection
Agreements and Other Hedging Agreements and, accordingly, desires to execute
this Joinder in order to satisfy the requirements described in the preceding
recital;



--------------------------------------------------------------------------------

Exhibit M

Page 2

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Secured Creditors and hereby covenants and agrees with each Secured Creditor
as follows:

NOW, THEREFORE, the Joining Party agrees as follows:

1. By this Joinder, the Joining Party becomes (i) a Subsidiary Guarantor for all
purposes under the Subsidiaries Guaranty, pursuant to Section 25 thereof,
(ii) an Assignor for all purposes under the Security Agreement, pursuant to
Section 10.12 thereof, and (iii) a Pledgor for all purposes under the Pledge
Agreement, pursuant to Section 29 thereof.

2. The Joining Party agrees that, upon its execution hereof, it will become a
Subsidiary Guarantor under the Subsidiaries Guaranty with respect to all
Guaranteed Obligations (as defined in the Subsidiaries Guaranty), and will be
bound by all terms, conditions and duties applicable to a Subsidiary Guarantor
under the Subsidiaries Guaranty and the other Credit Documents. Without
limitation of the foregoing, and in furtherance thereof, the Joining Party
unconditionally, absolutely and irrevocably guarantees on a joint and several
basis the due and punctual payment and performance of all Guaranteed Obligations
(on the same basis as the other Subsidiary Guarantors under the Subsidiaries
Guaranty).

3. The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under the Pledge Agreement, and will be bound by all terms, conditions
and duties applicable to a Pledgor under the Pledge Agreement. Without
limitation of the foregoing and in furtherance thereof, as security for the due
and punctual payment of the Obligations (as defined in the Pledge Agreement),
the Joining Party hereby grants, pledges and assigns to the Collateral Agent for
the benefit of the Secured Creditors and hereby grants to the Collateral Agent
for the benefit of the Secured Creditors a continuing security interest in all
Pledge Agreement Collateral, if any, now owned or, to the extent provided in the
Pledge Agreement, hereafter acquired by it.

4. The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under the Security Agreement, and will be bound by all terms,
conditions and duties applicable to an Assignor under the Security Agreement.
Without limitation of the foregoing and in furtherance thereof, as security for
the due and punctual payment of the Obligations (as defined in the Security
Agreement), the Joining Party hereby assigns and transfers unto the Collateral
Agent for the benefit of the Secured Creditors and hereby pledges and grants to
the Collateral Agent for the benefit of the Secured Creditors, a continuing
security interest in all Security Agreement Collateral, if any, now owned or, to
the extent provided in the Security Agreement, hereafter acquired by it.

5. In connection with the grant by the Joining Party, pursuant to paragraph 3
above, of a security interest in all of its right, title and interest in the
Pledge Agreement Collateral in favor of the Collateral Agent, the Joining Party
agrees to deliver to the Collateral Agent for the benefit of the Secured
Creditors, together with the delivery of this Joinder, each of the items
required to be delivered by it pursuant to Section 3.2 of the Pledge Agreement.

6. Without limiting the foregoing, the Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as



--------------------------------------------------------------------------------

Exhibit M

Page 3

 

(i) each Subsidiary Guarantor pursuant to Section 11 of the Subsidiaries
Guaranty, (ii) each Assignor pursuant to Articles II, III, IV, V and VI of the
Security Agreement and (iii) each Pledgor pursuant to Section 16 of the Pledge
Agreement, and agrees to be bound by all covenants, agreements and obligations
of a Subsidiary Guarantor, Assignor and Pledgor pursuant to the Subsidiaries
Guaranty, the Security Agreement and the Pledge Agreement, respectively, and all
other Credit Documents to which it is or becomes a party.

7. Annexes A, B, C, D, E, F and G to the Pledge Agreement are hereby amended by
supplementing such Annexes with the information for the Joining Party contained
on Annexes A, B, C, D, E, F and G attached hereto as Annex I. In addition,
Annexes A, B, C, D, E, F and G to the Security Agreement are hereby amended by
supplementing such Annexes with the information for the Joining Party contained
on Annexes A, B, C, D, E, F and G attached hereto as Annex II.

8. This Joinder shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns. THIS JOINDER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE
OF NEW YORK. This Joinder may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.
Delivery of an executed counterpart hereof by facsimile or other electronic
transmission shall be as effective as delivery of any original executed
counterpart hereof. In the event that any provision of this Joinder shall prove
to be invalid or unenforceable, such provision shall be deemed to be severable
from the other provisions of this Joinder which shall remain binding on all
parties hereto.

9. From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Credit Document” for all purposes of the Credit
Agreement and the other Credit Documents.

10. The effective date of this Joinder is [DATE].

*    *    *



--------------------------------------------------------------------------------

Exhibit M

Page 4

 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:

 

Accepted and Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as

Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX I

to

JOINDER AGREEMENT

SCHEDULES A, B, C, D, E, F and G TO THE PLEDGE AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

to

PLEDGE AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION

AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name of Each

Pledgor

  

Registered

Organization?

(Yes/No)

  

Jurisdiction of

Organization

  

Pledgor’s
Organization Identification Number (or, if
it has none, so indicate)

  

Transmitting

Utility?

(Yes/No)

                                   



--------------------------------------------------------------------------------

ANNEX B

to

PLEDGE AGREEMENT

SCHEDULE OF SUBSIDIARIES

 

Entity

  

Ownership

  

Jurisdiction of

Organization

                 



--------------------------------------------------------------------------------

ANNEX C

to

PLEDGE AGREEMENT

SCHEDULE OF STOCK

 

1. [PLEDGOR]

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement                                             

 

2. [ADDITIONAL PLEDGOR(S)]

 

Name of Issuing Corporation

   Type of
Shares    Number of
Shares    Certificate
No.    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge
Agreement                                             



--------------------------------------------------------------------------------

ANNEX D

to

PLEDGE AGREEMENT

SCHEDULE OF NOTES

 

1. [PLEDGOR]

 

Amount

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 3.2(a)

of Pledge Agreement

                          

 

2. [ADDITIONAL PLEDGOR(S)]

 

Amount

  

Maturity Date

  

Obligor

  

Sub-clause of

Section 3.2(a)

of Pledge Agreement

                          



--------------------------------------------------------------------------------

ANNEX E

to

PLEDGE AGREEMENT

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. [PLEDGOR]

 

Name of Issuing Limited Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge Agreement                           

 

2. [ADDITIONAL PLEDGOR(S)]

 

Name of Issuing Limited Liability Company

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge Agreement                           



--------------------------------------------------------------------------------

ANNEX F

to

PLEDGE AGREEMENT

SCHEDULE OF PARTNERSHIP INTERESTS

 

1. [PLEDGOR]

 

Name of Issuing Partnership

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge Agreement                           

 

2. [ADDITIONAL PLEDGOR(S)]

 

Name of Issuing Partnership

   Type of
Interest    Percentage
Owned    Sub-clause of
Section 3.2(a)
of Pledge Agreement                           



--------------------------------------------------------------------------------

ANNEX G

to

PLEDGE AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Pledgor

  

Address(es) of Chief Executive Office

        



--------------------------------------------------------------------------------

ANNEX II

to

JOINDER AGREEMENT

SCHEDULES A, B, C, D, E, F and G TO THE SECURITY AGREEMENT



--------------------------------------------------------------------------------

ANNEX A

to

SECURITY AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

  

Address(es) of Chief Executive Office

        



--------------------------------------------------------------------------------

ANNEX B

to

SECURITY AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION

AND ORGANIZATIONAL IDENTIFICATION NUMBERS

 

Exact Legal Name

of Each

Assignor

  

Type of Organization (or, if

the Assignor is an
Individual, so

indicate)

  

Registered
Organization?

(Yes/No)

  

Jurisdiction of
Organization

  

Assignor’s Organization
Identification Number (or,
if it has none, so indicate)

  

Transmitting

Utility?

(Yes/No)

                                            



--------------------------------------------------------------------------------

ANNEX C

to

SECURITY AGREEMENT

SCHEDULE OF TRADE AND FICTITIOUS NAMES

 

Name of
Assignor

  

Trade and/or
Fictitious Names

        



--------------------------------------------------------------------------------

ANNEX D

to

SECURITY AGREEMENT

DESCRIPTION OF COMMERCIAL TORT CLAIMS

 

Name of Assignor

  

Description of Commercial Tort Claims

        



--------------------------------------------------------------------------------

ANNEX E

to

SECURITY AGREEMENT

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS

 

1. Marks and Applications:

 

Marks

  

Country

  

Registration No.

                 

 

2. Internet Domain Name Registrations:

 

Internet Domain Names

  

Country

  

Registration No. (or other

applicable identifier)

                 



--------------------------------------------------------------------------------

ANNEX F

to

SECURITY AGREEMENT

SCHEDULE OF PATENTS



--------------------------------------------------------------------------------

ANNEX G

to

SECURITY AGREEMENT

SCHEDULE OF COPYRIGHTS

 

NUMBERS
REGISTRATION

  

PUBLICATION
DATE

  

COPYRIGHT
TITLE

                 



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF SUBORDINATION PROVISIONS

Section 1.01. Subordination of Liabilities. [Name of Payor] (the “Payor”), for
itself, its successors and assigns, covenants and agrees, and each holder of the
Note to which this Annex A is attached (the “Note”) by its acceptance thereof
likewise covenants and agrees, that the payment of the principal of, interest
on, and all other amounts owing in respect of, the Note (the “Subordinated
Indebtedness”) is hereby expressly subordinated, to the extent and in the manner
set forth below, to the prior payment in full in cash of all Senior Indebtedness
(as defined in Section 1.07 of this Annex A). The provisions of this Annex A
shall constitute a continuing offer to all persons or other entities who, in
reliance upon such provisions, become holders of, or continue to hold, Senior
Indebtedness, and such holders are made obligees hereunder the same as if their
names were written herein as such, and they and/or each of them may proceed to
enforce such provisions.

Section 1.02. Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex A) owing in respect of the
Senior Indebtedness shall first be paid in full in cash in accordance with the
terms thereof, before any payment of any kind or character, whether in cash,
property, securities or otherwise, is made on account of the Subordinated
Indebtedness.

(b) The Payor may not, directly or indirectly (and no person or other entity on
behalf of the Payor may), make any payment of any Subordinated Indebtedness and
may not acquire any Subordinated Indebtedness for cash or property until all
Senior Indebtedness has been paid in full in cash if any event of default under
the Credit Agreement (as defined in Section 1.07 of this Annex A) or any other
issue of Senior Indebtedness is then in existence or would result therefrom.
Each holder of the Note hereby agrees that, so long as any such event of default
in respect of any issue of Senior Indebtedness exists, it will not sue for, or
otherwise take any action to enforce the Payor’s obligations to pay, amounts
owing in respect of the Note. Each holder of the Note understands and agrees
that to the extent that clause (a) of this Section 1.02 or this clause
(b) prohibits the payment of any Subordinated Indebtedness, such unpaid amount
shall not constitute a payment default under the Note and the holder of the Note
may not sue for, or otherwise take action to enforce the Payor’s obligation to
pay such amount, provided that such unpaid amount shall remain an obligation of
the Payor to the holder of the Note pursuant to the terms of the Note.

(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Payor (or any Person on behalf
of the Payor) shall make (or the holder of the Note shall receive) any payment
on account of the Subordinated Indebtedness at a time when payment is not
permitted by said subsection (a) or (b), such payment shall be held by the
holder of the Note, in trust for the benefit of, and shall be paid forthwith
over and delivered to, the holders of Senior Indebtedness or their
representative or the trustee under the indenture or other agreement pursuant to
which any instruments evidencing any Senior Indebtedness may have been issued,
as their respective interests may appear (including by



--------------------------------------------------------------------------------

Exhibit N

Page 2

 

giving effect to any intercreditor or subordination arrangements among such
holders), for application pro rata to the payment of all Senior Indebtedness
remaining unpaid to the extent necessary to pay all Senior Indebtedness in full
in cash in accordance with the terms of such Senior Indebtedness, after giving
effect to any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Without in any way modifying the provisions of this Annex A or
affecting the subordination effected hereby if such notice is not given, the
Payor shall give the holder of the Note prompt written notice of any maturity of
Senior Indebtedness after which such Senior Indebtedness remains unsatisfied.

Section 1.03. Subordination to Prior Payment of All Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Payor. (a) Upon any distribution
of assets of the Payor upon dissolution, winding up, liquidation or
reorganization of the Payor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):

(i) the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness in accordance with the terms
thereof (including, without limitation, post-petition interest at the rate
provided in the documentation with respect to the Senior Indebtedness, whether
or not such post-petition interest is an allowed claim against the debtor in any
bankruptcy or similar proceeding) before the holder of the Note is entitled to
receive any payment of any kind or character on account of the Subordinated
Indebtedness;

(ii) any payment or distributions of assets of the Payor of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders), to the extent necessary to make payment in full in cash of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness; and

(iii) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash in accordance with the terms thereof, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, as their respective interests may appear (including by
giving effect to any intercreditor or subordination arrangements among such
holders) for application to the payment of such Senior Indebtedness until all
such Senior



--------------------------------------------------------------------------------

Exhibit N

Page 3

 

Indebtedness shall have been paid in full in cash in accordance with the terms
thereof, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness.

(b) To the extent any payment of Senior Indebtedness (whether by or on behalf of
any Payor, as proceeds of security or enforcement of any right of setoff or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to any receiver, trustee in bankruptcy, liquidating trustee, agent or
other similar person under any bankruptcy, insolvency, receivership, fraudulent
conveyance or similar law, then, if such payment is recovered by, or paid over
to, such receiver, trustee in bankruptcy, liquidating trustee, agent or other
similar person, the Senior Indebtedness or part thereof originally intended to
be satisfied shall be deemed to be reinstated and outstanding as if such payment
has not occurred.

(c) If the holder of the Note does not file a proper claim or proof of debt in
the form required in any proceeding or other action referred to in the
introduction paragraph of this Section 1.03 prior to 30 days before the
expiration of the time to file such claim or claims, then any of the holders of
the Senior Indebtedness or their representative is hereby authorized to file an
appropriate claim for and on behalf of the holder of the Note.

(d) Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if such notice is not given, the Payor shall give
prompt written notice to the holder of the Note of any dissolution, winding up,
liquidation or reorganization of the Payor (whether in bankruptcy, insolvency or
receivership proceedings or upon assignment for the benefit of creditors or
otherwise).

Section 1.04. Subrogation. Subject to the prior payment in full in cash of all
Senior Indebtedness in accordance with the terms thereof, the holder of the Note
shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the Payor applicable to the
Senior Indebtedness until all amounts owing on the Note shall be paid in full,
and for the purpose of such subrogation no payments or distributions to the
holders of the Senior Indebtedness by or on behalf of the Payor or by or on
behalf of the holder of the Note by virtue of this Annex A which otherwise would
have been made to the holder of the Note shall, as between the Payor, its
creditors other than the holders of Senior Indebtedness, and the holder of the
Note, be deemed to be payment by the Payor to or on account of the Senior
Indebtedness, it being understood that the provisions of this Annex A are and
are intended solely for the purpose of defining the relative rights of the
holder of the Note, on the one hand, and the holders of the Senior Indebtedness,
on the other hand.

Section 1.05. Obligation of the Payor Unconditional. Nothing contained in this
Annex A or in the Note is intended to or shall impair, as between the Payor and
the holder of the Note, the obligation of the Payor, which is absolute and
unconditional, to pay to the holder of the Note the principal of and interest on
the Note as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the holder
of the Note and creditors of the Payor other than the holders of the Senior
Indebtedness, nor shall anything herein or therein prevent the holder of the
Note from exercising all remedies otherwise permitted by applicable law upon an
event of default under the Note, subject to the provisions of this Annex A and
the rights, if any, under this Annex A of the holders of Senior



--------------------------------------------------------------------------------

Exhibit N

Page 4

 

Indebtedness in respect of cash, property, or securities of the Payor received
upon the exercise of any such remedy. Upon any distribution of assets of the
Payor referred to in this Annex A, the holder of the Note shall be entitled to
rely upon any order or decree made by any court of competent jurisdiction in
which such dissolution, winding up, liquidation or reorganization proceedings
are pending, or a certificate of the liquidating trustee or agent or other
person making any distribution to the holder of the Note, for the purpose of
ascertaining the persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Payor, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertinent thereto or to this Annex A.

Section 1.06. Subordination Rights Not Impaired by Acts or Omissions of Payor or
Holders of Senior Indebtedness. No right of any present or future holders of any
Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Payor or by any act or failure to act in good faith by any such
holder, or by any noncompliance by the Payor with the terms and provisions of
the Note, regardless of any knowledge thereof which any such holder may have or
be otherwise charged with. The holders of the Senior Indebtedness may, without
in any way affecting the obligations of the holder of the Note with respect
hereto, at any time or from time to time and in their absolute discretion,
change the manner, place or terms of payment of, change or extend the time of
payment of, or renew, increase or otherwise alter, any Senior Indebtedness or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness including, without limitation, the waiver of default thereunder and
the release of any collateral securing such Senior Indebtedness, all without
notice to or assent from the holder of the Note.

Section 1.07. Senior Indebtedness. The term “Senior Indebtedness” shall mean all
Obligations (as defined below) (i) of the Payor under, or in respect of, (x) the
Credit Agreement (as amended, modified, supplemented, extended, restated,
refinanced, replaced or refunded from time to time, the “Credit Agreement”),
dated as of November 15, 2013, by and among [TSI Holdings II, LLC], [the Payor]
[Town Sports International, LLC], the lenders from time to time party thereto
and Deutsche Bank AG New York Branch, as Administrative Agent, and any renewal,
extension, restatement, refinancing or refunding thereof, and (y) each other
Credit Document (as defined in the Credit Agreement) to which the Payor is a
party and (ii) of the Payor under, or in respect of (including by reason of its
Guaranty (as defined in the Credit Agreement) to the extent that the Payor is a
party thereto), any Interest Rate Protection Agreements or Other Hedging
Agreements (each as defined in the Credit Agreement). As used herein, the term
“Obligation” shall mean any principal, interest, premium, penalties, fees,
expenses, indemnities and other liabilities and obligations (including
guaranties of the foregoing liabilities and obligations) payable under the
documentation governing any Senior Indebtedness (including post-petition
interest at the rate provided in the documentation with respect to such Senior
Indebtedness, whether or not such interest is an allowed claim against the
debtor in any bankruptcy or similar proceeding).

Section 1.08. Miscellaneous. If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by the Payor or any other Person
or entity is rescinded or must otherwise be returned by the holders of Senior
Indebtedness for any reason



--------------------------------------------------------------------------------

Exhibit N

Page 5

 

whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of the Payor or such other Person or entity), the subordination
provisions set forth herein shall continue to be effective or be reinstated, as
the case may be, all as though such payment had not been made.



--------------------------------------------------------------------------------

EXHIBIT O-1

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

            ,         

Town Sports International, LLC

5 Penn Plaza

4th Floor

New York, New York 10001

 

Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of November 15, 2013
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among TSI Holdings II, LLC (“Holdings”), Town Sports
International, LLC (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

Each Lender (each an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Sections 2.01(c) and 2.14 thereof.

Each Incremental Term Loan Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Credit
Documents. Each Incremental Term Loan Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental Term
Loan Commitment provided by each Incremental Term Loan Lender pursuant to this
Agreement, such Incremental Term Loan Lender shall receive from the Borrower
such upfront fees, unutilized commitment fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrower and the Incremental Term
Loan Lenders (and which fees have been identified by the Borrower to the
Administrative Agent), all of which fees shall be due and payable to such
Incremental Term Loan Lender on the terms and conditions set forth in each such
separate agreement.



--------------------------------------------------------------------------------

Exhibit O-1

Page 2

 

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Term Loan
Commitment provided pursuant to this Agreement.

Each Incremental Term Loan Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and to become
a Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, (iii) appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement
and the other Credit Documents, as are delegated to the Administrative Agent and
the Collateral Agent, as the case may be, by the terms thereof, together with
such powers as are reasonably incidental thereto, (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender, and (v) in the case of each Incremental Term Loan
Lender that is a Foreign Lender, attaches the forms and/or Certificates referred
to in Section 5.04(d) of the Credit Agreement, certifying as to its entitlement
as of the date hereof to a complete exemption from United States withholding
taxes with respect to all payments to be made to it by the Borrower under the
Credit Agreement and the other Credit Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Loan Lender, the Administrative Agent, the Borrower, Holdings
and each Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of
a fully executed counterpart (including by way of facsimile) hereof, (iii) the
payment of any fees then due and payable in connection herewith and (iv) the
satisfaction of any other conditions precedent set forth in Section 8 of Annex I
hereto (such date, the “Agreement Effective Date”), each Incremental Term Loan
Lender party hereto (i) shall be obligated to make the Incremental Term Loans
provided to be made by it as provided in this Agreement on the terms, and
subject to the conditions, set forth in the Credit Agreement and in this
Agreement, and (ii) to the extent provided in this Agreement, shall have the
rights and obligations of a Lender thereunder and under the other applicable
Credit Documents.

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby including, without limitation, all Incremental Term Loans made pursuant
thereto, and (ii) all such Obligations (including all such Incremental Term
Loans) shall constitute (and be included in the definition of) “Guaranteed
Obligations” under each Guaranty and be entitled to the benefits of the
respective Security Documents and each Guaranty as, and to the extent, provided
in the Credit Agreement and in such other Credit Documents.

Holdings and each Subsidiary Guarantor acknowledges and agrees that all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby and all Incremental Term Loans made pursuant thereto shall (i) be fully
guaranteed pursuant to the Guaranties as, and to the extent, provided in the
respective Guaranties and in the Credit Agreement, and (ii) be entitled to the
benefits of the respective Security Documents as, and to the extent, provided
therein and in the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit O-1

Page 3

 

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement certifying as to compliance with
clauses (i) and (ii) of such definition and containing the calculations (in
reasonable detail) required by such clause (ii) thereof.

Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties required to be delivered pursuant to
clause (v) of the definition of “Incremental Commitment Requirements” contained
in the Credit Agreement.

Attached hereto as Annex IV are true and correct copies of the applicable
officers’ certificates and board of directors resolutions of the Credit Parties
and, solely with respect to Holdings and the Borrower, good standing
certificate, required to be delivered pursuant to clause (vi) of the definition
of “Incremental Commitment Requirements” appearing in the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on             ,         . If you do not so accept this Agreement by
such time, our Incremental Term Loan Commitments set forth in this Agreement
shall be deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Credit Documents pursuant to Section 13.12 of the Credit
Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*****



--------------------------------------------------------------------------------

Exhibit O-1

Page 4

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF EACH INCREMENTAL TERM LOAN LENDER] By  

 

  Name:   Title

Agreed and Accepted

this      day of             ,         :

 

TOWN SPORTS INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit O-1

Page 5

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit O-1

Page 6

 

Each of Holdings and each Subsidiary Guarantor acknowledges and agrees to each
the foregoing provisions of this Incremental Term Loan Commitment Agreement and
to the incurrence of the Incremental Term Loans to be made pursuant thereto.

[INSERT SIGNATURE BLOCK FOR HOLDINGS AND SUBSIDIARY GUARANTORS]



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT O-1

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

Dated as of             ,         

1. Name of Borrower and jurisdiction of organization: Town Sports International,
LLC, a New York limited liability company.

 

2. Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):

 

Names of Incremental Term Loan Lenders

   Amount of Incremental Term Loan
Commitment stated Dollars

Total:1

  

 

3. Designation of Tranche of Incremental Term Loan Commitments (and Incremental
Term Loans to be funded thereunder)2:

 

4. Indicate the Incremental Term Loan Borrowing Date:

 

5. Incremental Term Loan Maturity Date:3

 

6. Dates for, and amounts of, Incremental Term Loan Scheduled Repayments:4

 

1  The aggregate amount of each Tranche of Incremental Term Loan Commitments
must be at least $25,000,000 (or such lower amount as may be acceptable to the
Administrative Agent) and in integral multiples of $5,000,000 in excess thereof.

2  Designate the respective Tranche for such Incremental Term Loan Commitments
or indicate that it is to be added to (and form part of) an existing Tranche of
Term Loans.

3  Insert Maturity Date for the Incremental Term Loans to be incurred pursuant
to the Incremental Term Loan Commitments provided hereunder, provided that
(i) such Incremental Term Loan Maturity Date shall be no earlier than the
Initial Term Loan Maturity Date, and (ii) in the event the Incremental Term Loan
Commitments to be provided pursuant to this Agreement are to be added to (and
form a part of ) an existing Tranche of Term Loans, the Incremental Term Loan
Maturity Date for the Incremental Term Loans to be incurred pursuant to such
Incremental Term Loan Commitments shall be the same Maturity Date as for such
existing Tranche of Term Loans.

4  Set forth the Scheduled Incremental Term Loan Repayment Dates and the
principal amount (expressed as a numerical amount or as a percentage of the
aggregate amount of Incremental Term Loans to be incurred

(continued…)



--------------------------------------------------------------------------------

Annex I to Exhibit O-1

Page 2

 

7. Applicable Margins, Base Rate floor and Eurodollar Rate floor:5

 

8. Other Conditions Precedent:6

 

[9. The Borrower agrees to pay compensation as, and to the extent, provided in
the last paragraph of Section 2.14(c) of the Credit Agreement.]7

 

(…continued)

 

  pursuant to the Incremental Term Loan Commitments provided hereunder),
provided that (i) to the extent the Incremental Term Loan Commitments being
provided hereunder constitute a new Tranche of Term Loans, the Weighted Average
Life to Maturity of such new Tranche shall be no less than the Weighted Average
Life to Maturity as then in effect for the Initial Term Loans, and (ii) in the
event the Incremental Term Loan Commitments to be provided hereunder are to be
added to (and form a part of) an existing Tranche of Term Loans, (x) the
Scheduled Incremental Term Loan Repayments for such Incremental Term Loans shall
be the same (on a proportionate basis) as is theretofore applicable to the
existing Tranche of Term Loans to which such new Incremental Term Loans are
being added, and (y) such Incremental Term Loans shall have the same Scheduled
Incremental Term Loan Repayment Dates.

5  Insert the Applicable Margins, Base Rate floor and Eurodollar Rate floor that
shall apply to the Incremental Term Loans being provided hereunder, provided in
the event the Incremental Term Loan Commitments to be provided hereunder are to
be made under (and form a part of) an existing Tranche of Term Loans, the
Incremental Term Loans to be incurred pursuant to such Incremental Term Loan
Commitments shall have the same Applicable Margins applicable to such existing
Tranche of Term Loans.

6  Insert any additional conditions precedent which may be required to be
satisfied prior to the Agreement Effective Date.

7  Insert if the respective Incremental Term Loan Commitments are to be added to
(and form a part of) an existing Tranche of Term Loans and to the extent any
related breakage type compensation is required to be paid by the Borrower.



--------------------------------------------------------------------------------

EXHIBIT O-2

INCREMENTAL RL COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

            ,        

Town Sports International, LLC

5 Penn Plaza

4th Floor

New York, New York 10001

 

Re: Incremental RL Commitments

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of November 15, 2013
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”), among TSI Holdings II, LLC (“Holdings”), Town Sports
International, LLC (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

Each Lender (each an “Incremental RL Lender”) party to this letter agreement
(this “Agreement”) hereby severally agrees to provide the Incremental RL
Commitment set forth opposite its name on Annex I attached hereto (for each such
Incremental RL Lender, its “Incremental RL Commitment”). Each Incremental RL
Commitment provided pursuant to this Agreement shall be subject to all of the
terms and conditions set forth in the Credit Agreement, including, without
limitation, Sections 2.01(b) and 2.15 thereof.

Each Incremental RL Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Revolving Loans incurred pursuant to the
Incremental RL Commitments provided pursuant to this Agreement shall constitute
Revolving Loans for all purposes of the Credit Agreement and the other
applicable Credit Documents. Each Incremental RL Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental RL
Commitment provided by each Incremental RL Lender pursuant to this Agreement,
such Incremental RL Lender shall receive from the Borrower such upfront fees,
unutilized commitment fees and/or other fees, if any, as may be separately
agreed to in writing with the Borrower and the Incremental RL Lenders (and which
fees have been identified by the Borrower to the Administrative Agent), all of
which fees shall be due and payable to such Incremental RL Lender on the terms
and conditions set forth in each such separate agreement.

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental RL
Commitment provided pursuant to this Agreement.



--------------------------------------------------------------------------------

Exhibit O-2

Page 2

 

Each Incremental RL Lender party to this Agreement, to the extent not already a
party to the Credit Agreement as a Lender thereunder, (i) confirms that it has
received a copy of the Credit Agreement and the other Credit Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender under
the Credit Agreement, (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Credit Documents, (iii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents, as are delegated to the Administrative Agent and the
Collateral Agent, as the case may be, by the terms thereof, together with such
powers as are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender, and (v) in the case of each Incremental RL Lender that is a
Foreign Lender, attaches the forms and/or Certificates referred to in
Section 5.04(d) of the Credit Agreement, certifying as to its entitlement as of
the date hereof to a complete exemption from United States withholding taxes
with respect to all payments to be made to it by the Borrower under the Credit
Agreement and the other Credit Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental RL Lender, the Administrative Agent, the Borrower, Holdings and each
Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile) hereof, (iii) the payment
of any fees then due and payable in connection herewith and (iv) the
satisfaction of any other conditions precedent set forth in Section 5 of Annex I
hereto (such date, the “Agreement Effective Date”), each Incremental RL Lender
party hereto (i) shall be obligated to make the Revolving Loans provided to be
made by it as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement, and (ii) to
the extent provided in this Agreement, shall have the rights and obligations of
a Lender thereunder and under the other applicable Credit Documents.

The Borrower acknowledges and agrees that (i) it shall be liable for all
Obligations with respect to the Incremental RL Commitments provided hereby
including, without limitation, all Revolving Loans made pursuant thereto, and
(ii) all such Obligations (including all such Revolving Loans) shall constitute
(and be included in the definition of) “Guaranteed Obligations” under each
Guaranty and be entitled to the benefits of the respective Security Documents
and each Guaranty as, and to the extent, provided in the Credit Agreement and in
such other Credit Documents.

Holdings and each Subsidiary Guarantor acknowledges and agrees that all
Obligations with respect to the Incremental RL Commitments provided hereby and
all Revolving Loans made pursuant thereto shall (i) be fully guaranteed pursuant
to the Guaranties as, and to the extent, provided in the respective Guaranties
and in the Credit Agreement, and (ii) be entitled to the benefits of the
respective Security Documents as, and to the extent, provided therein and in the
Credit Agreement.



--------------------------------------------------------------------------------

Exhibit O-2

Page 3

 

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement certifying as to compliance with
clauses (i) and (ii) of such definition and containing the calculations (in
reasonable detail) required by such clause (ii) thereof.

Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties required to be delivered pursuant to
clause (v) of the definition of “Incremental Commitment Requirements” contained
in the Credit Agreement.

Attached hereto as Annex IV are true and correct copies of the applicable
officers’ certificates and board of directors resolutions of the Credit Parties
and, solely with respect to Holdings and the Borrower, good standing
certificate, required to be delivered pursuant to clause (vi) of the definition
of “Incremental Commitment Requirements” appearing in the Credit Agreement.

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on             ,         . If you do not so accept this Agreement by
such time, our Incremental

RL Commitments set forth in this Agreement shall be deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Credit Documents pursuant to Section 13.12 of the Credit
Agreement.

In the event of any conflict between the terms of this Agreement and those of
the Credit Agreement, the terms of the Credit Agreement shall control.

*****



--------------------------------------------------------------------------------

Exhibit O-2

Page 4

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF EACH INCREMENTAL RL LENDER] By  

 

  Name:   Title

 

Agreed and Accepted this      day of             ,         : TOWN SPORTS
INTERNATIONAL, LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit O-2

Page 5

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit O-2

Page 6

 

Each of Holdings and each Subsidiary Guarantor acknowledges and agrees to each
the foregoing provisions of this Incremental RL Commitment Agreement and to the
incurrence of the Revolving Loans to be made pursuant thereto.

[INSERT SIGNATURE BLOCK FOR HOLDINGS AND SUBSIDIARY GUARANTORS]



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT O-2

TERMS AND CONDITIONS FOR INCREMENTAL

RL COMMITMENT AGREEMENT

Dated as of             ,         

1. Name of Borrower and jurisdiction of organization: Town Sports International,
LLC, a New York limited liability company.

 

2. Incremental RL Commitment Amounts (as of the Agreement Effective Date):

 

Names of Incremental RL Lenders

   Amount of Incremental RL Commitment stated
Dollars

Total:1

  

 

3. Indicate the Incremental RL Commitment Date:

 

4. Applicable Margins:2

 

5. Other Conditions Precedent:3

 

[6. The Borrower agrees to pay compensation as, and to the extent, provided in
Section 2.15(c) of the Credit Agreement.]4

 

1  The aggregate amount of Incremental RL Commitments must be at least
$10,000,000 (or such lower amount as may be acceptable to the Administrative
Agent) and in integral multiples of $1,000,000 in excess thereof.

2  Insert the Applicable Margins that shall apply to the Revolving Loans to be
incurred pursuant to the Incremental RL Commitments being provided hereunder.

3  Insert any additional conditions precedent which may be required to be
satisfied prior to the Agreement Effective Date.

4  Insert to the extent any related breakage type compensation is required to be
paid by the Borrower.



--------------------------------------------------------------------------------

EXHIBIT P

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) is executed as of November 15,
2013 by and between TSI Holdings (IP), LLC, a Delaware limited liability company
(“IP Sub”), and DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent and
Collateral Agent, for the benefit of the Secured Creditors (as defined below).
Except as otherwise defined herein, capitalized terms used herein and defined in
the Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, TSI Holdings II, LLC, Town Sports International, LLC (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), and Deutsche Bank
AG New York Branch, as administrative agent (together with any successor
administrative agent, the “Administrative Agent”), have entered into a Credit
Agreement, dated as of November 15, 2013 (as amended, modified, restated and/or
supplemented from time to time, the “Credit Agreement”), providing for the
making of Loans to the Borrower and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, the Issuing Lenders, the Administrative Agent and the Collateral
Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Subsidiaries may at any time and
from time to time enter into one or more Interest Rate Protection Agreements or
Other Hedging Agreements with one or more Lenders or any affiliate thereof (each
such Lender or affiliate, even if the respective Lender subsequently ceases to
be a Lender under the Credit Agreement for any reason, together with such
Lender’s or affiliate’s successors and assigns, if any, collectively, the “Other
Creditors” and, together with the Lender Creditors, the “Secured Creditors”);

WHEREAS, IP Sub is an indirect Wholly-Owned Domestic Subsidiary of the Borrower
and desires, and is required pursuant to the provisions of the Credit Agreement,
to become a Subsidiary Guarantor under the Subsidiaries Guaranty, an Assignor
under, and as defined in, the Security Agreement (an “Assignor”), and a Pledgor
under, and as defined in, the Pledge Agreement (a “Pledgor”);

WHEREAS, IP Sub will obtain benefits from the incurrence of Loans by, and the
issuance of Letters of Credit for the account of, the Borrower, in each case
pursuant to the Credit Agreement and the entering into by the Borrower and/or
one or more of its other Subsidiaries of Interest Rate Protection Agreements and
Other Hedging Agreements and, accordingly, desires to execute the Subsidiaries
Guaranty, the Security Agreement and the Pledge Agreement in order to satisfy
the requirements described in the preceding recital;

WHEREAS, IP Sub is the direct Subsidiary of TSI Insurance, Inc., a Delaware
corporation (“Insurance Sub”), an entity regulated by the New York State
Insurance Department, a governmental authority that has required that any grant
of security interest by IP Sub as Assignor or Pledgor pursuant to the Security
Agreement or the Pledge Agreement, respectively, be subordinated to insurance
claims against Insurance Sub by the policyholders of Insurance Sub;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
IP Sub, the receipt and sufficiency of which are hereby acknowledged, IP Sub
hereby covenants and agrees with the Collateral Agent, for the benefit of the
Secured Creditors, as follows:

Section 1.01. Subordination of Liabilities. IP Sub, for itself, its successors
and assigns, covenants and agrees, and the Collateral Agent for the benefit of
the Secured Creditors by its



--------------------------------------------------------------------------------

acceptance hereof likewise covenants and agrees, that IP Sub’s guaranty of its
Guaranteed Obligations (as defined in the Subsidiaries Guaranty) (the
“Guaranty”), its pledge of its collateral in support of its Obligations (as
defined in the Pledge Agreement) (the “Pledge”) and its assignment of a security
interest in its collateral in support of its Obligations (as defined in the
Security Agreement) (the “Assignment”) (such guaranty, pledge and assignment by
IP Sub are collectively referred to as the “Subordinated Obligations”) are
hereby expressly subordinated, to the extent and in the manner set forth below,
to the prior payment in full of all insurance claims now or hereafter payable by
Insurance Sub to its policyholders in the reasonable determination of the New
York State Insurance Department (“Claims”). IP Sub is entering into the
Subsidiaries Guaranty, the Pledge Agreement and the Security Agreement in
reliance upon the subordination provisions contained in this Agreement. Upon
acceptance by the Collateral Agent, the provisions of this Agreement shall
become effective against the Secured Creditors with respect to the Subordinated
Obligations of IP Sub.

Section 1.02. No Recovery against IP Sub with Respect to Subordinated
Obligations until Payment in Full of Claims. (a) All Claims shall first be paid
in full in accordance with the terms thereof and to the satisfaction of the New
York State Insurance Department before any payment of any kind or character,
whether in cash, property, securities or otherwise, is made on account of the
Subordinated Obligations of IP Sub.

(b) The Collateral Agent shall not (and no Person on behalf of the Collateral
Agent may) take any action directly or indirectly to recover or collect against
IP Sub or its assets in respect of any of IP Sub’s Guaranty, Pledge or
Assignment, or otherwise seek to have IP Sub make any payment on account of the
Subordinated Obligations of IP Sub, until all Claims have been paid in full in
accordance with the terms thereof.

(c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Collateral Agent (or any
Person on behalf of the Collateral Agent) shall receive any recovery or
collection against IP Sub or its assets in respect of any of IP Sub’s Guaranty,
Pledge or Assignment at a time when recovery, collection or payment is not
permitted by said subsection (a) or (b), such amount shall be held by the
Collateral Agent, in trust for the benefit of, and shall be paid forthwith over
and delivered to, Insurance Sub, for application to the payment of all Claims
remaining unpaid to the extent necessary to pay all Claims in full in accordance
with the terms thereof and to the satisfaction of the New York State Insurance
Department.

Section 1.03. Subordination to Prior Payment of All Claims on Dissolution,
Liquidation or Reorganization of IP Sub. (a) Upon any distribution of assets of
IP Sub upon dissolution, winding up, liquidation or reorganization of IP Sub
(whether in bankruptcy, insolvency or receivership proceedings or upon an
assignment for the benefit of creditors or otherwise):

(i) the holders of all Claims shall first be entitled to receive payment in full
of all Claims in accordance with the terms thereof and to the satisfaction of
the New York State Insurance Department before the Collateral Agent is entitled
to receive any payment of any kind or character against IP Sub or its assets on
account of the Subordinated Obligations of IP Sub;

(ii) any payment or distributions of assets of IP Sub of any kind or character,
whether in cash, property or securities, to which the Collateral Agent would be
entitled except for the provisions of this Agreement, shall be paid by the
liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, to the holders of Claims or their representative or
representatives to the satisfaction of the New York State Insurance Department,
to the extent necessary to make payment in full of all Claims remaining unpaid
in accordance with the terms thereof; and

(iii) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of IP Sub of any kind or
character, whether in cash, property or securities, shall be received by the
Collateral Agent on account of Subordinated Obligations of IP Sub before all
Claims are paid in full in accordance with the terms thereof and to the
satisfaction of the New York State Insurance Department, such payment or
distribution shall be received and held in trust by the Collateral Agent for and
shall be paid over to the holders of the Claims remaining unpaid or their
representative or representatives for application to the payment of such Claims
until all such Claims shall have been paid in full in accordance with the terms
thereof and to the satisfaction of the New York State Insurance Department.

(b) Without in any way modifying the provisions of this Agreement or affecting
the subordination effected hereby if such notice is not given, IP Sub shall give
prompt written notice to the Collateral Agent of any dissolution, winding up,
liquidation or reorganization of IP Sub (whether in bankruptcy, insolvency or
receivership proceedings or upon assignment for the benefit of creditors or
otherwise).



--------------------------------------------------------------------------------

Section 1.04. Subrogation. Subject to the prior payment in full of all Claims in
accordance with the terms thereof and to the satisfaction of the New York State
Insurance Department, the Collateral Agent shall be subrogated to the rights of
the holders of Claims to receive payments or distributions of assets of IP Sub
applicable to the Claims until all Subordinated Obligations shall be paid in
full, and for the purpose of such subrogation no payments or distributions to
the holders of the Claims by or on behalf of IP Sub or by or on behalf of the
Collateral Agent by virtue of this Agreement which otherwise would have been
made to the Collateral Agent shall, as between IP Sub, its creditors other than
the holders of Claims, and the Collateral Agent, be deemed to be payment by IP
Sub of Claims or on account of IP Sub’s Guaranty, Pledge or Assignment, it being
understood that the provisions of this Agreement are and are intended solely for
the purpose of defining the relative rights of the Collateral Agent, on the one
hand, and the holders of the Claims, on the other hand.

Section 1.05. Obligation of IP Sub Unconditional. Nothing contained in this
Agreement is intended to or shall impair, as between IP Sub and the Collateral
Agent (on behalf of the Secured Creditors), the obligation of IP Sub, which is
absolute and unconditional, for its Obligations under the Guaranty, Pledge and
Assignment and to pay to the Collateral Agent for the benefit of the Secured
Creditors on account of the Subordinated Obligations as and when the same shall
become due and payable in accordance with their terms, or is intended to or
shall affect the relative rights of the Collateral Agent and creditors of IP Sub
other than the holders of the Claims, nor shall anything herein or therein
prevent the Collateral Agent from exercising all remedies otherwise permitted by
applicable law upon an event of default under the Credit Agreement, subject to
the provisions of this Agreement. Upon any distribution of assets of IP Sub
referred to in this Agreement, the Collateral Agent shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
such dissolution, winding up, liquidation or reorganization proceedings are
pending, or a certificate of the liquidating trustee or agent or other person
making any distribution to the Collateral Agent, for the purpose of ascertaining
the persons entitled to participate in such distribution, the holders of Claims
and other indebtedness of IP Sub, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Agreement.

Section 1.06. Termination. This Agreement shall continue in effect until the
earlier of (i) the date upon which both (A) the Total Commitment under the
Credit Agreement has been terminated, no Note under the Credit Agreement is
outstanding and all Loans thereunder have been repaid in full, all Letters of
Credit issued under the Credit Agreement have been terminated and all other



--------------------------------------------------------------------------------

Obligations (as defined in the Security Agreement) then due and payable have
been paid in full and (B) unless the respective Interest Rate Protection
Agreements and Other Hedging Agreements specifically provide otherwise, all
Interest Rate Protection Agreements and Other Hedging Agreements entered into
with any Other Creditor have been terminated and all Other Obligations then due
and payable have been paid in full and (ii) such time as IP Sub is no longer
regulated by the New York State Insurance Department.

Section 2.01. Successors; Choice of Law; Counterparts; Severability. This
Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of and be enforceable by
each of the parties hereto and its successors and assigns. THIS AGREEMENT SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. Delivery of an executed counterpart hereof by facsimile or other
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof. In the event that any provision of this Agreement
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Agreement which shall remain binding
on all parties hereto. From and after the execution and delivery hereof by the
parties hereto, this Agreement shall constitute a “Credit Document” for all
purposes of the Credit Agreement and the other Credit Documents.

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, IP Sub has caused this Agreement to be duly executed as of
the date first above written.

 

TSI HOLDINGS (IP), LLC By:  

 

  Name:   Title:

[Signature Page to TSI IP Sub Subordination Agreement]



--------------------------------------------------------------------------------

Accepted and Acknowledged by:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and as Collateral Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to TSI IP Sub Subordination Agreement]